Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 29, 2016, by
and among Great Basin Scientific, Inc., a Delaware corporation, with
headquarters located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111
(the “Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized a new series of senior secured convertible notes
of the Company, in substantially the form attached hereto as Exhibit A (the
“Notes”), which Notes shall be convertible into the Company’s common stock, par
value $0.0001 per share (the “Common Stock”) (the shares of Common Stock
issuable pursuant to the terms of the Notes, including, without limitation, upon
conversion, upon amortization or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the Notes.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers attached hereto (which aggregate principal amount of Notes for all Buyers
shall be up to $75,000,000) and (ii) related Series H Warrants, in substantially
the form attached hereto as Exhibit B (the “Warrants”), representing the right
to acquire that number of shares of Common Stock set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers (as exercised, collectively, the
“Warrant Shares”).

D. The Notes will rank: (i) senior to all outstanding and future indebtedness of
the Company and its Subsidiaries (as defined below) and (ii) pari passu to any
outstanding Senior Secured Convertible Notes issued by the Company on December
30, 2015 (the “2015 Notes”) pursuant to that certain Securities Purchase
Agreement dated as of December 28, 2015 by and among the Company and the Buyers
listed on the signature pages attached thereto (the “2015 SPA”), and will be
secured, except to the extent permitted by the terms hereof or in the
Transaction Documents, by a first priority (or, until the 2015 Notes are paid in
full, second priority) perfected security interest (subject to Permitted Liens
under and as defined in the Notes) in all of the Collateral (as defined in the
Security Documents) of the Company and all direct and indirect Subsidiaries of
the Company, formed in the future, as evidenced by a pledge and security
agreement, substantially in the form attached hereto as Exhibit C, (as amended
or modified from time to time in accordance with its terms, the “Security
Agreement”).

E. In connection with the transactions contemplated hereby, the Company and each
Buyer will enter into, at or prior to the Closing (as defined below), a Master
Control Account



--------------------------------------------------------------------------------

Agreement in the form attached hereto as Exhibit D (as amended or modified from
time to time in accordance with its terms, each a “Master Control Account
Agreement” and collectively, the “Master Control Account Agreements”) with UBS
Financial Services Inc. (the “Control Account Bank”). A bank account governed by
the applicable Master Control Account Agreement shall be referred to herein as a
“Master Restricted Account” and collectively, the “Master Restricted Accounts”.

F. The Notes, the Conversion Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the “Securities”.

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

(a) Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (x) a
principal amount of Notes as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers and (y) related Warrants to acquire up to that
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers (the “Closing”).

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

(c) Purchase Price. The aggregate purchase price for the Notes and the Warrants
to be purchased by each Buyer at the Closing (the “Purchase Price”) shall be the
amount set forth opposite each Buyer’s name in column (5) of the Schedule of
Buyers. The Buyers shall pay an aggregate of $68,000,000 for an aggregate of
$75,000,000 of principal amount of Notes and related Warrants to be purchased by
the Buyers at the Closing. The Buyers and the Company agree that the Notes and
the Warrants constitute an “investment unit” for purposes of Section 1273(c)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”). The Buyers and
the Company mutually agree that the allocation of the $906.67 Purchase Price of
such investment unit between the $1,000 principal amount of Notes and the
related Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be an aggregate amount of $[        ]
allocated to the related Warrants and the balance of the Purchase Price
allocated to the Notes, and neither the Buyers nor the Company shall take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay for the Notes
and the Warrants to be issued and sold to such Buyer at the Closing by paying:
(1) the portion of the Purchase Price set forth opposite such Buyer’s name in
column (6) of the Schedule of Buyers (the “Company Purchase Price”) to the
Company (less, in the case of

 

- 2 -



--------------------------------------------------------------------------------

Hudson Bay Master Fund Ltd. (“Hudson Bay”), the amounts withheld pursuant to
Section 4(g)), by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (2) the portion of the Purchase
Price set forth opposite such Buyer’s name in column (7) of the Schedule of
Buyers (the “Restricted Account Purchase Price”) to such Buyer’s Master
Restricted Account by wire transfer of immediately available funds in accordance
with the wire instructions set forth in such Buyer’s Master Control Account
Agreement, such portion of such Buyer’s Purchase Price to be held and released
by the Control Account Bank in accordance with and pursuant to the terms and
conditions of the Notes and such Buyer’s Master Control Account Agreement and
(ii) the Company shall deliver to each Buyer the Notes (allocated in the
principal amounts as such Buyer shall request) which such Buyer is then
purchasing hereunder along with the Warrants (allocated in the amounts as such
Buyer shall request) which such Buyer is purchasing hereunder, in each case duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself as of the date
hereof and as of the Closing Date (except for representations and warranties
that speak as of a specific date which shall be true and correct as of such
specified date) that:

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
the Warrants and (ii) upon exercise of the Warrants (other than pursuant to a
Cashless Exercise (as defined in the Warrants)) will acquire the Warrant Shares
issuable upon exercise of the Warrants, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to registration under the 1933 Act or an available exemption
from such registration requirements and in each case in accordance with any
applicable state securities laws. Such Buyer is acquiring the Securities
hereunder in the ordinary course of its business. Such Buyer does not presently
have any agreement or understanding, directly or indirectly, with any Person (as
defined below) to distribute any of the Securities. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any government or any department or agency
thereof.

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions. Such Buyer understands that the Securities have not
been registered under the 1933 Act or any applicable state securities laws and
are being offered and sold to it in reliance on the exemptions from registration
under the 1933 Act provided by Section 4(a)(2) of the 1933 Act and Rule 506(b)
of Regulation D under the 1933 Act and pursuant to similar exemption from any
applicable state securities laws and that the Company is relying in part upon
the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Securities.

 

- 3 -



--------------------------------------------------------------------------------

(d) Information. Such Buyer and its advisors, if any, have had access to the SEC
Documents (as defined in Section 3(k) below) filed electronically on EDGAR and
available at www.sec.gov and has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been requested by such
Buyer. Such Buyer and its advisors, if any, have been afforded the opportunity
to ask questions of the Company. Neither such inquiries nor any other due
diligence investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained herein. Such Buyer
understands that its investment in the Securities involves a high degree of
risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency, including but
not limited to the SEC, has passed on or made any recommendation or endorsement
of the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred, directly
or indirectly, unless (A) subsequently registered thereunder, (B) such sale,
offer, assignment or transfer is to the Company, (C) the sale, offer, assignment
or transfer is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 or Rule 144A thereunder, if
available, and in accordance with any applicable state securities laws provided
that such Buyer has furnished to the Company reasonable assurances, in form and
substance reasonably satisfactory to the Company, that registration is not
required under the 1933 Act or (D) such sale, offer, assignment or transfer is
pursuant to a transaction that does not require registration under the 1933 Act
or any applicable state securities laws provided that such Buyer has furnished
to the Company an opinion of counsel of recognized standing (with Schulte Roth &
Zabel LLP being deemed counsel of recognized standing) selected by such Buyer,
in form and substance reasonably satisfactory to the Company, that registration
is not required under the 1933 Act; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not available, any resale of the Securities under
circumstances in which the seller (or the Person) through whom the sale is made
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a

 

- 4 -



--------------------------------------------------------------------------------

pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document (as defined in Section 3(b)), including,
without limitation, this Section 2(f).

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Securities and, until the earlier of (i) other than with
respect to Warrant Shares issued not pursuant to a Cashless Exercise, six (6)
months after the Closing Date and (ii) such time as the resale of the Conversion
Shares and the Warrant Shares have been registered under the 1933 Act, the stock
certificates representing the Conversion Shares and the Warrant Shares, except
as set forth below, shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES
HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN
COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS PROVIDED
THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE ASSURANCES, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (D) IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES PROVIDED
THAT THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING SELECTED BY THE HOLDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE

 

- 5 -



--------------------------------------------------------------------------------

COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

[PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), THE DIRECTOR OF FINANCE OF THE
COMPANY WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE, PROMPTLY
MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN TREASURY
REGULATION §1.1275-3(b)(1)(i). THE DIRECTOR OF FINANCE OF THE COMPANY MAY BE
REACHED AT TELEPHONE NUMBER (801) 990-1055.]

The legend set forth above shall be removed and/or the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale by the holder under the 1933 Act, or (ii) the Securities
are sold, assigned or transferred pursuant to Rule 144, or can be sold, assigned
or transferred pursuant to Rule 144 without the requirement to be in compliance
with Rule 144(c)(i), and such holder provides the Company with reasonable
assurances, in form and substance reasonably satisfactory to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act. The
Company shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance.

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

- 6 -



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers as of the date hereof
and as of the Closing Date (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified date)
that:

(a) Organization and Qualification. The Company is a corporation duly
incorporated and validly existing and in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted. The Company is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, if any,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents (as defined below) or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents. The Company has no “Subsidiaries” (which for purposes of
this Agreement means any entity in which the Company, directly or indirectly,
owns any of the capital stock or holds an equity or similar interest).

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants, the Irrevocable Transfer Agent Instructions (as defined
in Section 5(b)), the Security Documents (as defined below) and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the Warrants, and the reservation for issuance and the issuance of
the Conversion Shares issuable pursuant to the terms of the Notes and the
reservation for issuance and issuance of Warrant Shares issuable upon exercise
of the Warrants have been duly authorized by the unanimous consent of all
members of the Company’s Board of Directors and (other than the filing of a Form
D with the SEC, the Waiver (as defined in Section 6(vii)) and other filings as
may be required by state securities agencies) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization,

 

- 7 -



--------------------------------------------------------------------------------

moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. For purposes of this
Agreement, the term “Security Documents” means the Security Agreement, the
Master Control Account Agreements, any account control agreement, any copyright,
patent and trademark agreements required by the terms of the Security Agreement,
any and all financing statements, fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel, and all other
documents requested by the Collateral Agent to create, perfect, and continue
perfected or to better perfect the Collateral Agent’s security interest in and
liens on all of the assets of the Company and each of its Subsidiaries, if any
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), and in order to fully consummate all of the transactions
contemplated hereby and under the other Transaction Documents.

(c) Issuance of Securities. The issuance of the Notes and the Warrants are duly
authorized and, upon issuance, shall be validly issued and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof. As of the Closing, at least 69,000,000 shares of
Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) shall have been duly authorized and reserved for issuance as Conversion
Shares and Warrant Shares (such number as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof, the “Initial Required Reserved Amount). As of the date
hereof, there are 192,897,157 shares of Common Stock authorized and unissued.
Upon conversion of the Notes in accordance with the Notes or exercise of the
Warrants in accordance with the Warrants, as the case may be, the Conversion
Shares and the Warrant Shares, respectively, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock. Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and reservation for issuance and issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Certificate of Incorporation (as defined in Section 3(u)) or Bylaws (as
defined in Section (3(u)), any memorandum of association, certificate of
incorporation, certificate of formation, bylaws, any certificate of designations
or other constituent documents of the Company, any capital stock of the Company
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party
(including, without limitation, the Transaction Documents (as defined in the
2015 SPA), or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of The NASDAQ Capital Market (the
“Principal Market”) and including all applicable laws of the State of Delaware
and any foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

 

- 8 -



--------------------------------------------------------------------------------

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with (other than approval of the Principal Market, the filing of a
Form D and any registration statement with the SEC, the Waiver and other filings
as may be required by state securities agencies), any court, governmental agency
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any of its Subsidiaries is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date (or in the case of the filings detailed above, will be made timely after
the Closing Date in accordance with the requirements of Regulation D in the case
of the Form D filing, provided that the Waiver and the approval of the Principal
Market shall be obtained on or prior to the Closing Date), and the Company is
unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. Except as set forth in Schedule 3(e), the Company is
not in violation of the listing requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an “affiliate”
of the Company (as defined in Rule 144) or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby, including, without limitation, placement agent
fees payable

 

- 9 -



--------------------------------------------------------------------------------

to ROTH Capital Partners, LLC, as placement agent (the “Placement Agent”) in
connection with the sale of the Securities. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. The Company acknowledges that it has engaged the Placement
Agent in connection with the sale of the Securities. Other than the Placement
Agent, neither the Company nor any of its Subsidiaries has engaged any placement
agent or other agent in connection with the sale of the Securities.

(h) No Integrated Offering. None of the Company, any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated for quotation. None of
the Company, its affiliates nor any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Securities under the 1933 Act or
cause the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable pursuant to terms of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue (i)
Conversion Shares pursuant to the terms of the Notes in accordance with this
Agreement and the Notes and (ii) Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
formation which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company or any of its Subsidiaries.

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof or prior to the Closing Date, and all exhibits included
therein and financial statements, notes and schedules thereto and documents

 

- 10 -



--------------------------------------------------------------------------------

incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments, which will not be material either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

(l) Absence of Certain Changes. Since December 31, 2015, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company. Since December 31, 2014, the
Company has not other than in the ordinary course of business consistent with
past practice (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $100,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $100,000. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding-up nor does the Company nor any Subsidiary have any
knowledge or reason to believe that any of its respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead a creditor to do so. The Company is not as of the
date hereof, and after giving effect to the transactions contemplated hereby to
occur at the Closing, will not be Insolvent (as defined below). For purposes of
this Section 3(l), “Insolvent” means, with respect to any Person, (i) the
present fair saleable value of such Person’s assets is less than the amount
required to pay such Person’s total Indebtedness (as defined in Section 3(v)),
(ii) such Person is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

- 11 -



--------------------------------------------------------------------------------

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or its business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced or
disclosed in the SEC Documents.

(n) Conduct of Business; Regulatory Permits. The Company is not in violation of
any term of or in default under any certificate of designations of any
outstanding series of preferred stock of the Company (if any), its Certificate
of Incorporation or Bylaws or their organizational charter or memorandum of
association or certificate of incorporation or articles of association or
bylaws, respectively. The Company is not in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company,
and neither the Company nor any of its Subsidiaries, if any, will conduct its
business in violation of any of the foregoing, except for possible violations
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as set forth in Schedule 3(n) and without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. The Common Stock has been designated for quotation on the Principal
Market since October 9, 2014. Except as set forth in Schedule 3(n), since
October 9, 2014, (i) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (ii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company
possesses all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

(o) Foreign Corrupt Practices. The Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

- 12 -



--------------------------------------------------------------------------------

(p) Compliance with Anti-Money Laundering Laws. The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all other applicable U.S. and
non-U.S. anti-money laundering laws and regulations, including, but not limited
to, those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA Patriot Act of 2001 and the applicable money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), the Company has in place policies and procedures
reasonably designed to ensure that its and its Subsidiaries’, if any, operations
will continue to be conducted in compliance with all applicable Money Laundering
Laws and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(q) No Conflicts with Sanctions Laws. Neither the Company nor any director,
officer, employee, agent, affiliate or other person associated with or acting on
behalf of the Company or its affiliates is, or is directly or indirectly owned
or controlled by, a Person that is currently the subject or the target of any
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Departments of State or Commerce and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council (“UNSC”), the European
Union, Her Majesty’s Treasury (“HMT”) or any other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company located, organized or resident
in a country or territory that is the subject or target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); no action of the Company in connection with (i) the
execution, delivery and performance of this Agreement and the other Transaction
Documents, (ii) the issuance and sale of the Securities or (iii) the direct or
indirect use of proceeds from the Securities or the consummation of any other
transaction contemplated hereby or by the other Transaction Documents or the
fulfillment of the terms hereof or thereof, will result in the proceeds of the
transactions contemplated hereby and by the other Transaction Documents being
used, or loaned, contributed or otherwise made available, directly or
indirectly, to any subsidiary, joint venture partner or other person or entity,
for the purpose of (i) funding or facilitating any activities of or business
with any person that, at the time of such funding or facilitation, is the
subject or target of Sanctions, (ii) funding or facilitating any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company has not knowingly engaged in and
are not now knowingly engaged in any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country.

(r) Anti-Bribery. Neither the Company, nor its affiliates, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or its affiliates, has (i) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment

 

- 13 -



--------------------------------------------------------------------------------

to any foreign or domestic government official or employee, to any employee or
agent of a private entity with which the Company does or seeks to do business (a
“Private Sector Counterparty”) or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated or is in violation of any
provision of any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, the U.K Bribery Act 2010, or any other similar law of
any other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder, (iv) taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any bribe,
rebate, payoff, influence payment, unlawful kickback or other unlawful payment;
the Company and each of its respective subsidiaries has instituted and has
maintained, and will continue to maintain, policies and procedures reasonably
designed to promote and achieve compliance with the laws referred to in (iii)
above and with this representation and warranty; and none of the Company, nor
any of its Subsidiaries, if any, or its affiliates will directly or indirectly
use the proceeds of the convertible securities or lend, contribute or otherwise
make available such proceeds to any subsidiary, affiliate, joint venture partner
or other person or entity for the purpose of financing or facilitating any
activity that would violate the laws and regulations referred to in (iii) above.

(s) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

(t) Transactions With Affiliates. Except as set forth on Schedule 3(t), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, employee, trustee or partner.

(u) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 200,000,000 shares of Common Stock, of which as
of the date hereof, 7,102,843 shares are issued and outstanding, 14,579 shares
are reserved for issuance pursuant to the Company’s stock option and purchase
plans, 3,162,297 shares are reserved for issuance pursuant to securities (other
than the aforementioned options, the Notes and the Warrants and excluding the
120,000,000 shares reserved for the 2015 Notes and the warrants to purchase
Common Stock issued to the purchasers of 2015 Notes in connection therewith
(collectively, the “2015 Warrants”)) exercisable or exchangeable for, or
convertible into, Common Stock, and 12,000,000 shares are reserved for the 2015
Notes and/or the 2015 Warrants, (ii) 5,000,000 shares of preferred stock, par
value $0.001 per share, 74,380 of which

 

- 14 -



--------------------------------------------------------------------------------

are issued and outstanding as of the date hereof and (iii) there are7,047,712
shares of Common Stock held by non-affiliates of the Company. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in (i) Schedule 3(u)(i), none
of the Company’s capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) Schedule 3(u)(ii), there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares or capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) Schedule 3(u)(iii), there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or by which the Company is or
may become bound; (iv) Schedule 3(u)(iv), there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company; (v) Schedule 3(u)(v), there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the 1933 Act; (vi) Schedule 3(u)(vi),
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) Schedule 3(u)(vii), there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (viii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) the Company has no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s business and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect. The Company has furnished or made available
to the Buyers true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for shares of Common Stock and the material rights
of the holders thereof in respect thereto.

(v) Indebtedness and Other Contracts. The Company (i) except as disclosed in
Schedule 3(v)(i), does not have any outstanding Indebtedness (as defined below),
(ii) Schedule 3(v)(ii), is not a party to any contract, agreement or instrument,
the violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) is not in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is not a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Schedule 3(v) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed

 

- 15 -



--------------------------------------------------------------------------------

money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including, without limitation, “capital
leases” in accordance with United States generally accepted accounting
principles consistently applied for the periods covered thereby (other than
trade payables entered into in the ordinary course of business consistent with
past practice), (C) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with United States generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, deed of trust, lien, pledge, charge, security interest or other
encumbrance of any nature whatsoever in or upon any property or assets
(including accounts and contract rights) with respect to any asset or property
owned by any Person, even though the Person which owns such assets or property
has not assumed or become liable for the payment of such indebtedness, and (H)
all Contingent Obligations in respect of indebtedness or obligations of others
of the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

(w) Absence of Litigation. Except as set forth in Schedule 3(w), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock or any of the Company’s officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such.

(x) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the business in which the
Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

 

- 16 -



--------------------------------------------------------------------------------

(y) Employee Relations.

(i) The Company is not a party to any collective bargaining agreement and does
not employ any member of a union. The Company believes that its relations with
its respective employees is good. No executive officer of the Company (as
defined in Rule 501(f) of the 1933 Act) has notified the Company that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company to any liability
with respect to any of the foregoing matters.

(ii) The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(z) Title. The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them
which is material to the business of the Company, in each case free and clear of
all liens, encumbrances and defects except for Permitted Liens which do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company are held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company.

(aa) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. Each of the patents owned by the Company
is listed on Schedule 3(aa)(i). None of the Company’s Intellectual Property
Rights have expired or terminated or have been abandoned or are expected to
expire or terminate or are expected to be abandoned, within three years from the
date of this Agreement except where such would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse
Effect. The Company does not have any knowledge of any infringement by the
Company of Intellectual Property Rights of others. There is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company regarding its Intellectual Property Rights. The
Company is not aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
has taken reasonable security measures to protect the secrecy, confidentiality
and value of all of its Intellectual Property Rights.

 

- 17 -



--------------------------------------------------------------------------------

(bb) Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities, and for so long any Buyer holds any Securities, will not
be, an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(dd) Tax Status. The Company (i) has made or filed all U.S. federal, state and
foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

(ee) Internal Accounting and Disclosure Controls. Except as described on
Schedule 3(ee), the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as described on Schedule 3(ee), the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the 1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without

 

- 18 -



--------------------------------------------------------------------------------

limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof the Company has
not received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company.

(ff) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(gg) Ranking of Notes. No Indebtedness of the Company ranks pari passu (other
than the 2015 Notes) with or is senior to the Notes in right of payment, whether
with respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.

(hh) Transfer Taxes. On the Closing Date, all stamp duties, stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

(ii) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

(jj) Acknowledgement Regarding Buyers’ Trading Activity. The Company
acknowledges and agrees that (i) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that one or more
Buyers may engage in hedging and/or trading activities at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares and/or the Warrant
Shares are being determined and (b) such hedging and/or trading activities, if
any, can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Notes, the Warrants or any of the documents executed in connection herewith.

 

- 19 -



--------------------------------------------------------------------------------

(kk) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code and
the Company shall so certify upon any Buyer’s request.

(ll) Bank Holding Company Act. Neither the Company nor any of its affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent (25%) or more of the total
equity of a bank or any entity that is subject to the BHCA and to regulation by
the Federal Reserve. Neither the Company nor any of its affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(nn) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information concerning the Company, other than
the existence of the transactions contemplated by this Agreement and the other
Transaction Documents. The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company, its business and the transactions contemplated hereby, including the
disclosure schedules to this Agreement, furnished by or on behalf of the Company
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. All of the written information furnished after the date hereof by or
on behalf of the Company to the Buyers pursuant to or in connection with this
Agreement and the other Transaction Documents, taken as a whole, will be true
and correct in all material respects as of the date on which such information is
so provided and will not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they are made, not
misleading. Each press release issued by the Company during the twelve (12)
months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by

 

- 20 -



--------------------------------------------------------------------------------

the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

(oo) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the 1933 Act.

(pp) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its financial results or prospects.

(qq) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

(rr) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

(ss) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

 

- 21 -



--------------------------------------------------------------------------------

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(c) Reporting Status. Until the date on which the Buyers and/or any transferee
of Securities (the “Investors”) shall have sold all of the Conversion Shares and
Warrant Shares and none of the Notes or Warrants are outstanding (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination, and the Company shall take all actions necessary to maintain
its eligibility to register the Conversion Shares and Warrant Shares for resale
by the Investors on Form S-3 if and when that form becomes available for resale
of such securities.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(d).

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system: (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

(f) Listing. The Company shall promptly secure the listing of all of the Warrant
Shares, Conversion Shares and any capital stock of the Company issued or
issuable with respect to the Warrant Shares, the Warrants, the Conversion Shares
or the Notes, in each

 

- 22 -



--------------------------------------------------------------------------------

case as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise without regard to any limitations on the exercise
of Warrants and on the conversion of the Conversion Shares (the “Underlying
Shares”) on the Principal Market or on the Eligible Market (as defined in the
Warrants) on which the Common Stock is then listed or quoted (subject to
official notice of issuance) and during the Reporting Period shall maintain the
listing of all Underlying Shares from time to time issuable under the terms of
the Transaction Documents on the Principal Market or any other Eligible Market
on which the Common Stock is then listed or quoted. During the Reporting Period
the Company shall maintain the authorization for quotation of the Common Stock
on the Principal Market or any other Eligible Market on which the Common Stock
is then listed or quoted. During the Reporting Period, the Company shall not
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market or on the Eligible Market
on which the Common Stock is then listed or quoted. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(f).

(g) Fees. The Company shall reimburse Hudson Bay (a Buyer) or its designee(s)
(in addition to any other expense amounts paid to any Buyer or its counsel prior
to the date of this Agreement) for all costs and expenses incurred in connection
with the transactions contemplated by the Transaction Documents (including all
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount may be withheld by such
Buyer from its purchase price for any Notes purchased at the Closing to the
extent not previously reimbursed by the Company. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees or commissions payable to the Placement Agent and
all fees payable to the Control Account Bank in connection with the Master
Control Account Agreements. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

- 23 -



--------------------------------------------------------------------------------

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first (1st) Business Day after this Agreement
has been executed, the Company shall issue a press release reasonably acceptable
to the Buyers and file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement (and all schedules and exhibits to this
Agreement), the form of the Note, the form of the Warrant, the Registration
Rights Agreement and the Security Documents as exhibits to such filing
(including all attachments), the “8-K Filing”). From and after the filing of the
8-K Filing with the SEC, no Buyer shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents, that
is not disclosed in the 8-K Filing. In addition, effective upon the filing of
the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company or any of its respective officers, directors,
employees, affiliates or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate and be of no force or
effect. The Company shall not, and shall cause each of its Subsidiaries, if any,
and its and each of their respective officers, directors, employees, affiliates
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of such Buyer. If a Buyer has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries from the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, it
may provide the Company with written notice thereof. The Company shall, within
two (2) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, affiliates, employees and agents, in addition to
any other remedy provided herein or in the Transaction Documents, a Buyer shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, affiliates, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, affiliates, employees, stockholders or
agents for any such disclosure. To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer’s consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent with respect to,
or a duty to the to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent or not to trade
on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its

 

- 24 -



--------------------------------------------------------------------------------

release). Without the prior written consent of any applicable Buyer, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of
such Buyer in any filing, announcement, release or otherwise. The Company
understands and confirms that the Buyers will rely on the foregoing
representations in effecting transactions in the securities of the Company.

(j) Additional Notes. So long as any Buyer beneficially owns any Securities, the
Company will not issue any Notes other than to the Buyers as contemplated hereby
and the Company shall not issue any other securities that would cause a breach
or default under the Notes.

(k) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Notes) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes and the Warrants.

(l) Reservation of Shares. So long any of the Notes or the Warrants are
outstanding, the Company shall have authorized and reserved for the purpose of
issuance of shares of Common Stock pursuant to the terms of the Notes and the
exercise of the Warrants a number of shares of Common Stock no less than: (i)
during the period from the date hereof until December 31, 2016, the Initial
Required Reserve Amount; (ii) during the period from January 1, 2017 until July
1, 2017, 150,000,000 shares of Common Stock (as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction
occurring after the date hereof) or such greater number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of all of
the Notes then outstanding in full and the exercise of all of the Warrants then
outstanding in full (in each case, without regard to any limitations on
conversions or exercises, as applicable) (the “Subsequent Required Reserve
Amount”); and (iii) from and after July 1, 2017, the lesser of (I) 150,000,000
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) and (II) the sum of (x) the maximum number of shares of Common Stock
issuable pursuant to the terms of the Notes that are then outstanding (without
regard to any limitations on conversions) and (y) the maximum number of shares
of Common Stock issuable upon exercise of the Warrants that are then outstanding
(without regard to any limitations on exercises) (the “Final Required Reserve
Amount “ and together with the Initial Required Reserve Amount, and the
Subsequent Required Reserve Amount, the “Required Reserve Amount”. Without
limiting the generality of the foregoing, at any time the Company is not
required to reserve any portion of the shares currently reserved for the 2015
Notes and/or the 2015 Warrants and the Company has not fully reserved the
Required Reserve Amount for the purpose of issuance of shares of Common Stock
pursuant to the terms of the Notes and the exercise of the Warrants as required
pursuant to this Section 4(l), the Company shall be required to reallocate such
shares of Common Stock reserved for the 2015 Notes and/or the 2015 Warrants to
the Notes and the Warrants, in whole or in part, on a share-by share basis, as
necessary to satisfy the Required Reserve Amount hereunder. For the avoidance of
doubt, the Company shall not reserve any authorized shares for any other
securities of the Company (other than issuances in connection with Excluded
Securities (as defined in the Notes)) unless and until it has reserved
150,000,000 shares of Common Stock (as adjusted for any stock

 

- 25 -



--------------------------------------------------------------------------------

dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) for the issuance of shares of
Common Stock pursuant to the terms of the Notes and the exercise of the Warrants
(without regard to any limitations on conversions or exercises). Until the date
the Notes are no longer outstanding, the Company shall not reserve any
authorized shares for the issuance of shares of Common Stock upon exercise of
the warrants to be issued by the Company to the Placement Agent in connection
with the transactions contemplated hereby and by the other Transaction
Documents. The Required Reserve Amount of shares of Common Stock reserved for
conversions of the Notes and for exercise of the Warrants shall be allocated pro
rata among the Buyers based on the Principal amount of Notes purchased by each
Buyer on the Closing Date (the “Authorized Share Allocation”). In the event that
a Buyer shall sell or otherwise transfer any of such Buyer’s Notes, the
transferee shall be allocated a pro rata portion of the Buyer’s Authorized Share
Allocation. Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Notes or Warrants shall be allocated to the remaining
holders of Notes and Warrants, pro rata based on the Underlying Shares then held
or issuable to such holders (without regard to any limitations on conversions or
exercises). If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserved Amount,
the Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Company’s obligations under Section 3(c), in the case of an insufficient number
of authorized shares, obtain stockholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Required Reserved Amount.

(m) Conduct of Business. The business of the Company and its Subsidiaries, if
any, shall not be conducted in violation of any law, ordinance or regulation of
any governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(n) Additional Issuances of Securities.

(i) For purposes of this Section 4(n), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) From the date hereof until the later of (I) the date that is ninety (90)
days after the date the Company obtains the Stockholder Approval (as defined in

 

- 26 -



--------------------------------------------------------------------------------

Section 4(p)) and (II) the earlier of (x) the time of the registration of all of
the Underlying Shares pursuant to a registration statement, which registration
remains in effect or (y) such time as all of the Underlying Shares, if a
registration statement is not available for the resale of all of the Underlying
Shares, may be sold without restriction or limitation pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1), the Company
shall not, directly or indirectly, file any registration statement with the SEC,
or file any amendment or supplement thereto, or grant any registration rights to
any Person that can be exercised prior to the earlier of such time as set forth
above, other than pursuant to any registration statement for the issuance of
securities pursuant to an employee benefit plan or securities award, as
registered on Form S-8.

(iii) From the date hereof until the date that is the earlier of (x) the date
the Company obtains the Stockholder Approval and (y) the one (1) year
anniversary of the Closing Date, the Company will not, (i) directly or
indirectly, enter into any transaction or series of transactions that
constitutes a Dilutive Issuance (as defined in the Notes) if the effect of such
Dilutive Issuance, assuming solely for purposes hereof that there is no Exercise
Floor Price (as defined in the Warrants), would be to cause the Exercise Price
to be reduced to a price that would be below the then applicable Exercise Floor
Price, (ii) directly or indirectly, offer, sell, grant any option to purchase,
or otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”),
except that the Company may do one or more Subsequent Placement(s) of Common
Stock and warrants to purchase Common Stock resulting in aggregate gross
proceeds to the Company of up to $10,000,000, or (iii) be party to any
solicitations, negotiations or discussions with regard to the foregoing.

(iv) From the date hereof until the later of (x) the three (3) year anniversary
of the Closing Date and (y) date no Notes are outstanding, the Company shall
not, (i) directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”)
unless the Company shall have first complied with this Section 4(n)(iv).

(1) The Company shall deliver to each Buyer an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the

 

- 27 -



--------------------------------------------------------------------------------

Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Buyers at least thirty five percent
(35%) of the Offered Securities, allocated among such Buyers (a) based on such
Buyer’s pro rata portion of the aggregate principal amount of Notes purchased
hereunder as set forth opposite such Buyer’s name in column (3) of the Schedule
of Buyers attached hereto (the “Basic Amount”), and (b) with respect to each
Buyer that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Buyers as such
Buyer shall indicate it will purchase or acquire should the other Buyers
subscribe for less than their Basic Amounts (the “Undersubscription Amount”),
which process shall be repeated until the Buyers shall have an opportunity to
subscribe for any remaining Undersubscription Amount.

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the tenth (10th) Business
Day after such Buyer’s receipt of such new Offer Notice.

(3) The Company shall have five (5) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

- 28 -



--------------------------------------------------------------------------------

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(n)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(n)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(n)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(n)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (y) the Buyers shall be entitled to the same registration rights
provided to the other investors in the Subsequent Placement.

(8) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice. If by the fifteenth (15th) Business
Day following delivery of the Offer

 

- 29 -



--------------------------------------------------------------------------------

Notice no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by the Buyers, such transaction shall be deemed to
have been abandoned and the Buyers shall not be deemed to be in possession of
any material, non-public information with respect to the Company. Should the
Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Buyer with another Offer Notice and
each Buyer will again have the right of participation set forth in this Section
4(n)(iii). The Company shall not be permitted to deliver more than one such
Offer Notice to the Buyers in any 60 day period.

(v) The restrictions contained in subsection (iii) of this Section 4(n) shall
not apply in connection with the issuance of any Excluded Securities (as defined
in the Notes).

(o) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company becomes
an issuer described in Rule 144(i)(1)(i), and the Company shall fail to satisfy
any condition set forth in Rule 144(i)(2) (a “Public Information Failure”) then,
as partial relief for the damages to any holder of Securities by reason of any
such delay in or reduction of its ability to sell the Securities (which remedy
shall not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each such holder an amount in cash equal to one percent
(1.0%) of the aggregate Cash Purchase Price of such holder’s Securities on the
day of a Public Information Failure and on every thirtieth day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
Public Information Failure no longer prevents a holder of Securities from
selling such Securities pursuant to Rule 144 without any restrictions or
limitations. The payments to which a holder shall be entitled pursuant to this
Section 4(o) are referred to herein as “Public Information Failure Payments.”
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full.

(p) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at the next special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
sixty-five (65) calendar days after the Closing Date (the “Stockholder Meeting
Deadline”), a proxy statement, substantially in the form which has been
previously reviewed by the Buyers and Schulte Roth & Zabel LLP, at the expense
of the Company, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions providing for the Company’s
issuance of

 

- 30 -



--------------------------------------------------------------------------------

all of the Securities as described in the Transaction Documents in accordance
with applicable law and the rules and regulations of the Principal Market
without giving effect to the Exchange Cap provisions set forth in the Notes and
without giving effect to the Exercise Floor Price set forth in the Warrants
(such affirmative approval being referred to herein as the “Stockholder
Approval”), and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to use its reasonable best efforts
to obtain the Stockholder Approval by the Stockholder Meeting Deadline. If,
despite the Company’s reasonable best efforts the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional Stockholder Meeting to be held every three (3) months
thereafter until such Stockholder Approval is obtained or the Notes are no
longer outstanding.

(q) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

(r) Collateral Agent.

(i) Each Buyer hereby (a) appoints Hudson Bay as the collateral agent hereunder
and under the Security Documents other than the Master Control Account
Agreements (in such capacity, the “Collateral Agent”), (b) acknowledges that
Hudson Bay acts as collateral agent with respect to the 2015 Notes and hereby
waives conflicts of interests, if any, that may arise by virtue of Hudson Bay
acting as collateral agent with respect to both the Notes and the 2015 Notes,
and (c) authorizes the Collateral Agent (and its officers, directors, employees
and agents) to take such action on such Buyer’s behalf in accordance with the
terms hereof and thereof. The Collateral Agent shall not have, by reason hereof
or pursuant to any Security Documents, a fiduciary relationship in respect of
any Buyer. Neither the Collateral Agent nor any of its officers, directors,
employees and agents shall have any liability to any Buyer for any action taken
or omitted to be taken in connection hereof or the Security Documents except to
the extent caused by its own gross negligence or willful misconduct, and each
Buyer agrees to defend, protect, indemnify and hold harmless the Collateral
Agent and all of its officers, directors, employees and agents (collectively,
the “Collateral Agent Indemnitees”) from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Collateral Agent Indemnitee, whether direct, indirect
or consequential, arising from or in connection with the performance by such
Collateral Agent Indemnitee of the duties and obligations of the Collateral
Agent pursuant hereto or any of the Security Documents.

(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

- 31 -



--------------------------------------------------------------------------------

(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided
below. Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes shall appoint a successor Collateral
Agent. Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement. After any Collateral
Agent’s resignation hereunder, the provisions of this Section 4(r) shall inure
to its benefit. If a successor Collateral Agent shall not have been so appointed
within said ten (10) Business Day period, the retiring Collateral Agent shall
then appoint a successor Collateral Agent who shall serve until such time, if
any, as the holders of a majority of the outstanding principal amount of Notes
appoints a successor Collateral Agent as provided above.

(iv) The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(r), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

(s) Master Restricted Accounts. Each Investor agrees that it shall not assert
any right in or seek to recover any Master Control Account Collateral (as
defined in the Notes) from any Master Restricted Account other than the Master
Restricted Account in which such Investor has been granted a security interest
and shall not interfere with any other Investor’s assertion of any right in or
any other Investor’s seeking to recover from any Master Restricted Account other
than the Master Restricted Account in which such Investor has been granted a
security interest. Each Investor further agrees that, in the event such Investor
receives any funds or recovery from any Master Restricted Account other than the
Master Restricted Account in which such Investor has been granted a security
interest, such Investor shall hold such funds or recovery in trust for the
applicable Investor who has been granted a security interest in such Master
Restricted Account and shall promptly remit such funds or recovery to such
Investor who has been granted a security interest in such Master Restricted
Account.

(t) FAST Compliance. While any Notes or Warrants are outstanding, the Company
shall maintain a transfer agent that participates in the DTC Fast Automated
Securities Transfer Program.

(u) Short Sales. During the period commencing on the date hereof and ending on
the one (1) year anniversary of the Closing Date (such period, the “Restricted
Period”), each Buyer, severally and not jointly with the other Buyers, covenants
that neither it nor any of its Buyer Trading Affiliates shall maintain a Net
Short Position. For purposes hereof, a “Net Short Position” by a Person means a
position whereby such Person has executed one or more sales of Common Stock that
is marked as a “short sale” (as defined in Rule 200 of Regulation SHO under the
1934 Act) and that is executed at a time when such Buyer has no equivalent
offsetting long position in the Common Stock or contract for the foregoing. For
purposes of determining whether a Buyer has an equivalent offsetting long
position in the Common Stock, all Common Stock (i) that is owned by such Buyer,
(ii) that may be issued pursuant to the terms of the Notes, including, without
limitation, the Conversion Shares (assuming that such Notes are then fully
convertible, notwithstanding any provisions to the contrary, and giving effect
to any Conversion Price adjustments that would take effect given only the
passage of time, and determined utilizing the Equity Conditions Conversion Price
(as defined in the Notes)), or (iii) that would be issuable upon exercise in
full of the Warrants then held by such Buyer (assuming that such Warrants were
then fully exercisable, notwithstanding any provisions to the contrary) shall be
deemed to be held

 

- 32 -



--------------------------------------------------------------------------------

long by such Buyer. Notwithstanding the foregoing, for the avoidance of doubt,
nothing contained herein shall constitute a covenant, or preclude any actions,
with respect to the identification of the availability of, or securing of,
available shares to borrow in order to effect short sales or similar
transactions not during the Restricted Period. As used herein, “Buyer Trading
Affiliates” means any Person acting on behalf of or pursuant to any
understanding with such Buyer which had knowledge of the transactions
contemplated hereby, (x) has or shares discretion relating to such Buyer’s
investments and trading or information concerning such Buyer’s investments or
(y) is subject to such Buyer’s review or input concerning such Person’s
investments or trading.

(v) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable pursuant to the terms of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
legends and stop transfer instructions to give effect to Section 2(f) and
Section 2(g) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f) and Section 2(g), the Company
shall permit the transfer and shall promptly instruct its transfer agent to
issue one or more certificates or, if permitted by Section 2(f) and Section
2(g), credit shares to the applicable balance accounts at DTC in such name and
in such denominations as specified by such Buyer to effect such sale, transfer
or assignment. In the event that such sale, assignment or transfer involves the
Conversion Shares or the Warrant Shares sold, assigned or transferred pursuant
to an effective registration statement or pursuant to Rule 144, upon receipt of
all required documentation as set forth in Section 2(f) and Section 2(g), the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
a Buyer.

 

- 33 -



--------------------------------------------------------------------------------

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer shall have delivered for the Notes and the related Warrants
being purchased by such Buyer at the Closing: (1) such Buyer’s Company Purchase
Price to the Company (less, in the case of Hudson Bay, the amounts withheld
pursuant to Section 4(g)), by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company and (2) such Buyer’s
Restricted Account Purchase Price to such Buyer’s Master Restricted Account by
wire transfer of immediately available funds pursuant to the wire instructions
set forth in such Buyer’s Master Control Account Agreement, such portion of such
Buyer’s Purchase Price to be held and released by the Bank in accordance with
and pursuant to the terms and conditions of such Buyer’s Master Control Account
Agreement.

(iii) The Collateral Agent will have duly executed the subordination and
intercreditor agreements, subordinating the obligations that the Company owes to
Spring Forth Investments, LLC and the Utah Autism to the obligations of the
Company to the Buyers under the Transaction Documents (the “Subordination
Agreements”).

(iv) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

(v) The approval of the Principal Market for the listing of the Conversion
Shares and the Warrant Shares.

(vi) Such Buyer shall have delivered to the Company instructions as to whether
the Maximum Percentage in such Buyer’s Notes and Warrants to be delivered at
Closing should be 4.99% or 9.99%.

(vii) The Company shall have received a waiver duly executed and delivered by
the Required Holders (as defined in the 2015 Notes) (the “2015 Required
Holders”) allowing the Company to enter into this Agreement and the other
Transaction Documents and consummate the transactions contemplated hereby and
thereby (the “Waiver”).

 

- 34 -



--------------------------------------------------------------------------------

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

(i) The Company and each of its Subsidiaries, if any, shall have duly executed
and delivered to such Buyer each of the following documents to which it is a
party: (A) each of the Transaction Documents, (B) the Notes (allocated in such
principal amounts as such Buyer shall request), being purchased by such Buyer at
the Closing pursuant to this Agreement and (C) the related Warrants (allocated
in such amounts as such Buyer shall request) being purchased by such Buyer at
the Closing pursuant to this Agreement.

(ii) Such Buyer shall have received the opinion of Dorsey & Whitney LLP, the
Company’s outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit F attached hereto.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit E attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries, if any,
in such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date.

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each of its Subsidiaries’, if any, qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business, in which
the Company is incorporated and in which the Company has any employees as set
forth on Schedule 7(v), as of a date within ten (10) days of the Closing Date.

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation of the Company as certified by the Secretary of
State (or comparable office) of the State of Delaware within ten (10) days of
the Closing Date.

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s and by the
unanimous consent of all members of the Company’s Board of Directors in a form
reasonably acceptable to such Buyer, (ii) the Certificate of Incorporation of
the Company and (iii) the Bylaws of the Company, each as in effect at the
Closing, in the form attached hereto as Exhibit G.

 

- 35 -



--------------------------------------------------------------------------------

(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit H.

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Closing Date.

(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(xii) The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC-11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any tax lien and judgment lien filed against such person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent,
shall not show any such liens.

(xiii) The Collateral Agent shall have received the Security Agreement, duly
executed by the Company, together with (A) the original stock certificates
representing all of the equity interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers and allonges executed in
blank and other proper instruments of transfer and (B) any copyright, patent and
trademark agreements required by the terms of the Security Agreement.

(xiv) The Collateral Agent shall have received the Subordination Agreements,
duly executed by all parties thereto.

 

- 36 -



--------------------------------------------------------------------------------

(xv) The Company shall have delivered to such Buyer such Buyer’s Master Control
Account Agreement, duly executed by all parties thereto and declared effective
by the Control Account Bank.

(xvi) The Company shall have delivered to the Collateral Agent the Account
Control Agreement with respect to the Company’s operating bank account, duly
executed by all parties thereto and declared effective by the Control Account
Bank.

(xvii) The approval of the Principal Market for the listing of the Conversion
Shares and the Warrant Shares.

(xviii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

(xix) The Company shall have received the Waiver duly executed and delivered by
the 2015 Required Holders.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the failure to satisfy the conditions set forth in Sections 6 and 7 above
(and the affected party not waiving such unsatisfied condition(s)), the affected
party shall have the option to terminate this Agreement at the close of business
on such date by delivering a written notice to that effect to each other party
to this Agreement and without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse Hudson Bay or its
designee(s), as applicable, for the expenses described in Section 4(g) above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY

 

- 37 -



--------------------------------------------------------------------------------

WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of Underlying Shares representing
on the Closing Date at least fifty-one percent (51%) of the aggregate number of
Underlying Shares issued or issuable under the Notes and Warrants issued on the
Closing Date and shall include Hudson Bay so long as Hudson Bay and/or any of
its affiliates collectively hold at least five percent (5%) of the Underlying
Shares, in the aggregate (the “Required Holders”); provided, that the provisions
of Section 4(r) cannot be amended without the additional prior written approval
of the Collateral Agent or its successor. Any amendment or waiver effected in
accordance with this Section 9(e) shall be binding upon each Buyer and holder of
Securities and the Company. No such amendment shall

 

- 38 -



--------------------------------------------------------------------------------

be effective to the extent that it applies to less than all of the Buyers or
holders of Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:    Great Basin Scientific, Inc.    420 E. South Temple, Suite
520    Salt Lake City, UT 84111    Telephone:    (801) 990-1055 ext. 112   
Facsimile:    (801) 990-1051    Attention:    Jeff Rona With a copy to:   
Dorsey & Whitney LLP    1400 Wewatta Street, Suite 400    Denver, CO 80202   
Telephone:    (303) 352-1133    Facsimile:    (303) 629-3450    Attention:   
Jason K. Brenkert, Esq.    Email:    brenkert.jason@dorsey.com If to the
Transfer Agent:    American Stock Transfer and Trust Company    6201 15th Avenue
   Brooklyn, NY 10219    Telephone:    (972) 684-5307    Facsimile:    (718)
765-8763    Attention:    Kathy O’Kane    E-mail:    kokanee@amstock.com

 

- 39 -



--------------------------------------------------------------------------------

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:    Schulte Roth & Zabel LLP   
919 Third Avenue    New York, New York 10022    Telephone:    (212) 756-2000   
Facsimile:    (212) 593-5955    Attention:    Eleazer N. Klein, Esq.    E-mail:
   eleazer.klein@srz.com

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants). A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

- 40 -



--------------------------------------------------------------------------------

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification.

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee

 

- 41 -



--------------------------------------------------------------------------------

to be paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the Indemnitee, the representation by such counsel of the Indemnitee
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceeding. Legal counsel referred to in the immediately
preceding sentence shall be selected by the Required Holders. The Indemnitee
shall reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee which relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnitee under this Section 9(k), except to the extent that
the indemnifying party is prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate

 

- 42 -



--------------------------------------------------------------------------------

relief to the Buyers. The Company therefore agrees that the Buyers shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

- 43 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: GREAT BASIN SCIENTIFIC, INC. By:  

/s/ Ryan Ashton

  Name:   Ryan Ashton   Title:   Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

HUDSON BAY MASTER FUND LTD. By: Hudson Bay Capital Management LP, as its
Investment Manager By:  

/s/ George Antonopoulos

  Name:   George Antonopoulos   Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Brio Capital Master Fund Ltd. By:  

/s/ Shaye Hirsch

  Name:  Shaye Hirsch   Title:    Director

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

CVI Investments, Inc.

By: Heights Capital Management, Inc. Its

Authorized Agent

By:  

/s/ Martin Kobinger

  Name:  Martin Kobinger   Title:    Investment Manager

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Empery Asset Master, LTD By:  

Empery Asset Management, LP its authorized

agent

By:   Empery AM GP, LLC, its General Partner By:  

/s/ Brett Director

  Name:  Brett Director   Title:    General Counsel

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Empery Tax Efficient, LP By:  

Empery Asset Management, LP its authorized

agent

By: Empery AM GP, LLC, its General Partner By:  

/s/ Brett Director

  Name: Brett Director   Title: General Counsel

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Empery Tax Efficient II, LP By:  

Empery Asset Management, LP its authorized

agent

By:   Empery AM GP, LLC, its General Partner By:  

/s/ Brett Director

  Name:  Brett Director   Title:    General Counsel

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Sabby Healthcare Master Fund Ltd.

By:

  /s/ Robert Grundstein   Name:  Robert Grundstein   Title:    COO of Investment
Manager

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)   (3)     (4)     (5)     (6)     (7)     (8)

Buyer

  

Address and Facsimile Number

  Aggregate
Principal
Amount of
Notes     Number
of
Warrant
Shares     Purchase
Price     Company
Purchase
Price     Restricted
Account
Purchase
Price    

Legal Representative’s
Address and Facsimile
Number

Hudson Bay Master Fund Ltd.

  

777 Third Avenue, 30th Floor

New York, NY 10017

Attention:   Yoav Roth

                    George Antonopoulos

Facsimile:  646-214-7946

Telephone: 212-571-1244

Residence: Cayman Islands

E-mail: investments@hudsonbaycapital.com

operations@hudsonbaycapital.com


  $ 57,815,941.18        43,361,956      $ 52,419,786.67      $ 4,625,259.88   
  $ 47,794,526.79      Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376

CVI Investments, Inc.

  

c/o Heights Capital Management, Inc.

101 California Street, Suite 3250

San Francisco, CA 94111

United States of America

Attention: Sam Winer

Facsimile:   (415) 403-6525

Telephone: (415) 403-6500

Residence:  Cayman Islands

  $ 4,500,000.00        3,375,000      $ 4,080,000.00      $ 359,998.80      $
3,720,001.20     

Empery Asset Master Ltd.

  

c/o Empery Asset Management LP

1 Rockefeller Plaza Suite 1205

New York, NY 10020

Attention: Ryan Lane

Telephone: 212-608-3300

Residence: Cayman Islands

Email: notices@emperyam.com

  $ 1,918,000.00        1,438,500      $ 1,738,986.67      $ 153,439.49      $
1,585,547.18     

Empery Tax Efficient, LP

  

c/o Empery Asset Management LP

1 Rockefeller Plaza Suite 1205

New York, NY 10020

Attention: Ryan Lane

Telephone: 212-608-3300

Residence: State of Delaware

Email: notices@emperyam.com

  $ 891,000.00        668,250      $ 807,840.00      $ 71,279.76      $
736,560.24     



--------------------------------------------------------------------------------

Empery Tax Efficient II, LP

  

c/o Empery Asset Management LP

1 Rockefeller Plaza Suite 1205

New York, NY 10020

Attention: Ryan Lane

Telephone: 212-608-3300

Residence: State of Delaware

Email: notices@emperyam.com

  $ 1,603,000.00        1,202,250      $ 1,453,386.67      $ 128,239.57      $
1,325,147.10     

Sabby Healthcare Master Fund, Ltd.

  

10 Mountainview Road, Suite 205

Upper Saddle River, NJ 07458

Attention: Robert Grundstein,

COO and General Counsel

Residence: Cayman Islands

Telephone: (646) 307-4527

Cellphone: (201) 993-9426

Email: rgrundstein@sabbycapital.com

  $ 6,617,647.06        4,963,235      $ 6,000,000.00      $ 529,410      $
5,470,590     

Brio Capital Master Fund Ltd.

  

Brio Capital Master Fund, Ltd.

100 Merrick Road, Suite 401W

Rockville Centre, NY 11570

Attn: Shaye Hirsch

shaye@briocapital.com

  $ 1,654,411.76        1,240,809      $ 1,500,000.00      $ 132,352.50      $
1,367,647.50          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

     $ 75,000,000.00        56,250,000      $ 68,000,000.01      $ 5,999,980.00
     $ 62,000,020.01          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Form of Notes Exhibit B   Form of Warrants Exhibit C   Form of
Security Agreement Exhibit D   Form of Master Control Account Agreement Exhibit
E   Form of Irrevocable Transfer Agent Instructions Exhibit F   Form of Opinion
of Company Counsel Exhibit G   Form of Secretary’s Certificate Exhibit H   Form
of Officer’s Certificate

SCHEDULES

 

Schedule 3(e)    Consents Schedule 3(n)    Regulatory Permits Schedule 3(t)   
Transactions with Affiliates Schedule 3(u)    Equity Capitalization Schedule
3(v)    Indebtedness and Other Contracts Schedule 3(w)    Absence of Litigation
Schedule 3(aa)    Intellectual Property Rights Schedule 3(ee)    Internal
Accounting and Disclosure Controls Schedule 4(d)    Use of Proceeds Schedule
7(v)    Foreign Qualification Jurisdictions



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES
HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN
COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS PROVIDED
THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE ASSURANCES, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (D) IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES PROVIDED
THAT THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING SELECTED BY THE HOLDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. THIS NOTE HAS BEEN ISSUED WITH ORIGINAL
ISSUE DISCOUNT (“OID”). PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), THE
DIRECTOR OF FINANCE OF THE COMPANY WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE
DATE OF THIS NOTE, PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE
INFORMATION DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). THE DIRECTOR OF
FINANCE OF THE COMPANY MAY BE REACHED AT TELEPHONE NUMBER (801 990-1055).

GREAT BASIN SCIENTIFIC, INC.

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: June [30], 2016    Original Principal Amount: U.S.
$[        ]            

FOR VALUE RECEIVED, Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to [BUYER] or registered assigns (the
“Holder”) in cash and/or in shares of Common Stock (as defined below) the amount
set out above as the



--------------------------------------------------------------------------------

Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion, amortization or otherwise, the “Principal”) when due,
whether upon the Maturity Date (as defined below), on any Installment Date with
respect to the Installment Amount due on such Installment Date, acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay default interest (“Interest”) in accordance with Section 2 on any
outstanding Principal at the Default Rate until the same becomes due and
payable, whether upon an Interest Date (as defined below), any Installment Date,
the Maturity Date, acceleration, conversion, redemption or otherwise (in each
case in accordance with the terms hereof). This Senior Secured Convertible Note
(including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement hereof, this “Note”) is one of an issue of Senior Secured
Convertible Notes issued pursuant to the Securities Purchase Agreement on the
Closing Date (collectively, the “Notes” and such other Senior Secured
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 33.

(1) PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash (excluding any amounts paid in shares
of Common Stock on the Maturity Date in accordance with Section 8) representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges (as defined in Section 27(b)) on such Principal and Interest. The
“Maturity Date” shall be April [    ], 20181, as may be extended at the option
of the Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default and (ii) through the date that is ten (10)
Business Days after the consummation of a Change of Control in the event that a
Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date. Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

(2) ORIGINAL ISSUE DISCOUNT; DEFAULT INTEREST. This Note shall not bear any
ordinary interest as this principal amount of this Note includes an original
issue discount. Interest on this Note shall commence accruing immediately upon
the occurrence of, and shall continue accruing during the continuance of, an
Event of Default, at the Default Rate and shall be computed on the basis of a
360-day year of twelve 30-day months and shall be payable, if applicable, in
arrears for each calendar month on the first (1st) Business Day of each calendar
month after any such Interest accrues after an Event of Default (each, an
“Interest Date”). Interest, if any, shall be payable on each Interest Date to
the record holder of this Note on the applicable Interest Date in cash by wire
transfer of immediately available funds pursuant to wire instruction provided by
the Holder in writing to the Company. Prior to the payment of Interest on an
Interest Date, Interest on this Note shall accrue at the Default Rate and be
payable by way of inclusion of the Interest in the Conversion Amount (as defined
in Section 3(b)(i)) on

 

1 

Insert date that is twenty two (22) months immediately following the Issuance
Date.

 

- 2 -



--------------------------------------------------------------------------------

each Conversion Date (as defined in Section 3(c)(i)) in accordance with Section
3(c)(i) and/or on each Redemption Date. In the event that such Event of Default
is subsequently cured, the Interest shall cease to accrue as of the date of such
cure; provided, that the Interest as calculated and unpaid as of the cure of
such Event of Default shall continue to be due and payable as set forth above;
provided, further, that for the purpose of this Section 2, such Event of Default
shall not be deemed cured unless and until any accrued and unpaid Interest shall
be paid to the Holder. Notwithstanding anything herein to the contrary, Interest
payable on any Interest Date shall be reduced on a dollar for dollar basis for
each dollar received by the Holder since the immediately preceding Interest Date
(or, with respect to the first Interest Date hereunder, since the Issuance Date)
as a cash Distribution in accordance with Section 6(a).

(3) CONVERSION OF NOTES. At any time or times after the date set out above as
the Issuance Date (the “Issuance Date”), this Note shall be convertible into
shares of the Common Stock, on the terms and conditions set forth in this
Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, amortized, redeemed or otherwise with respect to which this
determination is being made, (B) accrued and unpaid Interest, if any, with
respect to such Principal and (C) accrued and unpaid Late Charges, if any, with
respect to such Principal and Interest.

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $2.00 per share, subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile or electronic mail (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), but without delaying the
Company’s requirement to

 

- 3 -



--------------------------------------------------------------------------------

deliver shares of Common Stock on the applicable Share Delivery Date (as defined
below), surrender this Note to a common carrier for delivery to the Company as
soon as practicable on or following such date (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction). On or
before the second (2nd) Business Day following the date of receipt of a
Conversion Notice, the Company shall transmit by facsimile or electronic mail a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third (3rd)
Trading Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (x) provided that the Transfer Agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and the Conversion Shares can then be immediately sold or
transferred by the Holder pursuant to an effective registration statement or
Rule 144, credit such aggregate number of shares of Common Stock to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian system or (y) otherwise, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled pursuant to such
conversion, such certificate to contain such legends as may be required by
Section 2(g) of the Securities Purchase Agreement. If this Note is physically
surrendered for conversion as required by Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the Holder a new Note (in accordance with
Section 21(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date, irrespective
of the date such Conversion Shares are credited to the Holder’s account with DTC
or the date of delivery of the certificates evidencing such Conversion Shares,
as the case may be. In the event that the Holder elects to convert a portion of
the Principal amount of this Note prior to any applicable Installment Date, the
Conversion Amount so converted shall be deducted in reverse order starting from
the final Installment Amount to be paid hereunder on the final Installment Date,
unless the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.

(ii) Company’s Failure to Timely Convert. If the Company shall fail for any
reason or for no reason on or prior to the applicable Share Delivery Date to
issue and deliver a certificate to the Holder or credit the Holder’s balance
account with DTC, as required pursuant to the terms of Section 3(c)(i), for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion of any Conversion Amount (a “Conversion Failure”), then the
Holder, upon written notice to the Company, may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any portion of this
Note that has not been converted pursuant to such Conversion Notice; provided
that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise. In addition to the
foregoing, if the Company shall fail on or prior to the Share Delivery Date to
issue

 

- 4 -



--------------------------------------------------------------------------------

and deliver a certificate to the Holder, if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program or the
Conversion Shares can then not be immediately sold or transferred by the Holder
pursuant to an effective registration statement or Rule 144, or credit the
Holder’s balance account with DTC, if the Transfer Agent is participating in the
DTC Fast Automated Securities Transfer Program and the Conversion Shares can
then be immediately sold or transferred by the Holder pursuant to an effective
registration statement or Rule 144, for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount or on any date of the Company’s obligation to deliver shares of Common
Stock as contemplated pursuant to clause (y) below, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (x) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to issue and deliver such certificate or credit the Holder’s balance
account with DTC for the shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of the applicable Conversion Amount shall
terminate, or (y) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC, as required pursuant to the terms of
Section 3(c)(i), for such shares of Common Stock and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock, times (B) the Buy-In Price (including
brokerage commissions and other out-of-pocket expenses, if any). Nothing shall
limit the Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) upon the conversion of this
Note as required pursuant to the terms hereof.

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal amount of the Notes, Interest and Restricted
Principal held by such holders (the “Registered Notes”). The entries in the
Register shall be conclusive and binding for all purposes absent manifest
error. The Company and the holders of the Notes shall treat each Person whose
name is recorded in the Register as the owner of a Note for all purposes,
including, without limitation, the right to receive payments of Principal and
Interest, if any, hereunder, notwithstanding notice to the contrary. A
Registered Note may be assigned or sold in whole or in part only by registration
of such assignment or sale on the Register. Upon its receipt of a request to
assign or sell all or part of any Registered Note by a Holder, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate Principal amount as the Principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 20. Notwithstanding anything

 

- 5 -



--------------------------------------------------------------------------------

to the contrary in this Section 3(c)(iii), subject to (and not in lieu of) the
transfer restrictions set forth in Section 2(f) of the Securities Purchase
Agreement, a Holder may assign any Note or any portion thereof to an Affiliate
of such Holder or a Related Fund of such Holder without delivering a request to
assign or sell such Note to the Company and the recordation of such assignment
or sale in the Register (a “Related Party Assignment”); provided, that (x) the
Company may continue to deal solely with such assigning or selling Holder unless
and until such Holder has delivered a request to assign or sell such Note or
portion thereof to the Company for recordation in the Register; (y) the failure
of such assigning or selling Holder to deliver a request to assign or sell such
Note or portion thereof to the Company shall not affect the legality, validity,
or binding effect of such assignment or sale and (z) such assigning or selling
Holder shall, acting solely for this purpose as a non-fiduciary agent of the
Company, maintain a register (the “Related Party Register”) comparable to the
Register on behalf of the Company, and any such assignment or sale shall be
effective upon recordation of such assignment or sale in the Related Party
Register. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest, if any, and Late Charges, if
any, converted, Control Account Release (as defined in Section 18(b)(ii)) and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion. If the Company does not update the
Register to record such Principal, Interest and Late Charges converted and/or
paid (as the case may be) or Control Account Release and the dates of such
conversions, payments and/or Control Account Release (as the case may be) within
two (2) Business Days of such occurrence, then the Register shall be
automatically deemed updated to reflect such occurrence.

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from this Note and one or more holder of Other Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of this Note and the Other Notes submitted for conversion, the Company,
subject to Section 3(d), shall convert from the Holder and each holder of Other
Notes electing to have this Note or the Other Notes converted on such date a pro
rata amount of such holder’s portion of the Note and its Other Notes submitted
for conversion based on the Principal amount of this Note and the Other Notes
submitted for conversion on such date by such holder relative to the aggregate
Principal amount of this Note and all Other Notes submitted for conversion on
such date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 26.

 

- 6 -



--------------------------------------------------------------------------------

(d) Limitations on Conversions.

(i) Beneficial Ownership. Notwithstanding anything herein to the contrary, the
Company shall not effect the conversion of any portion of this Note, and the
Holder shall not have the right to convert any portion of this Note, pursuant to
the terms and conditions of this Note and any such conversion shall be null and
void and treated as if never made, to the extent that after giving effect to
such conversion, the Holder together with the other Attribution Parties
collectively would beneficially own in excess of [4.99] [9.99]% (the “Maximum
Percentage”) of number of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the shares of Common Stock held
by the Holder and all other Attribution Parties plus the number of shares of
Common Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the shares of
Common Stock which would be issuable upon (i) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including the Warrants) beneficially owned by the Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this Section 3(d)(i). For purposes of this Section
3(d)(i), beneficial ownership shall be calculated in accordance with Section
13(d) of the 1934 Act. For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the conversion of the Note
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (i) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the SEC, as the case may be, (ii) a more
recent public announcement by the Company or (iii) any other written notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding (the “Reported Outstanding Share Number”). If the Company
receives a Conversion Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall notify the Holder in writing of the number of shares
of Common Stock then outstanding and, to the extent that such Conversion Notice
would otherwise cause the Holder’s beneficial ownership, as determined pursuant
to this Section 3(d)(i), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of shares of Common Stock to be purchased
pursuant to such Conversion Notice. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within one (1) Business Day
confirm orally and in writing or by electronic mail to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to the Holder upon conversion of this Note results in the Holder and the

 

- 7 -



--------------------------------------------------------------------------------

other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Maximum Percentage of the number of outstanding shares of Common
Stock (as determined under Section 13(d) of the 1934 Act), the number of shares
so issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
as specified in such notice; provided that (i) any such increase in the Maximum
Percentage will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company and (ii) any such increase or decrease will
apply only to the Holder and the other Attribution Parties and not to any other
holder of Notes that is not an Attribution Party of the Holder. For purposes of
clarity, the shares of Common Stock issuable pursuant to the terms of this Note
in excess of the Maximum Percentage shall not be deemed to be beneficially owned
by the Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 3(d)(i) to the extent necessary to correct this paragraph (or
any portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock pursuant to the terms of this Note, and the Holder
shall not have the right to receive pursuant to the terms of this Note any
shares of Common Stock, if the issuance of such shares of Common Stock would
exceed that number of shares of Common Stock which the Company may issue in the
aggregate pursuant to the terms of the Notes without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company (i) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of shares of Common Stock
in excess of such amount or (ii) obtains a written opinion from outside counsel
to the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Company and the Required Holders. Until such
approval or written opinion is obtained, no purchaser of the Notes pursuant to
the Securities Purchase Agreement (the “Purchasers”) shall be issued in the
aggregate pursuant to the terms of the Notes, shares of Common Stock in an
amount greater than the product of the Exchange Cap multiplied by a fraction,
the numerator of which is the Principal amount of Notes issued to such Purchaser
pursuant to the Securities Purchase Agreement on the Closing Date and the
denominator of which is the aggregate principal amount of all Notes issued to
all Purchasers pursuant to the Securities Purchase Agreement on the Closing Date
(with respect to each Purchaser, the “Exchange Cap Allocation”). In the event
that the Holder shall sell or otherwise transfer any of the Holder’s Notes, the
transferee shall be allocated a pro rata portion of the Holder’s Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such

 

- 8 -



--------------------------------------------------------------------------------

transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any holder of Notes shall convert all of
such holder’s Notes into a number of shares of Common Stock which, in the
aggregate, is less than such holder’s Exchange Cap Allocation, then the
difference between such holder’s Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder. In the event that the Company is prohibited from
issuing any Conversion Shares for which a Conversion Notice has been received as
a result of the operation of this Section 3(d)(ii) at any time from and after
the earlier of (x) the Stockholder Meeting Deadline and (y) the date on which
the Company holds the Stockholder Meeting (as defined in the Securities Purchase
Agreement), then unless the Holder elects to void such conversion, the Holder
may require the Company to pay to the Holder within three (3) Trading Days of
the applicable attempted conversion, cash by wire transfer of immediately
available funds, in exchange for cancellation of the applicable portion of the
Conversion Amount that is subject to such Conversion Notice, which cash amount
for each share of Common Stock that would have been issuable upon such
conversion if this Section 3(d)(ii) were not in effect shall be equal to the
highest trading price of the Common Stock in effect at any time during the
period beginning on the applicable Conversion Date and ending on the date the
Company makes the payment provided for in this sentence.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) (A) the suspension from trading for more than an aggregate of ten (10)
Trading Days in any 365-day period or (B) the failure of the Common Stock to be
listed on an Eligible Market;

(ii) other than with respect to any Authorized Share Failure (as defined in
Section 11(b)), the Company’s (A) failure to cure a Conversion Failure or an
Exercise Failure (as defined in the Warrants) by delivery of the required number
of shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or the date a holder of Warrants delivers an Exercise Notice (as
defined in the Warrants) and the applicable Aggregate Exercise Price (as defined
in the Warrants), if any, to the Company or (B) notice, written or oral, to the
Holder or any holder of the Other Notes or the Warrants, including by way of
public announcement or through any of its agents, at any time, of its intention
not to comply with a request for conversion of this Note or any Other Notes
into, or exercise of the Warrants for, shares of Common Stock that is tendered
in accordance with the provisions of this Note, the Other Notes or the Warrants,
as applicable, other than pursuant to Section 3(d) (and analogous provisions
under the Other Notes and the Warrants);

(iii) at any time following the fifth (5th) consecutive Business Day that an
Authorized Share Failure (as defined in Section 11(b)) is not cured, except,
solely with respect to the first occurrence of an Authorized Share Failure
hereunder, to the extent the Company is complying with the terms set forth in
Section 11(b) below;

 

- 9 -



--------------------------------------------------------------------------------

(iv) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges, Redemption Price or other amounts when and as due under
this Note or any other Transaction Document or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, except for (x)
amounts required to be paid to the Holder from the Holder Master Restricted
Account and (y) in the case of a failure to pay Interest and/or Late Charges
when and as due, in which case only if such failure continues for a period of at
least an aggregate of two (2) Business Days;

(v) any default under, redemption of or acceleration prior to maturity of more
than $100,000, individually or in the aggregate, of Indebtedness of the Company
or any of its Subsidiaries other than with respect to this Note or any Other
Notes;

(vi) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

(vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries and the continuance of any such decree, order, judgment or
other similar document or any such other decree, order, judgment or other
similar document unstayed and in effect for a period of thirty (30) days;

(viii) a final judgment or judgments for the payment of money aggregating in
excess of $250,000, individually or in the aggregate, are rendered against the
Company or any of its Subsidiaries and which judgments are not, within sixty
(60) days after the entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within seventy-five (75) days after the expiration of such
stay; provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$250,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within forty-five (45) days
of the issuance of such judgment;

 

- 10 -



--------------------------------------------------------------------------------

(ix) other than as specifically set forth in another clause of this Section
4(a), the Company or any of its Subsidiaries breaches any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition of any
Transaction Document which is curable, only if such breach continues for a
period of at least an aggregate of five (5) Trading Days;

(x) any breach or failure in any respect to comply with either Sections 8, 17 or
18 of this Note, except, in the case of a breach of a covenant or other term or
condition of Sections 8, 17 or 18 of this Note which is curable, only if such
breach continues for a period of at least an aggregate of two (2) Trading Days;

(xi) the Company or any Subsidiary shall fail to perform or comply with any
covenant or agreement contained in the Security Agreement (as defined in the
Securities Purchase Agreement) to which it is a party, except, in the case of a
breach of a covenant or other term or condition of Security Agreement which is
curable, only if such breach continues for a period of at least an aggregate of
two (2) Trading Days;

(xii) the Company or any Subsidiary shall fail to perform or comply with any
covenant or agreement contained in any Master Control Account Agreement;

(xiii) any material provision of any Security Document (as determined by the
Collateral Agent) or Master Control Account Agreement (as defined in the
Securities Purchase Agreement) (as determined by the applicable Holder) shall at
any time for any reason (other than pursuant to the express terms thereof) cease
to be valid and binding on or enforceable against the Company or any Subsidiary
intended to be a party thereto, or the validity or enforceability thereof shall
be contested by any party thereto, or a proceeding shall be commenced by the
Company or any Subsidiary or any governmental authority having jurisdiction over
any of them, seeking to establish the invalidity or unenforceability thereof, or
the Company or any Subsidiary shall deny in writing that it has any liability or
obligation purported to be created under any Security Document or Master Control
Account Agreement;

(xiv) any Security Document, Master Control Account Agreement or any other
Security Document, after delivery thereof pursuant hereto, shall for any reason
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority (or, until the 2015
Notes are paid in full, second priority) Lien (as defined in Section 17(b)) in
favor of the Collateral Agent for the benefit of the holders of the Notes on any
Collateral (as defined in the Security Documents) or for the benefit of the
Holder on any Master Control Account Collateral (as defined in
Section 18(b)(iii)), as applicable, purported to be covered thereby;

(xv) any bank at which any deposit account, blocked account, lockbox account or
other account of the Company or any Subsidiary is maintained shall fail to
comply with any material term of any deposit account, blocked account, lockbox

 

- 11 -



--------------------------------------------------------------------------------

account or other similar agreement to which such bank is a party or any
securities intermediary, commodity intermediary or other financial institution
at any time in custody, control or possession of any investment property of the
Company or any Subsidiary shall fail to comply with any of the terms of any
investment property control agreement to which such Person is a party (it being
understood that only accounts pursuant to which the Holder has requested account
control agreements should be subject to this clause (xv));

(xvi) any material damage to, or loss, theft or destruction of, any Collateral,
Master Control Account Collateral or a material amount of property of the
Company, whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Company or
any Subsidiary, if any such event or circumstance could reasonably be expected
to have a Material Adverse Effect;

(xvii) a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that the Equity Conditions are satisfied or
that there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred;

(xviii) the Company’s failure for any reason after the date that is six (6)
months immediately following the Issuance Date to satisfy the current public
information requirement under Rule 144(c) of the 1933 Act;

(xix) if as of the applicable date of determination (A) the Holder of this Note
is not an Affiliate of the Company and (B) the shares of Common Stock issuable
pursuant to the terms of the Notes and/or exercise of the Warrants are eligible
to be resold by the Holder either pursuant to an effective registration
statement in favor of the Holder or Rule 144 of the 1933 Act, the failure of
such shares of Common Stock issuable pursuant to the terms of the Notes and/or
such Warrant, as applicable, to be issued and delivered to the Holder without
any restrictive legends; or

(xx) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within two (2) Business Day
deliver written notice thereof via facsimile or electronic mail and overnight
courier (an “Event of Default Notice”) to the Holder. An Event of Default Notice
shall include (I) a reasonable description of the applicable Event of Default,
(II) a certification as to whether, in the opinion of the Company, such Event of
Default is capable of being cured and, if applicable, a reasonable description
of any existing plans of the Company to cure such Event of Default and (III) a
certification as to the date the Event of Default occurred. Provided that the
Lead Investor shall have required the Company to redeem all or any portion of
the Lead Investor’s Note in connection with the applicable Event of Default (the
amount subject to such redemption, the “Lead Investor Applicable Redemption
Amount”), at any time after the earlier of the Holder’s

 

- 12 -



--------------------------------------------------------------------------------

receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default and ending on the fifteenth (15th) Trading Day after the later of (x)
the date such Event of Default is cured and (y) the Holder’s receipt of an Event
of Default Notice (each such period, an “Event of Default Redemption Right
Period”), the Holder may require the Company to redeem (an “Event of Default
Redemption”) up to a portion of this Note that shall not exceed the product
obtained by multiplying (i) the Conversion Amount of the this Note that is then
outstanding and (ii) a fraction (I) the numerator of which equals the Lead
Investor Applicable Redemption Amount and (II) the denominator of which equals
the Conversion Amount of the Lead Investor’s Note that is then outstanding,
then, by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to require the Company to
redeem. Each portion of this Note subject to redemption by the Company pursuant
to this Section 4(b) shall be redeemed by the Company in cash by wire transfer
of immediately available funds at a price equal to the greater of (x) 125% of
the Conversion Amount being redeemed and (y) the product of (A) the Conversion
Amount being redeemed and (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the date the Holder delivers the Event of Default Redemption Notice, by (II) the
lowest Conversion Price in effect during such period (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 12. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 4, but subject to Section 3(d), until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event of a partial redemption of
this Note pursuant hereto, the Principal amount redeemed shall be deducted in
reverse order starting from the final Installment Amount to be paid hereunder on
the final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Event of Default
Redemption Notice. The parties hereto agree that in the event of the Company’s
redemption of any portion of the Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any Event of Default redemption premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements, if so requested by the Holder, to deliver to each holder
of

 

- 13 -



--------------------------------------------------------------------------------

Notes in exchange for such Notes a security of the Successor Entity evidenced by
a written instrument substantially similar in form and substance to the Notes,
including, without limitation, having a principal amount and interest rate equal
to the Principal amount and the Default Rate of the Notes then outstanding held
by such holder, having similar conversion rights and having similar ranking and
security to the Notes, and satisfactory to the Required Holders. Upon the
occurrence or consummation of any Fundamental Transaction in which the Company
is not the Successor Entity (or in which the Common Stock ceases to be
registered under the 1934 Act), and it shall be a required condition to the
occurrence or consummation of any Fundamental Transaction that, the Company and
the Successor Entity or Successor Entities, jointly and severally, shall succeed
to, and the Company shall cause any Successor Entity or Successor Entities to
jointly and severally succeed to, and be added to the term “Company” under this
Note (so that from and after the date of such Fundamental Transaction, each and
every provision of this Note referring to the “Company” shall refer instead to
each of the Company and the Successor Entity or Successor Entities, jointly and
severally), and the Company and the Successor Entity or Successor Entities,
jointly and severally, may exercise every right and power of the Company prior
thereto and shall assume all of the obligations of the Company prior thereto
under this Note with the same effect as if the Company and such Successor Entity
or Successor Entities, jointly and severally, had been named as the Company in
this Note, and, solely at the request of the Holder, if the Successor Entity
and/or Successor Entities is a publicly traded corporation whose common capital
stock is quoted on or listed for trading on an Eligible Market, shall deliver
(in addition to and without limiting any right under this Note) to the Holder in
exchange for this Note a security of the Successor Entity and/or Successor
Entities evidenced by a written instrument substantially similar in form and
substance to this Note and convertible for a corresponding number of shares of
capital stock of the Successor Entity and/or Successor Entities (the “Successor
Capital Stock”) equivalent (as set forth below) to the shares of Common Stock
acquirable and receivable upon conversion of this Note (without regard to any
limitations on the conversion of this Note) prior to such Fundamental
Transaction (such corresponding number of shares of Successor Capital Stock to
be delivered to the Holder shall be equal to the greater of (I) the quotient of
(A) the aggregate dollar value of all consideration (including cash
consideration and any consideration other than cash (“Non-Cash Consideration”),
in such Fundamental Transaction, as such values are set forth in any definitive
agreement for the Fundamental Transaction that has been executed at the time of
the first public announcement of the Fundamental Transaction or, if no such
value is determinable from such definitive agreement, as determined in
accordance with Section 26 with the term “Non-Cash Consideration” being
substituted for the term “Conversion Price”) that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Note been converted immediately prior to such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction (without regard to any
limitations on the conversion of this Note) (the “Aggregate Consideration”)
divided by (B) the per share Closing Sale Price of such corresponding Successor
Capital Stock on the Trading Day immediately prior to the consummation or
occurrence of the Fundamental Transaction and (II) the product of (A) the
Aggregate Consideration and (B) the highest exchange ratio pursuant to which any
stockholder of the Company may exchange Common Stock for Successor Capital
Stock) (provided, however, to the extent that the Holder’s right to receive any
such shares of publicly traded common stock (or

 

- 14 -



--------------------------------------------------------------------------------

their equivalent) of the Successor Entity would result in the Holder and its
other Attribution Parties exceeding the Maximum Percentage, if applicable, then
the Holder shall not be entitled to receive such shares to such extent (and
shall not be entitled to beneficial ownership of such shares of publicly traded
common stock (or their equivalent) of the Successor Entity as a result of such
consideration to such extent) and the portion of such shares shall be held in
abeyance for the Holder until such time or times, as its right thereto would not
result in the Holder and its other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be delivered such shares to
the extent as if there had been no such limitation), and such security shall be
satisfactory to the Holder, and with an identical conversion price to the
Conversion Price hereunder (such adjustments to the number of shares of capital
stock and such conversion price being for the purpose of protecting after the
consummation or occurrence of such Fundamental Transaction the economic value of
this Note that was in effect immediately prior to the consummation or occurrence
of such Fundamental Transaction, as elected by the Holder solely at its
option). Upon occurrence or consummation of the Fundamental Transaction, and it
shall be a required condition to the occurrence or consummation of such
Fundamental Transaction that, the Company and the Successor Entity or Successor
Entities shall deliver to the Holder confirmation that there shall be issued
upon conversion of this Note at any time after the occurrence or consummation of
the Fundamental Transaction, as elected by the Holder solely at its option,
shares of Common Stock, Successor Capital Stock or, in lieu of the shares of
Common Stock or Successor Capital Stock (or other securities, cash, assets or
other property purchasable upon the conversion of this Note prior to such
Fundamental Transaction), such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights), which for purposes of clarification may continue to be shares of Common
Stock, if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction or the record, eligibility or other
determination date for the event resulting in such Fundamental Transaction, had
this Note been converted immediately prior to such Fundamental Transaction or
the record, eligibility or other determination date for the event resulting in
such Fundamental Transaction (without regard to any limitations on the
conversion of this Note), as adjusted in accordance with the provisions of this
Note. The provisions of this Section 5(a) shall apply similarly and equally to
successive Fundamental Transactions.

(b) Redemption Right. No sooner than twenty (20) days nor later than ten (10)
days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile or electronic mail and overnight courier to the
Holder (a “Change of Control Notice”). At any time during the period beginning
on the earlier to occur of (x) any oral or written agreement by the Company or
any of its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becoming aware of a Change of Control and (z) the Holder’s receipt of a
Change of Control Notice and ending twenty-five (25) Trading Days after the date
of the consummation of such Change of Control, the Holder may require the
Company to redeem (a “Change of Control Redemption”) all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greater of (x) 125% of the Conversion
Amount being redeemed and (y) the

 

- 15 -



--------------------------------------------------------------------------------

product of (A) the Conversion Amount being redeemed and (B) the quotient
determined by dividing (I) the greatest Closing Sale Price of the shares of
Common Stock during the period beginning on the date immediately preceding the
earlier to occur of (x) the consummation of the Change of Control and (y) the
public announcement of such Change of Control and ending on the date the Holder
delivers the Change of Control Redemption Notice, by (II) the lowest Conversion
Price in effect during such period (the “Change of Control Redemption
Price”). Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 12 and shall have priority to payments to stockholders
in connection with a Change of Control. To the extent redemptions required by
this Section 5(b) are deemed or determined by a court of competent jurisdiction
to be prepayments of the Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any interest thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(b) (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted in reverse
order starting from the final Installment Amount to be paid hereunder on the
final Installment Date, unless the Holder otherwise indicates and allocates
among any Installment Dates hereunder in the applicable Change of Control
Redemption Notice. The parties hereto agree that in the event of the Company’s
redemption of any portion of the Note under this Section 5(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any Change of Control redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(6) DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property, options, evidence of indebtedness or any other by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (the “Distributions”), at any time
after the issuance of this Note, then, in each such case, the Holder shall be
entitled to such Distributions as if the Holder had held the number of shares of
Common Stock acquirable upon complete conversion of this Note (without taking
into account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however,
that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such

 

- 16 -



--------------------------------------------------------------------------------

time or times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such Distribution (and any Distributions declared or
made on such initial Distribution or on any subsequent Distribution to be held
similarly in abeyance) to the same extent as if there had been no such
limitation).

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (and shall not be entitled
to beneficial ownership of such shares of Common Stock as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the benefit of the Holder
until such time or times as its right thereto would not result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right to be held similarly in abeyance) to the same extent as if there had been
no such limitation).

(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the occurrence or consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities, cash, assets or other property with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to ensure that, and any applicable Successor Entity
or Successor Entities shall ensure that, and it shall be a required condition to
the occurrence or consummation of such Corporate Event that, the Holder will
thereafter have the right to receive upon conversion of this Note at any time
after the occurrence or consummation of the Corporate Event, shares of Common
Stock or Successor Capital Stock or, if so elected by the Holder, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the conversion of this Note prior to such Corporate Event (but
not in lieu of such items still issuable under Sections 6(a) and 6(b), which
shall continue to be receivable on the Common Stock or on such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock prior to the date of consummation
of such Corporate Event), such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights and any shares of Common Stock) which the Holder would have been entitled
to receive upon the occurrence or consummation of such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event, had

 

- 17 -



--------------------------------------------------------------------------------

this Note been converted immediately prior to such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on conversion of this
Note). Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Required Holders. The provisions of
this Section 6 shall apply similarly and equally to successive Corporate Events.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, or the
Company publicly announces the issuance or sale of, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock issued or
sold, or in accordance with this Section 7(a) is deemed to have been issued or
sold, by the Company (x) in connection with any Excluded Securities, (y) for
which the Holder received a Distribution in at least an equivalent amount
pursuant to Section 6(a) and (z) adjusting the Conversion Price pursuant to
Section 7(b)), for a consideration per share (the “New Issuance Price”) less
than a price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance
the Conversion Price then in effect shall be reduced to an amount equal to the
New Issuance Price. For purposes of determining the adjusted Conversion Price
under this Section 7(a), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells, or the
Company publicly announces the issuance or sale of, any Options and the lowest
price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of any such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option less any consideration paid or payable by the Company
with respect to such one share of Common Stock upon the granting or sale of such
Option, upon exercise of such Option and upon conversion exercise or exchange of
any Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such shares of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such shares of Common Stock upon
conversion or exchange or exercise of such Convertible Securities.

 

- 18 -



--------------------------------------------------------------------------------

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells, or the Company publicly announces the issuance or sale of, any
Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon the conversion or exchange or exercise thereof is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the issuance or sale of such Convertible Securities for such price per
share. For the purposes of this Section 7(a)(ii), the “lowest price per share
for which one share of Common Stock is issuable upon the conversion or exchange
or exercise thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security
less any consideration paid or payable by the Company with respect to such one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price has been or is to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security is issued in connection with the issuance or sale or deemed issuance or
sale of any other securities of the Company (as determined by the Holder, the
“Primary Security”, and such Option and/or Convertible Security and/or
Adjustment Right, the “Secondary Securities” and together with the Primary
Security, each a “Unit”), together comprising one integrated transaction (or one
or more transactions if such issuances or sales or deemed issuances or sales of
securities of the Company either

 

- 19 -



--------------------------------------------------------------------------------

(A) have at least one investor or purchaser in common, (B) are consummated in
reasonable proximity to each other and/or (C) are consummated under the same
plan of financing), the aggregate consideration per share of Common Stock with
respect to such Primary Security shall be deemed to be the lowest of (x) the
purchase price of such Unit, (y) if such Primary Security is an Option and/or
Convertible Security, the lowest price per share for which one share of Common
Stock is at any time issuable upon the exercise or conversion of the Primary
Security in accordance with Section 7(a)(i) or 7(a)(ii) above and (z) the lowest
Weighted Average Price of the Common Stock on any Trading Day during the three
(3) Trading Day period immediately following the public announcement of such
Dilutive Issuance (for the avoidance of doubt, if such public announcement is
released prior to the opening of the Principal Market on a Trading Day, such
Trading Day shall be the first Trading Day in such three (3) Trading Day
period). If any shares of Common Stock, Options or Convertible Securities are
issued or sold or deemed to have been issued or sold for cash, the consideration
other than cash received therefor will be deemed to be the net amount received
by the Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such publicly traded securities on the date of
receipt of such publicly traded securities. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Required Holders. If such parties are unable to reach agreement within ten (10)
days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five (5)
Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company. Notwithstanding anything to the
contrary contained in this Section 7(a), if the New Issuance Price calculated
pursuant to this Section 7(a) would result in a price less than $0.0001, the New
Issuance Price shall be deemed to be $0.0001.

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(vi) No Readjustments. For the avoidance of doubt, in the event the Conversion
Price has been adjusted pursuant to this Section 7(a) and the Dilutive Issuance
that triggered such adjustment does not occur, is not consummated, is unwound or
is cancelled after the facts for any reason whatsoever, in no event shall the
Conversion Price be readjusted to the Conversion Price that would have been in
effect if such Dilutive Issuance had not occurred or been consummated.

 

- 20 -



--------------------------------------------------------------------------------

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment under this
Section 7(b) shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price, as
mutually determined by the Company’s Board of Directors and the Required
Holders, so as to protect the rights of the Holder under this Note; provided,
that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 7.

(d) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

(e) Event of Default Conversion Price. At any time during any Event of Default
Redemption Right Period, the Holder may at any time and from time to time, at
the Holder’s option, deliver one or more Conversion Notices to the Company
indicating the Holder’s election to convert (each, an “Event of Default
Conversion”, and the date of such Event of Default Conversion, each, an “Event
of Default Conversion Date”) all, or any part of, the Conversion Amount then
outstanding hereunder or required to be paid to the Holder hereunder (whether
payable in cash or shares of Common Stock) (such portion of the Conversion
Amount subject to such Event of Default Conversion, the “Event of Default
Conversion Amount”) into shares of Common Stock at the applicable Event of
Default Conversion Price in lieu of the Conversion Price then in effect. On any
Event of Default Conversion Date, the Holder may voluntarily convert any Event
of Default Conversion Amount pursuant to Section 3(c) (with “Event of Default
Conversion Price” replacing “Conversion Price” for all purposes hereunder with
respect to such Event of Default Conversion) by designating in the Conversion
Notice delivered pursuant to this Section 7(e) of this Note that the Holder is
electing to use the Event of Default Conversion Price for such conversion
according to this Section 7(e) by checking the box

 

- 21 -



--------------------------------------------------------------------------------

“Event of Default Conversion Price” on the applicable Conversion Notice. The
Company shall be required to honor such Event of Default Conversions by
delivering shares of Common Stock on or prior to the applicable Share Delivery
Date pursuant to the terms and conditions set forth in Section 3(c), but based
on a Conversion Price equal to the Event of Default Conversion Price. In the
event that the Holder elects to convert pursuant to this Section 7(e), the
Principal amount of the Notes so converted shall be deducted from the final
Installment Amounts to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice(s). If the Company receives a
notice from any holder of Notes seeking conversion pursuant to this Section
7(e), the Company will promptly notify all other holders of Notes in writing
that a holder of Notes is seeking such conversion and setting forth the Event of
Default Conversion Amount, the Event of Default Conversion Date and the Event of
Default Conversion Price.

(8) COMPANY CONVERSION OR REDEMPTION.

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
Installment Amount due on such date by converting all or some of such
Installment Amount into Common Stock, in accordance with this Section 8 (a
“Company Conversion”); provided, however, that the Company may, at its option
following notice to the Holder as set forth below, pay the Installment Amount by
redeeming such Installment Amount in cash (a “Company Redemption”) or by any
combination of a Company Conversion and a Company Redemption so long as all of
the outstanding applicable Installment Amount due on any Installment Date shall
be converted and/or redeemed by the Company on the applicable Installment Date,
subject to the provisions of this Section 8. On or prior to the date which is
the twenty-first (21st) Trading Day prior to each Installment Date (each, an
“Installment Notice Due Date”), the Company shall deliver written notice (each,
a “Company Installment Notice” and the date the Holder all of the holders of the
Other Notes receive such notice is referred to as the “Company Installment
Notice Date”), to the Holder and each holder of the Other Notes which Company
Installment Notice shall (i) either (A) confirm that the applicable Installment
Amount of the Holder’s Note shall be converted to Common Stock in whole or in
part pursuant to a Company Conversion (such amount to be converted, the “Company
Conversion Amount”) or (B) (1) state that the Company elects to redeem for cash,
or is required to redeem for cash in accordance with the provisions of the
Notes, in whole or in part, the applicable Installment Amount pursuant to a
Company Redemption and (2) specify the portion (including Interest and Late
Charges, if any, on such amount and Interest) which the Company elects or is
required to redeem pursuant to a Company Redemption (such amount to be redeemed,
the “Company Redemption Amount”) and the portion (including Interest and Late
Charges, if any, on such amount and Interest, if any) that is the Company
Conversion Amount, which amounts, when added together, must at least equal the
applicable Installment Amount and (ii) if the Installment Amount is to be paid,
in whole or in part, in Common Stock pursuant to a Company Conversion, certify
that the Equity Conditions have been satisfied as of the Company Installment
Notice Date. Each Company Installment Notice shall be irrevocable. If the
Company does not timely deliver a Company Installment Notice in accordance with
this Section 8, then the Company shall be deemed to have delivered an
irrevocable Company Installment Notice confirming a Company Conversion and shall
be deemed to have certified that the Equity Conditions in connection with any
such conversion on the Company Installment Notice Date and Installment Date have
been satisfied.

 

- 22 -



--------------------------------------------------------------------------------

The Company shall convert and/or redeem the applicable Installment Amount of
this Note pursuant to this Section 8 and the corresponding Installment Amounts
of the Other Notes pursuant to the corresponding provisions of the Other Notes
in the same ratio of the Installment Amount being converted and/or redeemed
hereunder. The Company Conversion Amount (whether set forth in the Company
Installment Notice or by operation of this Section 8) shall be converted in
accordance with Section 8(b) and the Company Redemption Amount shall be redeemed
in accordance with Section 8(c). Notwithstanding anything herein to the
contrary, in the event of any partial conversion or redemption of this Note, the
Principal amount converted or redeemed shall be deducted in reverse order
starting from the final Installment Amount to be paid hereunder on the final
Installment Date, unless the Holder otherwise indicates and allocates among any
Installment Dates hereunder in the applicable Conversion Notice or Redemption
Notice, as applicable.

(b) Mechanics of Company Conversion. If the Company delivers a Company
Installment Notice and confirms, or is deemed to have confirmed, in whole or in
part, a Company Conversion in accordance with Section 8(a), then (1) on the
third (3rd) Trading Day immediately following the delivery of the Company
Installment Notice on the applicable Company Installment Notice Date (the
“Initial Pre-Installment Conversion Shares Date”), (A) the Company shall, or
shall direct the Transfer Agent to, credit the Holder’s account with DTC (or if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the Holder a certificate for) a number of
shares of Common Stock (the “Initial Pre-Installment Conversion Shares”) equal
to the quotient of (x) the Company Conversion Amount as of the applicable
Installment Date divided by (y) the applicable Company Pre-Installment
Conversion Price and (B) in the event of the Conversion Floor Price Condition,
the Company shall deliver to the Holder the applicable Conversion Initial
Pre-Installment Floor Amount, (2) in addition, in the event the Holder delivers
an Acceleration Notice (as defined in Section 8(e)) at least three (3) Trading
Days prior to the applicable Installment Date, on the Trading Day immediately
following the Holder’s delivery of such Acceleration Notice to the Company (such
date, the “Additional Pre-Installment Conversion Shares Date”) (A) the Company
shall, or shall direct the Transfer Agent to, credit the Holder’s account with
DTC (or if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the Holder a certificate for)
a number of shares of Common Stock (the “Additional Pre-Installment Conversion
Shares” and together with the Initial Pre-Installment Conversion Shares, the
“Pre-Installment Conversion Shares”) equal to the quotient of (x) the
Accelerated Amount(s) (as defined in Section 8(e)) set forth in such
Acceleration Notice divided by (y) the applicable Company Pre-Installment
Conversion Price and (B) in the event of the Conversion Floor Price Condition,
the Company shall deliver to the Holder the applicable Conversion Additional
Pre-Installment Floor Amount, and (3) on the applicable Installment Date, (A)
the Company shall, or shall direct the Transfer Agent to, credit the Holder’s
account with DTC (or if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the Holder a
certificate) for an additional number of shares of Common Stock, if any, equal
to the Installment Balance Conversion Shares and (B) in the event of the
Conversion Floor Price Condition, the Company shall deliver to the Holder the
applicable Conversion Balance Floor Amount; provided, that the Equity Conditions
have been satisfied (or waived in writing by the Holder) on each day during the
period commencing on such Company Installment Notice Date through the applicable
Installment Date. On the second (2nd) Trading Day immediately after the end of
the applicable Measuring Period, the Company

 

- 23 -



--------------------------------------------------------------------------------

shall deliver a notice setting forth the calculation of the Installment Balance
Conversion Shares (and the calculation of the component parts of such
calculation) to the Holders. If an Event of Default occurs or is continuing at
any time during the period from the applicable Company Installment Notice Date
through the applicable Installment Date, then, at the option of the Holder
designated in writing to the Company, either (i) the Holder shall return to the
Company all, or any part, of such Pre-Installment Conversion Shares delivered in
connection with the applicable Installment Date or (ii) the Conversion Amount
used to calculate the Event of Default Redemption Price shall be reduced by the
product of (x) the Company Conversion Amount applicable to such Installment Date
(as adjusted downward proportionally with respect to any Pre-Installment
Conversion Shares returned to the Company pursuant to clause (i) above)
multiplied by (y) the Conversion Share Ratio. All Pre-Installment Conversion
Shares and Installment Balance Conversion Shares shall be fully paid and
nonassessable shares of Common Stock (rounded to the nearest whole share). If
the Equity Conditions are not satisfied as of the Company Installment Notice
Date, then unless the Company has elected to redeem such Installment Amount, the
Company Installment Notice shall indicate that unless the Holder waives the
Equity Conditions, the Installment Amount shall be redeemed for cash. If the
Company confirmed (or is deemed to have confirmed by operation of Section 8(a))
the conversion of the applicable Company Conversion Amount, in whole or in part,
and there was no Equity Conditions Failure as of the applicable Company
Installment Notice Date (or is deemed to have certified that the Equity
Conditions in connection with any such conversion have been satisfied by
operation of Section 8(a)) but an Equity Conditions Failure occurred between the
applicable Company Installment Notice Date and any time through the applicable
Installment Date (the “Interim Installment Period”), the Company shall provide
the Holder a subsequent notice to that effect. If the Equity Conditions are not
satisfied (or waived in writing by the Holder) during such Interim Installment
Period, then at the option of the Holder designated in writing to the Company,
the Holder may require the Company to do either one or both of the following:
(i) the Company shall redeem all or any part designated by the Holder of the
Company Conversion Amount (such designated amount is referred to as the “First
Redemption Amount”) on such Installment Date and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available
funds, an amount in cash equal to 125% of such First Redemption Amount and/or
(ii) the Company Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Company Conversion Amount and
the Holder shall be entitled to all the rights of a holder of this Note with
respect to such amount of the Company Conversion Amount; provided, however, that
the Conversion Price for such unconverted Company Conversion Amount shall
thereafter be adjusted to equal the lesser of (A) the Company Conversion Price
as in effect on the date on which the Holder voided the Company Conversion and
(B) the Company Conversion Price as in effect on the date on which the Holder
delivers a Conversion Notice relating thereto; provided, further that, at the
Holder’s option, either (I) the Holder shall return any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (II) the applicable First Redemption Amount shall be reduced by the product
of (X) the Company Conversion Amount applicable to such Installment Date
multiplied by (Y) the Conversion Share Ratio. If the Company fails to redeem any
First Redemption Amount on or before the applicable Installment Date by payment
of such amount on the applicable Installment Date, then the Holder shall have
the rights set forth in Section 12(a) as if the Company failed to pay the
applicable Company Installment Redemption Price (as defined below) and all other
rights under this Note

 

- 24 -



--------------------------------------------------------------------------------

(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(iv)). Notwithstanding anything to the contrary in this
Section 8(b), but subject to the limitations set forth in Section 3(d), until
the Company credits the Holder’s account with DTC, or if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issues
and delivers to the Holder a certificate for, the shares of Common Stock
representing the Company Conversion Amount to the Holder, the Company Conversion
Amount may be converted by the Holder into Common Stock pursuant to Section
3. In the event that the Holder elects to convert the Company Conversion Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Company Conversion Amount so converted shall be deducted
in reverse order starting from the final Installment Amount to be paid hereunder
on the final Installment Date, unless the Holder otherwise indicates and
allocates among any Installment Dates hereunder in the applicable Conversion
Notice. Notwithstanding anything herein to the contrary, if, with respect to any
Installment Date, the number of Pre-Installment Conversion Shares delivered to
the Holder exceeds the number of Post-Installment Conversion Shares with respect
to such Installment Date, then the number of shares of Common Stock equal to
such excess (the “Excess Share Amount”) shall constitute a credit, at the option
of the Holder, against the number of shares of Common Stock to be issued to the
Holder either (x) in any conversion of this Note pursuant to Section 3(c)(i) as
selected by the Holder or (y) on the last Installment Date hereunder. If on the
Maturity Date there remains an Excess Share Amount that has not so been credited
to the Holder, the Holder shall on or prior to the date that is thirty (30) days
following the Maturity Date either return to the Company a number of shares of
Common Stock equal to the applicable Excess Share Amount or pay the Company a
cash amount equal to the product of (I) such Excess Share Amount and (II) the
Company Conversion Price in effect on the Maturity Date.

(c) Mechanics of Company Redemption. If the Company elects a Company Redemption
in accordance with Section 8, then the Company Redemption Amount which is to be
paid to the Holder on the applicable Installment Date shall be redeemed by the
Company and the Company shall pay to the Holder on such Installment Date, by
wire transfer of immediately available funds, an amount in cash (the “Company
Installment Redemption Price”) equal to 100% of the Company Redemption Amount.
If the Company fails to redeem the Company Redemption Amount on the applicable
Installment Date by payment of the Company Installment Redemption Price on such
date, then at the option of the Holder designated in writing to the Company (any
such designation shall be deemed a “Conversion Notice” pursuant to Section 3(c)
for purposes of this Note), (i) the Holder shall have the rights set forth in
Section 12(a) as if the Company failed to pay the applicable Company Installment
Redemption Price and all other rights as a Holder of Notes (including, without
limitation, such failure constituting an Event of Default described in
Section 4(a)(iv)) and (ii) the Holder may require the Company to convert all or
any part of the Company Redemption Amount at the Company Conversion Price as in
effect on the applicable Installment Date. Conversions required by this Section
8(c) shall be made in accordance with the provisions of Section
3(c). Notwithstanding anything to the contrary in this Section 8(c), but subject
to Section 3(d), until the Company Installment Redemption Price (together with
any interest thereon) is paid in full, the Company Redemption Amount (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event the Holder elects to
convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption

 

- 25 -



--------------------------------------------------------------------------------

Amount so converted shall be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.

(d) Deferred Installment Amount. Notwithstanding any provision of this Section 8
to the contrary, the Holder may at any time or times, at its option and in its
sole discretion, deliver a written notice to the Company no later than the
Business Day immediately prior to any Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount(s) deferred, the “Deferral Amount”) until
any subsequent Installment Date selected by the Holder, in its sole discretion,
in which case, the Deferral Amount shall be added to, and become part of, the
Installment Amount to be paid on such subsequent Installment Date; provided,
that such Deferral Amount shall not thereafter accrue any Interest hereunder.
Any notice delivered by the Holder pursuant to this Section 8(d) shall set forth
(i) the Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

(e) Accelerated Installment Amount. Notwithstanding any provision of this
Section 8 to the contrary, regardless of whether the Company elected to pay the
Installment Amount payable on the applicable Installment Date in shares of
Common Stock pursuant to a Company Conversion or in cash pursuant to a Company
Redemption, the Holder may at any time or times, at its option and in its sole
discretion, deliver a written notice to the Company (an “Acceleration Notice”)
no later than the third (3rd) Business Day immediately prior to the applicable
Installment Date, electing to have the payment of all or any portion of any or
all Installment Amount(s) scheduled to be paid on future Installment Dates after
the applicable Installment Date accelerated (such amount(s) accelerated, the
“Accelerated Amount(s)”) to be paid on the applicable Installment Date, in which
case, such Accelerated Amount(s) shall be added to, and become part of, the
Installment Amount payable on such applicable Installment Date and shall be
payable in Common Stock pursuant to a Company Conversion either by (x) including
such Accelerated Amount(s) in the Company Conversion Amount for the applicable
Installment Date in the event the Company elected to pay the Installment Amount
scheduled to be paid on the applicable Installment Date, in whole or in part, in
Common Stock pursuant to a Company Conversion or (y) creating a Company
Conversion Amount for such Accelerated Amount(s) in the event the Company
elected, or is required pursuant to the provisions of this Section 8, to pay the
Installment Amount scheduled to be paid on the applicable Installment Date, in
whole or in part, in cash pursuant to a Company Redemption; provided, however,
that in the event that the Holder delivers one or more Acceleration Notices
relating to an applicable Installment Date, the aggregate of the Accelerated
Amounts specified in all Acceleration Notices with respect to such Installment
Date shall not be greater than four (4) times the Installment Amount payable on
any such applicable Installment Date, such that the amount payable on such
Installment Date may equal up to five (5) times the Installment Amount. For the
avoidance of doubt, the Holder may accelerate the Installment Amount payable on
an applicable Installment Date pursuant to this Section 8(e) with respect to one
or more Installment Dates hereunder. Any notice delivered by the Holder pursuant
to this Section 8(e) shall set forth (i) the Accelerated Amount(s) and (ii) the
date that such Accelerated Amount should have been paid if not for the Holder’s
right to accelerate such Installment Amount(s) pursuant to this Section 8(e).

 

- 26 -



--------------------------------------------------------------------------------

(f) Blocker Notice; Designated Specified Amounts. Notwithstanding the foregoing,
if (i) the Company has elected to effect an Company Conversion pursuant to this
Section 8 with respect to the applicable Installment Date, (ii) the Company is
permitted pursuant to this Section 8 to effect such Company Conversion on such
Installment Date if not for the Equity Condition set forth in clause (iv) of
such definition and (iii) prior to such Installment Date the Holder has
delivered (via facsimile or otherwise) to the Company a written notice (a
“Blocker Notice”) (A) stating that such Company Conversion would result in a
violation of Section 3(d)(i) and (B) specifying the portion of the applicable
Installment Amount with respect to which such Company Conversion would result in
a violation of Section 3(d)(i) if such Company Conversion were effected (such
amount so specified is referred to herein as the “Designated Specified Amount”),
at the option of the Holder, the Holder may elect to either (x) defer such
Designated Specified Amount to a future Installment Date pursuant to Section
8(d) or (y) require the Company to hold the shares of Common Stock issuable to
the Holder pursuant to such Company Conversion of the Designated Specified
Amount in abeyance for the Holder until such time or times as its right thereto
would not result in the Holder and its other Attribution Parties exceeding the
Maximum Percentage, at which time or times the Holder shall be delivered such
shares to the extent as if there had been no such limitation.

(9) OPTIONAL REDEMPTION AT THE COMPANY’S ELECTION. General. At any time after
the date that is nine (9) months after the Issuance Date, the Company shall have
the right to redeem all, but not less than all, of the Conversion Amount then
remaining under this Note and the Other Notes (the “Company Optional Redemption
Amount”) as designated in the Company Optional Redemption Notice on the Company
Optional Redemption Date (each as defined below) (a “Company Optional
Redemption”). This Note and the Other Notes subject to redemption pursuant to
this Section 9 shall be redeemed by the Company on the Company Optional
Redemption Date in cash by wire transfer of immediately available funds pursuant
to wire instructions provided by the Holder in writing to the Company at a price
equal to greater of (x) 125% of the Conversion Amount being redeemed and (y) the
product of (A) the Conversion Amount being redeemed and (B) the quotient
determined by dividing (I) the greatest Closing Sale Price of the shares of
Common Stock during the period beginning on the date immediately preceding the
Company Optional Redemption Notice Date and ending on the Company Optional
Redemption Date (each as defined below), by (II) the lowest Conversion Price in
effect during such period (the “Company Optional Redemption Price”). The Company
may exercise its right to require redemption under this Section 9 by delivering
a written notice thereof by facsimile or electronic mail and overnight courier
to the Holder and all, but not less than all, of the holders of the Other Notes
(the “Company Optional Redemption Notice” and the date all of the holders of the
Notes received such notice is referred to as the “Company Optional Redemption
Notice Date”). The Company Optional Redemption Notice shall be irrevocable. The
Company Optional Redemption Notice shall (i) state the date on which the Company
Optional Redemption shall occur (the “Company Optional Redemption Date”), which
date shall not be less than fifteen (15) Trading Days nor more than twenty-five
(25) Trading Days following the Company Optional Redemption Notice Date and (ii)
state the aggregate Conversion Amount of the Notes which the Company has elected
to be subject to Company Optional Redemption from the Holder and all of the
holders of the Other Notes pursuant to this Section 9 (and analogous provisions
under the Other Notes) on the Company Optional Redemption Date. The Company may
not effect more than one (1) Company Optional Redemption. Notwithstanding
anything to the contrary in this Section 9, until the Company

 

- 27 -



--------------------------------------------------------------------------------

Optional Redemption Price is paid, in full, the Company Optional Redemption
Amount may be converted, in whole or in part, by the Holder into shares of
Common Stock pursuant to Section 3. All Conversion Amounts converted by the
Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date, unless the Holder otherwise indicates in the
applicable Conversion Notice. Company Optional Redemptions made pursuant to this
Section 9 shall be made in accordance with Section 12. To the extent redemptions
required by this Section 9 are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 9, the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. If the Company elects to cause a Company Optional Redemption
pursuant to this Section 9, then it must simultaneously take the same action in
the same proportion with respect to the Other Notes.

(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note. Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of this Note above the Conversion
Price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note and
the Other Notes, and (iii) shall, so long as any of this Note and the Other
Notes are outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued shares of Common Stock, solely for the
purpose of effecting the conversion of this Note and the Other Notes, the number
of shares of Common Stock equal to the Required Reserve Amount to effect the
conversion of the this Note and the Other Notes then outstanding (without regard
to any limitations on conversion).

(11) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. So long as any of this Note, the Other Notes or the Warrants
are outstanding, the Company shall reserve out of its authorized and unissued
shares of Common Stock for the purpose of issuance of shares of Common Stock
pursuant to the terms of this Note and the Other Notes and the exercise of the
Warrants a number of shares of Common Stock no less than: (i) during the period
from the Subscription Date until December 31, 2016, the Initial Required Reserve
Amount (as defined in the Securities Purchase Agreement); (ii) during the period
from January 1, 2017 until July 1, 2017, the Subsequent Required Reserve Amount
(as defined in the Securities Purchase Agreement); and (iii) from and after July
1, 2017, the Final Required Reserve Amount (as defined in the Securities
Purchase Agreement). Without limiting the generality of the foregoing, at any
time the Company is not required to reserve any portion of the shares currently
reserved for the 2015 Notes and/or the 2015 Warrants and the Company has

 

- 28 -



--------------------------------------------------------------------------------

not fully reserved the applicable Required Reserve Amount for the purpose of
issuance of shares of Common Stock pursuant to the terms of the Notes and the
exercise of the Warrants as required pursuant to this Section 11(a), the Company
shall be required to reallocate such shares of Common Stock reserved for the
2015 Notes and/or the 2015 Warrants to the Notes and the Warrants, in whole or
in part, on a share-by-share basis, as necessary to satisfy the Required Reserve
Amount hereunder. The Required Reserve Amount of shares of Common Stock reserved
for conversions of this Note and the Other Notes and for exercise of the
Warrants shall be allocated pro rata among the Holder, the holders of the Other
Notes and the holders of the Warrants based on the Principal amount of this Note
and the Other Notes held by each Purchaser on the Closing Date (the “Authorized
Share Allocation”). In the event that the Holder shall sell or otherwise
transfer any portion of this Note, the transferee shall be allocated a pro rata
portion of the Holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the Holder and the remaining holders of Other Notes, pro rata based
on the Principal amount of this Note and the Other Notes then held by such
holders (without regard to any limitations on conversions).

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a number of authorized and unreserved
shares of Common Stock that is equal to or greater than the applicable Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes and Warrants then outstanding. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than seventy-five (75) days after the occurrence of such Authorized Share
Failure, the Company shall either (x) obtain the written consent of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock and provide each stockholder with an information statement with
respect thereto or (y) hold a meeting of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock. In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
and shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such
proposal. Notwithstanding the foregoing, if during any such time of an
Authorized Share Failure, the Company is able to obtain the written consent of a
majority of the shares of its issued and outstanding Common Stock to approve the
increase in the number of authorized shares of Common Stock, the Company may
satisfy this obligation by obtaining such consent and submitting for filing with
the SEC an Information Statement on Schedule 14C. If, upon any conversion of
this Note, the Company does not have sufficient authorized shares to deliver in
satisfaction of such conversion, then unless the Holder elects to void such
attempted conversion, the Holder may require the Company to pay to the Holder
within three (3) Trading Days of the applicable attempted conversion, cash by
wire transfer of immediately available funds, in exchange for cancellation of
the applicable portion of the Conversion Amount that is subject to such
Conversion Notice, which cash amount for each share of Common Stock that the
Company is unable to deliver pursuant to this Section 11 shall be equal to the
highest trading price of the Common Stock in effect at any time during the
period beginning on the applicable Conversion Date and ending on the date the
Company makes the payment provided for in this sentence.

 

- 29 -



--------------------------------------------------------------------------------

(12) REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within three (3) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within three (3) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). The Company shall deliver the applicable
Company Installment Redemption Price to the Holder on the applicable Installment
Date. The Company shall deliver the Company Optional Redemption Price on the
Company Optional Redemption Date. The Company shall pay the applicable
Redemption Price to the Holder in cash by wire transfer of immediately available
funds pursuant to wire instruction provided by the Holder in writing to the
Company on the applicable due date. In the event of a redemption of less than
all of the Conversion Amount of this Note, the Company shall promptly cause to
be issued and delivered to the Holder a new Note (in accordance with Section
21(d)) representing the outstanding Principal which has not been redeemed and
any accrued Interest on such Principal which shall be calculated as if no
Redemption Notice has been delivered. In the event that the Company does not pay
the applicable Redemption Price to the Holder within the time period required,
at any time thereafter and until the Company pays such unpaid Redemption Price
in full, the Holder shall have the option, in lieu of redemption, to require the
Company to promptly return to the Holder all or any portion of this Note
representing the Conversion Amount that was submitted for redemption and for
which the applicable Redemption Price (together with any Late Charges thereon)
has not been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 21(d)) to the Holder representing such Conversion Amount
to be redeemed and (z) the Conversion Price of this Note or such new Notes shall
be adjusted to the lesser of (A) the Conversion Price as in effect on the date
on which the applicable Redemption Notice is voided and (B) the greater of (I)
the Conversion Floor Price and (II) the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the date on which the
applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided. The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice. For the avoidance
of doubt, each Redemption Price hereunder shall be paid to the Holder from
Master Control Account Collateral in the Holder Master Restricted Account (and
not any other Master Restricted Account of any holder of Other Notes), to the
extent available, and/or with other cash, as applicable, in accordance with
Section 18(b)(iv) below.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) or pursuant to equivalent provisions set forth
in the Other Notes (each, an “Other

 

- 30 -



--------------------------------------------------------------------------------

Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile or
electronic mail a copy of such notice. If the Company receives a Redemption
Notice and one or more Other Redemption Notices, during the seven (7) Business
Day period beginning on and including the date which is three (3) Business Days
prior to the Company’s receipt of the Holder’s Redemption Notice and ending on
and including the date which is three (3) Business Days after the Company’s
receipt of the Holder’s Redemption Notice and the Company is unable to redeem
all Principal, Interest and other amounts designated in such Redemption Notice
and such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from the Holder and each
holder of the Other Notes (including the Holder) based on the Principal amount
of this Note and the Other Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven (7) Business Day period.

(c) Insufficient Assets. If upon a Redemption Date, the assets of the Company
are insufficient to pay the applicable Redemption Price, the Company shall (i)
take all appropriate action reasonably within its means to maximize the assets
available for paying the applicable Redemption Price, (ii) redeem out of all
such assets available therefor on the applicable Redemption Date the maximum
possible Conversion Amount that it can redeem on such date, pro rata among the
Holder and the holders of the Other Notes to be redeemed in proportion to the
aggregate Principal amount of this Note and the Other Notes outstanding on the
applicable Redemption Date and (iii) following the applicable Redemption Date,
at any time and from time to time when additional assets of the Company become
available to redeem the remaining Conversion Amount of this Note and the Other
Notes, the Company shall use such assets, at the end of the then current
calendar month, to redeem the balance of such Conversion Amount of this Note and
the Other Notes, or such portion thereof for which assets are then available, on
the basis set forth above at the applicable Redemption Price, and such assets
will not be used prior to the end of such calendar month for any other purpose.
Interest on the Principal amount of this Note and the Other Notes that have not
been redeemed shall continue to accrue until such time as the Company redeems
this Note and the Other Notes.

(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

(14) SECURITY. This Note and the Other Notes are secured to the extent and in
the manner set forth herein and in the Security Documents.

(15) EXCHANGE. In the event the Company enters into a Subsequent Placement (as
defined in the Securities Purchase Agreement) while this Note remains
outstanding (other than (x) to the extent prohibited by applicable law and then
only if the Company is unable under applicable law to affect a transaction
with the Holder substantially and/or economically equivalent as determined by
the Holder to such Exchange (as defined below) or (y) with respect to Excluded
Securities), the Holder may, in its sole and absolute discretion, exchange (an
“Exchange”) all or any portion of the outstanding Conversion Amount, and/or
other amounts then payable under this Note (such exchanged amount under this
Note, the “Exchange Amount”), as purchase price for the securities to be offered
in such Subsequent Placement in connection with, and otherwise upon the same
terms available to other investors

 

- 31 -



--------------------------------------------------------------------------------

generally in connection with, such Subsequent Placement. The Company shall take
any and all actions necessary, advisable or reasonably requested by the Holder
to ensure that the Holder is entitled and permitted, at the Holder’s election,
to participate as an investor in any Subsequent Placement as contemplated in
this paragraph. In the event that the Holder exercises this right, the Company
shall take all actions necessary, advisable or reasonably requested by the
Holder to cause (a) such exchange to be promptly (but in no event later than the
scheduled closing date for such Subsequent Placement) consummated in favor of
the Holder upon the same terms available to other investors in connection with
such Subsequent Placement, and (b) the Holder to promptly (but in no event later
than the scheduled closing date of such Subsequent Placement) be issued such
securities offered in connection with such Subsequent Placement as if the Holder
had invested an amount equal to the Exchange Amount in cash in such Subsequent
Placement. Following any such exchange pursuant to this paragraph, this Note
shall remain outstanding in accordance with its terms as to all amounts payable
hereunder that have not been exchanged for securities in connection with such
Subsequent Placement.

(16) RANK. All payments due under this Note (a) shall rank pari passu with all
Other Notes and the 2015 Notes and (b) shall be senior to all other Indebtedness
of the Company and its Subsidiaries other than Permitted Indebtedness secured by
clause (iv) of the definition of Permitted Liens.

(17) NEGATIVE COVENANTS. Until all of the Notes have been converted, redeemed or
otherwise satisfied in accordance with their respective terms, the Company shall
not, and the Company shall not permit any of its Subsidiaries without the prior
written consent of the Required Holders to, directly or indirectly:

(a) incur or guarantee, assume or suffer to exist any Indebtedness, other than
Permitted Indebtedness;

(b) allow or suffer to exist any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by the Company or any of its Subsidiaries
(collectively, “Liens”) other than Permitted Liens;

(c) redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of any Indebtedness (other than this Note and the Other Notes),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing;

(d) redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of any Indebtedness (including, without limitation Permitted
Indebtedness other than this Note and the Other Notes), by way of payment in
respect of principal of (or premium, if any) such

 

- 32 -



--------------------------------------------------------------------------------

Indebtedness prior to the scheduled maturity date of such Indebtedness. For
clarity, such restriction shall not preclude the payment of regularly scheduled
interest payments which may accrue under such Permitted Indebtedness;

(e) redeem or repurchase its Equity Interest, or permit any Subsidiary to redeem
or repurchase its Equity Interests (except on a pro rata basis among all holders
thereof) or declare or pay any cash dividend or distribution on any Equity
Interest of the Company or of its Subsidiaries without in each case the prior
express written consent of the Required Holders;

(f) make, any change in the nature of its business as described in the Company’s
most recent Annual Report filed on Form 10-K with the SEC. The Company shall not
modify its corporate structure or purpose;

(g) encumber or allow any Liens on, any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens; or

(h) enter into, renew, extend or be a party to, any transaction or series of
related transactions (including, without limitation, the purchase, sale, lease,
transfer or exchange of property or assets of any kind or the rendering of
services of any kind) with any Affiliate, except in the ordinary course of
business in a manner and to an extent consistent with past practice and
necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an Affiliate thereof.

(18) AFFIRMATIVE COVENANTS.

(a) General. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their respective terms, the Company shall, and the
Company shall cause each Subsidiary to, directly or indirectly:

(i) maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except where failure to do so would not result in a
Material Adverse Effect;

(ii) maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, all of its properties which are reasonably necessary in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and

 

- 33 -



--------------------------------------------------------------------------------

comply, and cause each of its Subsidiaries to comply, at all times with the
material provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder;

(iii) maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated; and

(iv) maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, all of its Intellectual Property Rights (as defined in the Securities
Purchase Agreement) which are reasonably necessary in the proper conduct of its
business.

(b) Holder Master Restricted Account.

(i) General. The Company shall establish and maintain a bank account for each
holder of Notes (collectively, including the Holder Master Restricted Account,
the “Master Restricted Accounts”) at UBS Financial Services Inc. (the “Control
Account Bank”), which Master Restricted Account applicable to a holder of Notes
shall be subject to an account control agreement in the form set forth in
Exhibit E to the Securities Purchase Agreement (each, a “Master Control Account
Agreement”). On the Issuance Date, the Company shall have directed the
Purchasers to deposit an aggregate of $62,000,000 of the aggregate Cash Purchase
Prices (as defined in the Securities Purchase Agreement) for all holders of
Notes into Master Restricted Accounts. No conversions or redemptions hereunder
shall reduce any Restricted Principal until subsequent conversions and
redemptions hereunder equal to the Threshold Principal Amount.

(ii) Control Account Release. Upon the occurrence of any Control Account Company
Release Event, the Holder shall, as soon as commercially practicable, but in no
event later than two (2) Trading Days thereafter, cause the applicable Control
Account Release Amount to be released from the Holder Master Restricted Account
and deposited into the bank account of the Company specified in the Master
Control Account Agreement (each a “Control Account Company Release”). Upon the
occurrence of any Control Account Holder Release Event, the Holder shall be
entitled to cause the applicable Control Account Release Amount to be released
from the Holder Master Restricted Account and deposited into the Holder’s bank
account (each a “Control Account Holder Release” and together with a Control
Account Release, a “Control Account Release”). In the event the Holder releases
the applicable Control Account Release Amount from the Holder Master Restricted
Account upon the occurrence of a Control Account Holder Release Event pursuant
to the immediately preceding sentence, the Holder’s Principal amount of Notes
shall be reduced on a dollar for dollar basis for each dollar of Restricted
Principal so released to the Holder. Therefore, if the Holder Pro Rata Amount of
$62,000,000 of Restricted Principal were to be released to the Holder upon the
occurrence of a Control Account Holder Release Event, assuming no conversions or
redemptions of this Note, the Holder would retain a Note in the Principal amount
of the Holder Pro Rata Amount of $13,000,000.

 

- 34 -



--------------------------------------------------------------------------------

(iii) Grant of Security Interest. The Company hereby grants and pledges to the
Holder a continuing security interest in that certain account called the Holder
Master Restricted Account, including any and all cash, proceeds, funds, credits,
rights and other assets therein or arising therefrom, from time to time, and any
additions, dividends, profits and interest in the foregoing and any replacements
or substitutions therefore (collectively, the “Master Control Account
Collateral”) to secure prompt repayment of any and all amounts outstanding
hereunder from time to time and to secure prompt performance by the Company of
each of its covenants and duties under the Transaction Documents. Such security
interest constitutes a valid, first priority security interest in the presently
existing Master Control Account Collateral, and will constitute a valid, first
priority security interest in later-acquired Master Control Account
Collateral. Notwithstanding any filings undertaken related to Holder’s rights
under the New York Uniform Commercial Code, the Holder’s Lien on the Master
Control Account Collateral shall remain in effect for so long as any Restricted
Principal remains outstanding. Notwithstanding the foregoing, upon any Control
Account Release, but solely with respect to such portion of the Restricted
Principal hereunder subject to such Control Account Release (each, a “Control
Account Release Amount”), the Holder hereby automatically releases any lien
hereunder on such Control Account Release Amount.

(iv) Cash Payment Obligations. Notwithstanding anything herein to the contrary,
any Redemption Price or other cash payment obligation of the Company that has
then become due hereunder and/or pursuant to any other Transaction Document
(each, a “Cash Payment Obligation”) due to the Holder, shall be satisfied from
the Master Control Account Collateral in the Holder Master Restricted Account
(and not any other Master Restricted Account of any holder of Other Notes),
including, without limitation, in connection with any Event of Default, Change
of Control, Company Optional Redemption, Company Redemption or payment due on
the Maturity Date, in each case, to the extent there is cash available in such
Holder Master Restricted Account, provided that, for the avoidance of doubt, the
Holder’s recourse against the Company and its assets shall not be limited to the
Holder Master Restricted Account. The Company shall pay to the Holder any Cash
Payment Obligation that is not satisfied from the Master Control Account
Collateral in the Holder Master Restricted Account as and when due in accordance
with the applicable provisions of the applicable Transaction Document giving
rise to such Cash Payment Obligation. The Company hereby irrevocably consents to
the Holder’s delivery of an instruction letter to the Control Account Bank to
release Master Control Account Collateral to the Holder from the Holder Master
Restricted Account, in each case, in an amount not to exceed any Cash Payment
Obligation. In the event a Cash Payment Obligation with respect to any portion
of the Conversion Amount of the Notes is being satisfied with the Master Control
Account Collateral in the Holder Master Restricted Account, such portion of the
Conversion Amount shall be reduced on a dollar for dollar basis for each dollar
of Restricted Principal so released to the Holder. Therefore, if the Holder Pro
Rata Amount of $62,000,000 of Restricted Principal were to be released to the
Holder in satisfaction of a Cash Payment Obligation with respect to the
Principal amount of this Note, assuming no conversions or redemptions of this
Note, the Holder would retain a Note in the Principal amount of the Holder Pro
Rata Amount of $13,000,000.

(v) Breach of Master Control Account Agreement. If the Control Account Bank
breaches any covenant or other term or condition of any Master Control

 

- 35 -



--------------------------------------------------------------------------------

Account Agreement or otherwise fails to promptly comply with the instructions of
the Holder in connection with the Master Control Account Collateral, the Holder
may, at its option, withdraw the Master Control Account Collateral from the
Control Account Bank and hold such Master Control Account Collateral until such
time as (x) the Company and the Holder have agreed upon a replacement of the
Control Account Bank and (y) an account control agreement similar in form and
substance to the Master Control Account Agreement that is acceptable to the
Holder shall have been duly executed by the Company, the Holder and the
replacement of the Control Account Bank and a new account shall have been
opened. Notwithstanding anything herein to the contrary, if the Company or any
of its Subsidiaries receives any of the Master Control Account Collateral in
breach of any Master Control Account Agreement (or receives notice from any
holder of Notes that an amount was wired to the Company from a Master Restricted
Account attributable to such holder of Notes without the proper authorization of
such holder of Notes), the Company shall promptly cause such amounts to be
returned to such applicable Master Restricted Account.

(19) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment or waiver of
any provision to this Note or any of the Other Notes. Any change, amendment or
waiver by the Company and the Required Holders shall be binding on the Holder of
this Note and all holders of the Other Notes. Any change, amendment or waiver by
the Company and the Required Holders shall be binding on the Holder of this Note
and all holders of the Other Notes. Notwithstanding anything herein to the
contrary, to the extent that any specific amendment or waiver would reasonably
be expected to disproportionately and materially adversely affect any initial
holder of Notes, such Note shall not be amended or waived with respect thereto
without the consent of all initial holders of Notes. For the avoidance of doubt,
any amendment or waiver that harms the Lead Investor (solely in its capacity as
a holder of a Note) in the same proportion as such harm is to each other holder
of Notes (solely in each other’s capacity as a holder of a Note) shall only
require the approval of the Required Holders hereunder.

(20) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject to the provisions of Section 2(f) of the
Securities Purchase Agreement.

(21) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 21(d) and subject
to Section 3(c)(iii)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 21(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 21(d)) representing the outstanding Principal.

 

- 36 -



--------------------------------------------------------------------------------

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 21(d) and in Principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 21(a) or Section 21(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.

(22) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

(23) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable and documented attorneys’ fees and disbursements.

(24) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

- 37 -



--------------------------------------------------------------------------------

(25) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(26) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile or electronic mail within one (1) Business
Day of receipt of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile or electronic mail (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld, delayed or conditioned, or (b) the disputed arithmetic calculation of
the Conversion Rate, Conversion Price or any Redemption Price to an independent,
outside accountant, selected by the Holder and approved by the Company, such
approval not to be unreasonably withheld, delayed or conditioned. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than five (5) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

(27) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company shall
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grants, issuances or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

 

- 38 -



--------------------------------------------------------------------------------

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided, that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day. Any
amount of Principal or other amounts due under the Transaction Documents which
is not paid when due (solely to the extent such amount is not then accruing
interest at the Default Rate) shall result in a late charge being incurred and
payable by the Company in an amount equal to interest on such amount at the rate
of eighteen percent (18.0%) per annum from the date such amount was due until
the same is paid in full (“Late Charge”).

(28) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(29) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(30) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each of the Holder
and the Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each of the Holder and the
Company hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such other Person at the address set forth in Section 9(f) of the
Securities Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a

 

- 39 -



--------------------------------------------------------------------------------

judgment or other court ruling in favor of the Holder. EACH OF THE HOLDER AND
THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(31) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(32) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

(33) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

(c) “2015 Notes” means those certain Senior Secured Convertible Notes issued by
the Company on December 30, 2015 issued pursuant to the 2015 SPA.

(d) “2015 SPA” means that certain Securities Purchase Agreement dated as of
December 28, 2015 by and among the Company and the Buyers listed on the
signature pages attached thereto.

 

- 40 -



--------------------------------------------------------------------------------

(e) “2015 Warrants” means those certain warrants issued by the Company on
December 30, 2015 pursuant to the 2015 SPA.

(f) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 7) of shares of Common Stock (other
than rights of the type described in Section 6(b) hereof) that could result in a
decrease in the net consideration received by the Company in connection with, or
with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

(g) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(h) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

(i) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(j) “Bloomberg” means Bloomberg Financial Markets.

(k) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(l) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or

 

- 41 -



--------------------------------------------------------------------------------

reclassification, (ii) pursuant to a migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Company or (iii) a
merger in connection with a bona fide acquisition by the Company of any Person
in which (x) the gross consideration paid, directly or indirectly, by the
Company in such acquisition is not greater than 20% of the Company’s market
capitalization as calculated on the date of the consummation of such merger and
(y) such merger does not contemplate a change to the identity of a majority of
the board of directors of the Company. Notwithstanding anything herein to the
contrary, any transaction or series of transaction that, directly or indirectly,
results in the Company or the Successor Entity not having Common Stock or common
stock, as applicable, registered under the 1934 Act and listed on an Eligible
Market shall be deemed a Change of Control.

(m) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 26. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(n) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued the Notes and the
Warrants pursuant to the terms of the Securities Purchase Agreement.

(o) “Collateral Agent” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(i) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.0001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(p) “Company Conversion Price” means as of any date of determination, that price
which shall be the greater of (x) the Conversion Floor Price and (y) the lower
of (i) the Conversion Price then in effect and (ii) the Market Price as of the
applicable Installment Date.

 

- 42 -



--------------------------------------------------------------------------------

(q) “Company Pre-Installment Conversion Price” means, with respect to any
Company Installment Notice Date or other applicable date of determination, that
price which shall be the greater of (x) the Conversion Floor Price and (y) the
lower of (i) the Conversion Price then in effect and (ii) the Market Price as of
the applicable Company Installment Notice Date or other applicable date of
determination.

(r) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(s) “Control Account Company Release Event” means, as applicable:

(i) solely to the extent of conversions in an amount in excess of and after
conversions or redemptions of this Note equal to the Threshold Principal Amount,
with respect to 90.67% of any Principal amount designated to be converted in a
Conversion Notice, the Company’s receipt of both (A) such Conversion Notice
hereunder executed by the Holder and (B) written confirmation by the Holder that
the shares of Common Stock issued pursuant to such Conversion Notice have been
properly delivered in accordance with Section 3(c) (in each case, as adjusted,
if applicable, to reflect the withdrawal of any Conversion Notice, in whole or
in part, by the Holder, whether pursuant to Section 3(c)(ii) or otherwise);

(ii) with respect to any cash amount elected by the Holder, the Company’s
receipt of a written notice by the Holder electing to effect a voluntary release
of cash with respect to any Restricted Principal to the Company;

(iii) with respect to the Holder Pro Rata Amount of an initial dollar amount
equal to $6,000,000 less any Control Account Release Amount released to the
Company since the Closing Date or such lesser amount that then remains available
in the Holder’s Master Restricted Account, the fifth (5th) Trading Day after the
first Installment Date hereunder;

(iv) with respect to the Holder Pro Rata Amount of an additional dollar amount
equal to $8,000,000 less any Control Account Release Amount released to the
Company since the immediately preceding Control Account Company Release
Milestone Date or such lesser amount that then remains available in the Holder’s
Master Restricted Account, the fifth (5th) Trading Day after the second
Installment Date hereunder; and

(v) with respect to the Holder Pro Rata Amount of an additional dollar amount
equal to $3,692,308, less any Control Account Release Amount released to the
Company since the immediately preceding Control Account Company Release

 

- 43 -



--------------------------------------------------------------------------------

Milestone Date or such lesser amount that then remains available in the Holder’s
Master Restricted Account, the seventy fifth (75th) Trading Day after the Rule
144 Eligibility Date and every thirtieth (30th) day thereafter or, if such date
falls on Holiday, the next day that is not a Holiday;

provided, in the case of clauses (iii), (iv) and (v) above, as of such date of
determination, (1) no Equity Conditions Failure then exists and (2) the Company
shall have obtained the Stockholder Approval; provided, however, that if the
number of days between the applicable date of determination and the Issuance
Date is less than the number of days necessary in order to determine if an
Equity Conditions Failure has occurred, such number of days shall be shortened
to the number of days between the applicable date of determination and the
Issuance Date.

(t) “Control Account Company Release Milestone Date” means the date of the
Control Account Company Release Events set forth in clauses (iii), (iv) and (v)
of such definition.

(u) “Control Account Holder Release Event” means, as applicable,

(i) with respect to the entire remaining Restricted Principal as of the
applicable date of determination, the date of an Equity Conditions Failure;
provided, however, that if the number of days between the applicable date of
determination and the Issuance Date is less than the number of days necessary in
order to determine if an Equity Conditions Failure has occurred, such number of
days shall be shortened to the number of days between the applicable date of
determination and the Issuance Date;

(ii) with respect to the entire remaining Restricted Principal as of the
applicable date of determination, the date that is six (6) months immediately
following the Closing Date if the Stockholder Approval has not been obtained
prior to such date;

(iii) with respect to the entire remaining Restricted Principal as of the
applicable date of determination, the date that is six (6) months immediately
following the Issuance Date if the Holder cannot sell all of the Underlying
Shares pursuant to Rule 144 (subject to volume restrictions imposed by Rule 144
if the Holder is an Affiliate of the Company on the applicable date of
determination); and

(iv) with respect to the entire remaining Restricted Principal as of the
applicable date of determination, any date on which the Company shall have a
number of shares of Common Stock duly authorized and reserved for the issuance
of shares of Common Stock pursuant to the terms of this Note that is less than,
the quotient obtained by dividing (A) 150% of the difference obtained by
subtracting (1) the Restricted Principal that is then held in the Master
Restricted Account of the Holder, from (2) the Principal amount of this Note
that is then outstanding, by (B) the Conversion Floor Price.

(v) “Control Account Release Amount” means, with respect to any given Control
Account Company Release Event or Control Account Holder Release Event, such
amount of cash as specified in the applicable clause of the definition of
“Control Account Company Release Event” or “Control Account Holder Release
Event”, as applicable.

 

- 44 -



--------------------------------------------------------------------------------

(w) “Conversion Additional Pre-Installment Floor Amount” means an amount in
cash, to be delivered by wire transfer of immediately available funds pursuant
to wire instructions delivered to the Company by the Holder in writing, equal to
the product obtained by multiplying (1) the higher of (I) the highest price that
the Common Stock trades at on the Trading Day immediately preceding the relevant
Additional Pre-Installment Conversion Shares Date and (II) the applicable
Company Pre-Installment Conversion Price and (2) the difference obtained by
subtracting (I) the number of Additional Pre-Installment Conversion Shares
delivered on the applicable Additional Pre-Installment Conversion Shares Date
from (II) the quotient obtain by dividing (x) the applicable Accelerated Amount
that the Holder has elected to be the subject of the applicable Company
Conversion, by (y) the applicable Company Pre-Installment Conversion Price
without giving effect to clause (x) of such definition.

(x) “Conversion Balance Floor Amount” means an amount in cash, to be delivered
by wire transfer of immediately available funds pursuant to wire instructions
delivered to the Company by the Holder in writing, equal to the product obtained
by multiplying (1) the higher of (I) the highest price that the Common Stock
trades at on the Trading Day immediately preceding the relevant Installment Date
and (II) the applicable Company Conversion Price and (2) the difference obtained
by subtracting (I) the number of Installment Balance Conversion Shares delivered
on the applicable Installment Date from (II) the Installment Balance Floor
Conversion Shares.

(y) “Conversion Floor Price” means $1.00.

(z) “Conversion Floor Price Condition” means that the relevant Company
Conversion Price or Company Pre-Installment Conversion Price, as applicable, is
being determined based on clause (x) of such definitions.

(aa) “Conversion Initial Pre-Installment Floor Amount” means an amount in cash,
to be delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (1) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Initial Pre-Installment Conversion Shares Date and (II) the applicable Company
Pre-Installment Conversion Price and (2) the difference obtained by subtracting
(I) the number of Initial Pre-Installment Conversion Shares delivered on the
applicable Initial Pre-Installment Conversion Shares Date from (II) the quotient
obtain by dividing (x) the applicable Installment Amount that is the subject of
the applicable Company Conversion, by (y) the applicable Company Pre-Installment
Conversion Price without giving effect to clause (x) of such definition.

(bb) “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date;
provided, that in the event that the amount of Pre-Installment Conversion Shares
exceeds the amount of Post-Installment Conversion Shares for such date, the
Conversion Share Ratio shall equal one (1).

 

- 45 -



--------------------------------------------------------------------------------

(cc) “Conversion Shares” means shares of Common Stock issuable by the Company
pursuant to the terms of any of the Notes, including, without limitation, any
related Principal, Interest and Late Charges so converted, amortized or
redeemed.

(dd) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(ee) “Default Rate” means 10.00% per annum.

(ff) “Eligible Market” means the Principal Market, the OTC QB, the OTCQX, The
New York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select
Market or the NYSE MKT.

(gg) “Equity Conditions” means each of the following conditions: (i) all shares
of Common Stock issuable pursuant to the terms of the Notes, including the
shares of Common Stock issuable upon conversion of the Conversion Amount that is
subject to the applicable Company Conversion or Control Account Release, as
applicable, requiring the satisfaction of the Equity Conditions (in each case,
without regard to any restriction or limitation on conversions and determined
utilizing the Equity Conditions Conversion Price), shall be eligible for sale
pursuant to Rule 144 without any volume limitation by the Holder and no Public
Information Failure exists, and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on the
Principal Market or any other Eligible Market and shall not have been suspended
from trading on such exchange or market (other than suspensions of not more than
five (5) days and occurring prior to the applicable date of determination due to
business announcements by the Company); (iii) during the Equity Conditions
Measuring Period, the Company shall have delivered all shares of Common Stock
pursuant to the terms of this Note and the Other Notes and upon exercise of the
Warrants to the holders on a timely basis as set forth in Section 3(c) hereof
(and analogous provisions under the Other Notes) and Section 1(a) of the
Warrants; (iv) the shares of Common Stock issuable upon conversion of the
Conversion Amount that is subject to the applicable Company Conversion requiring
the satisfaction of the Equity Conditions may be issued in full without
violating Section 3(d) hereof (and analogous provisions under the Other Notes)
(after giving effect to any action pursuant to Section 8(f)) and the rules or
regulations of the Principal Market or any other applicable Eligible Market; (v)
during the Equity Conditions Measuring Period, the Company shall not have failed
to timely make any payments within five (5) Business Days of when such payment
is due pursuant to any Transaction Document; (vi) during the Equity Conditions
Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated, (B) an Event of Default or
(C) an event that with the passage of time or giving of notice would constitute
an Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause all shares of Common Stock issuable pursuant to the terms of the
Notes, including the shares of Common Stock issuable upon conversion of the
Conversion Amount that is subject to the applicable Company Conversion or
Control Account Release, as applicable (in each case, without regard to any
restriction or limitation on conversions and determined utilizing the Equity
Conditions Conversion Price), requiring the

 

- 46 -



--------------------------------------------------------------------------------

satisfaction of the Equity Conditions, not to be eligible for sale pursuant to
Rule 144 without any volume limitation by the Holder (including, without
limitation, by virtue of an existing or expected Public Information Failure) and
any applicable state securities laws; (viii) during the Equity Conditions
Measuring Period, the Company otherwise shall have been in compliance with and
shall not have breached any provision, covenant, representation or warranty of
any Transaction Document; (ix) the Holder shall not be in possession of any
material, nonpublic information received from the Company, any Subsidiary or its
respective agent or Affiliates; (x) the shares of Common Stock issuable upon
conversion of the Conversion Amount that is subject to the Company Conversion or
Control Account Release, as applicable (in each case, without regard to any
restriction or limitation on conversions and determined utilizing the Equity
Conditions Conversion Price), requiring the satisfaction of the Equity
Conditions are duly authorized and listed and eligible for trading without
restriction on an Eligible Market; (xi) the daily dollar trading volume of the
Common Stock as reported by Bloomberg for each Trading Day during the Equity
Conditions Measuring Period shall be at least $800,000; (xii) on each Trading
Day during the Equity Conditions Measuring Period, the Weighted Average Price of
the Common Stock equals or exceeds $1.30 (as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction
occurring after the Subscription Date); and (xiii) if the event requiring the
satisfaction of the Equity Conditions is a Control Account Release, the Company
shall have a number of shares of Common Stock duly authorized and reserved for
the issuance of shares of Common Stock pursuant to the terms of this Note that
is equal to, or greater than, the quotient obtained by dividing (A) 165.5% of
the applicable Control Account Release Amount of this Note, by (B) the
Conversion Floor Price.

(hh) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable date of determination
through the applicable date of determination, the Equity Conditions have not
each been satisfied (or waived in writing by the Holder).

(ii) “Equity Conditions Conversion Price” means a Conversion Price equal to the
lowest of (x) the Conversion Price, (y) the Company Conversion Price and (z) the
Company Pre-Installment Conversion Price, in each case, as in effect as of the
applicable date of determination.

(jj) “Equity Conditions Measuring Period” means each day during the period
beginning thirty (30) Trading Days prior to the applicable date of determination
and ending on and including the applicable date of determination.

(kk) “Equity Interests” means (a) all shares of capital stock (whether
denominated as common capital stock or preferred capital stock), equity
interests, beneficial, partnership or membership interests, joint venture
interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting and (b) all securities convertible
into or exchangeable for any of the foregoing and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.

 

- 47 -



--------------------------------------------------------------------------------

(ll) “Event of Default Conversion Price” means, with respect to any Event of
Default Conversion, that price which shall be the lowest of (i) the Conversion
Price then in effect, (ii) the greater of (A) the Conversion Floor Price and (B)
75% of the lowest Weighted Average Price of the Common Stock during the thirty
(30) consecutive Trading Day period ending on the Trading Day immediately
preceding the date of the applicable Event of Default Conversion (such Weighted
Average Prices to be appropriately adjusted for any share dividend, share split,
share combination, reclassification or similar transaction during such thirty
(30) consecutive Trading Day period) and (iii) the greater of (A) the Conversion
Floor Price and (B) 75% of the Weighted Average Price of the Common Stock on the
date of the applicable Event of Default Conversion.

(mm) “Excluded Securities” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) pursuant to the terms of
the Notes (including, without limitation, pursuant to a Company Conversion) or
upon exercise of the Warrants or the Subordination Warrants; provided that the
terms of such Notes, Warrants or Subordination Warrants are not amended,
modified or changed on or after the Subscription Date except in the case of the
Notes as provided in Section 19 hereunder; and (iii) upon conversion or exercise
of any Options or Convertible Securities which are outstanding on the day
immediately preceding the Subscription Date; provided, that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date.

(nn) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its Common

 

- 48 -



--------------------------------------------------------------------------------

Stock, (B) that the Company shall, directly or indirectly, including through
Subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock, (y) at least 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock not held by all
such Subject Entities as of the Subscription Date calculated as if any shares of
Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other stockholders of the Company to
surrender their shares of Common Stock without approval of the stockholders of
the Company or (C) directly or indirectly, including through Subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

(oo) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(pp) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

(qq) “Holder Master Restricted Account” means, solely with respect to the
Holder, account number [                    ] at UBS Financial Services Inc., or
such other account as may be directed by the Holder, from time to time, subject
to the Master Control Account Agreement in favor of the Holder.

(rr) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is $75,000,000.

(ss) “Holiday” means a day other than a Business Day.

(tt) “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, individually or in the aggregate exceeding
$10,000, (ii) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including (without limitation) “capital
leases” in accordance with GAAP (other than trade payables entered into in the
ordinary course of business), (iii) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(iv) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations

 

- 49 -



--------------------------------------------------------------------------------

so evidenced incurred in connection with the acquisition of property, assets or
businesses, (v) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (vi) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (vii) all indebtedness
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (viii) all Contingent Obligations in respect of indebtedness or obligations
of others of the kinds referred to in clauses (i) through (vii) above.

(uu) “Installment Amount” means with respect to each Installment Date, an amount
equal to the sum of the (i) lesser of (A) $[        ]2 and (B) the Principal
outstanding on such Installment Date, (ii) any Deferral Amount deferred pursuant
to Section 8(d) and included in such Installment Amount, (iii) any Accelerated
Amount accelerated pursuant to Section 8(e) and included in such Installment
Amount and (iv) accrued and unpaid Interest with respect to such Principal
(including, without limitation, any applicable Deferral Amount(s) and/or
Accelerated Amount(s)) and accrued and unpaid Late Charges, if any, with respect
to such Principal and Interest, as any such Installment Amount for each Holder
may be reduced pursuant to the terms hereof, whether upon conversion, redemption
or otherwise. In the event the Holder shall sell or otherwise transfer or assign
any portion of this Note, the transferee shall be allocated a pro rata portion
of each unpaid Installment Amount hereunder.

(vv) “Installment Balance Conversion Shares” means, for any Installment Date, a
number of shares of Common Stock equal to (i) the Post-Installment Conversion
Shares for such date minus (ii) the amount of any Pre-Installment Conversion
Shares delivered in respect of the applicable Installment Date; provided, that
in the event that the amount of Pre-Installment Conversion Shares exceeds the
Post-Installment Conversion Shares for such date (such excess, the “Installment
Conversion Shares Excess”), the Installment Balance Conversion Shares shall
equal zero (0) for such date.

(ww) “Installment Balance Floor Conversion Shares” means, for any Installment
Date, a number of shares of Common Stock equal to (i) the Post-Installment Floor
Conversion Shares for such date minus (ii) the amount of any Pre-Installment
Floor Conversion Shares that would have been delivered in respect of the
applicable Installment Date; provided, that in the event that the amount of
Pre-Installment Floor Conversion Shares exceeds the Post-Installment Floor
Conversion Shares for such date (such excess, the “Installment Floor Conversion
Shares Excess”), the Installment Balance Floor Conversion Shares shall equal
zero (0) for such date.

 

2  Insert 1/15th of the Holder’s Original Principal Amount.

 

- 50 -



--------------------------------------------------------------------------------

(xx) “Installment Date” means January 30, 2017, and the last Business Day of
every calendar month thereafter, or earlier if mutually agreed to by the Company
and the Required Holders in writing, through and including the Maturity Date.

(yy) “Lead Investor” means Hudson Bay Master Fund Ltd.

(zz) “Market Price” means 80% of the arithmetic average of the lower of (i) the
three (3) lowest daily Weighted Average Prices of the Common Stock during the
Measuring Period and (ii) the Weighted Average Price of the Common Stock on the
Trading Day immediately preceding the applicable date of determination. All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination, reclassification or other similar transaction during such
Measuring Period.

(aaa) “Material Adverse Effect” shall have the meaning ascribed to such term in
the Securities Purchase Agreement.

(bbb) “Measuring Period” means the twenty (20) consecutive Trading Day period
ending on the Trading Day immediately preceding the applicable date of
determination.

(ccc) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(ddd) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital stock
or equivalent equity security is quoted or listed on an Eligible Market (or, if
so elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Required Holders or in the absence of such
designation, such Person or entity with the largest public market capitalization
as of the date of consummation of the Fundamental Transaction.

(eee) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) trade payables incurred in the ordinary course of business
consistent with past practice, (iii) unsecured Indebtedness incurred by the
Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Required Holders and approved by the Required Holders in
writing, and which Indebtedness does not provide at any time for (a) the
payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later and (b) total interest and fees at a rate
in excess of 10.00% per annum, (iv) Indebtedness secured by Permitted Liens
described in clauses (iv) of the definition of Permitted Liens, (v) Permitted
Indebtedness set forth on Schedule 3(v)(i) of the Securities Purchase Agreement
as in effect on the Subscription Date and (vi) the 2015 Notes.

(fff) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or

 

- 51 -



--------------------------------------------------------------------------------

delinquent, (iii) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings, (iv) Liens
(A) upon or in any equipment acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or Indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (v) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clause (iv) above, provided that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase, (vi) leases or
subleases and licenses and sublicenses granted to others in the ordinary course
of the Company’s business, not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, (vii) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods, (viii)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 4(a)(viii); (ix) Permitted Liens
set forth on Schedule 33(fff) of this Note in effect on the Subscription Date;
(x) Liens arising under the Transaction Documents and (xi) Liens arising with
respect to the 2015 Notes pursuant to the Transaction Documents (as defined in
the 2015 SPA).

(ggg) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.

(hhh) “Post-Installment Conversion Shares” means, for any Installment Date and
without taking into account the delivery of any Pre-Installment Conversion
Shares, that number of shares of Common Stock equal to the applicable Company
Conversion Amount (including, without limitation, the addition of any Deferral
Amounts and/or Accelerated Amounts to such Company Conversion Amount in
accordance with Section 8(d) and/or Section 8(e), respectively, on such
Installment Date) divided by the Company Conversion Price as in effect on the
applicable Installment Date, rounded up to the nearest whole share of Common
Stock.

(iii) “Post-Installment Floor Conversion Shares” means, for any Installment Date
and without taking into account the number of Pre-Installment Floor Conversion
Shares, that number of shares of Common Stock equal to the applicable Company
Conversion Amount (including, without limitation, the addition of any Deferral
Amounts and/or Accelerated Amounts to such Company Conversion Amount in
accordance with Section 8(d) and/or Section 8(e), respectively, on such
Installment Date) divided by the Company Conversion Price but determined without
giving effect to clause (x) of such definition, as of the applicable Installment
Date, rounded up to the nearest whole share of Common Stock.

(jjj) “Pre-Installment Floor Conversion Shares” means, for any Installment Date,
that number of shares of Common Stock equal to the applicable Company Conversion
Amount (including, without limitation, the addition of any Deferral Amounts
and/or

 

- 52 -



--------------------------------------------------------------------------------

Accelerated Amounts to such Company Conversion Amount in accordance with Section
8(d) and/or Section 8(e), respectively, on such Installment Date) divided by the
Company Pre-Installment Conversion Price but determined without giving effect to
clause (x) of such definition, as of the applicable Company Installment Notice
Date, rounded up to the nearest whole share of Common Stock.

(kkk) “Principal Market” means The NASDAQ Capital Market.

(lll) “Public Information Failure” shall have the meaning ascribed to such term
in the Securities Purchase Agreement.

(mmm) “Redemption Dates” means, collectively, the Event of Default Redemption
Dates, the Change of Control Redemption Dates, the Installment Dates and the
Company Optional Redemption Date, each of the foregoing, individually, a
Redemption Date.

(nnn) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices, the Company Installment
Notices and the Company Optional Redemption Notice, each of the foregoing,
individually, a Redemption Notice.

(ooo) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Change of Control Redemption Price, the Company Installment
Redemption Price and the Company Optional Redemption Price, each of the
foregoing, individually, a Redemption Price.

(ppp) “Related Fund” means, with respect to any Person, a fund or account
managed by such Person or an Affiliate of such Person.

(qqq) “Required Holders” means the holders of Notes representing on the Closing
Date at least fifty-one percent (51%) of the aggregate Principal amount of the
Notes issued on the Closing Date and shall include the Lead Investor so long as
the Lead Investor and/or any of its Affiliates collectively hold at least five
percent (5%) of the Notes, in the aggregate.

(rrr) “Required Reserve Amount” shall have the meaning ascribed to such term in
the Securities Purchase Agreement.

(sss) “Restricted Principal” means, as of any given date, the difference of (i)
all cash amounts held in the Master Restricted Account of the Holder as of the
Closing Date and (ii) all cash amounts released from the Master Restricted
Account of the Holder to the Company on or prior to such given date.

(ttt) “Rule 144 Eligibility Date” means the initial date all of the Underlying
Shares may be freely sold by a non-affiliate of the Company pursuant to Rule 144
of the 1933 Act (or such later date no Public Information Failure (as defined in
the Securities Purchase Agreement), if any, exists).

 

- 53 -



--------------------------------------------------------------------------------

(uuu) “SEC” means the United States Securities and Exchange Commission.

(vvv) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
Purchasers pursuant to which the Company issued the Notes and Warrants.

(www) “Security Document” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(xxx) “Stockholder Approval” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(yyy) “Stockholder Meeting Deadline” shall have the meaning ascribed to such
term in the Securities Purchase Agreement.

(zzz) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(aaaa) “Subordination Warrants” means the common stock purchase warrants of the
Company with the same terms and conditions of the Warrants to be issued to
Spring Forth Investments LLC and the Utah Autism Foundation in connection with
their agreement to enter into the Subordination Agreements (as defined in the
Securities Purchase Agreement) in an amount not to exceed in the aggregate 3% of
the aggregate number of Warrants.

(bbbb) “Subscription Date” means June [29], 2016.

(cccc) “Subsidiary” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(dddd) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

(eeee) “Threshold Principal Amount” means the Holder Pro Rata Amount of
$6,617,647.06.

(ffff) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

- 54 -



--------------------------------------------------------------------------------

(gggg) “Transaction Document” shall have the meaning ascribed to such term in
the Securities Purchase Agreement.

(hhhh) “Underlying Shares” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(iiii) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

(jjjj) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg through its “Volume at Price” function, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 26 with the term “Weighted Average Price”
being substituted for the term “Conversion Price”. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

[Signature Page Follows]

 

- 55 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT I

GREAT BASIN SCIENTIFIC, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Great Basin Scientific, Inc., a Delaware corporation (the
“Company”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Note. In accordance with and pursuant to
the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock par
value $0.0001 per share (the “Common Stock”) of the Company, as of the date
specified below.

 

Date of Conversion:  

 

Aggregate Conversion Amount to be converted:  

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:  

 

Please confirm the following information:  

 

Conversion Price:  

 

Please check the following box if the Conversion Price is being determined by:

Event of Default Conversion Price:  ¨

 

Number of shares of Common Stock to be issued:  

 

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its Affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s Affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage of the total outstanding shares of Common Stock of the
Company as determined based on the Reported Outstanding Share Number and
otherwise pursuant to the provisions of Section 3(d)(i) of the Note.

 

¨ Check here if all or any portion of the aggregate Principal being converted
includes any Restricted Principal. Amount of Restricted
Principal:                                          



--------------------------------------------------------------------------------

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:  

 

 

 

 

 

Facsimile Number and Electronic Mail:  

 

Authorization:  

 

By:  

 

  Title:  

 

Dated:  

 

Account Number:  

 

(if electronic book entry transfer)

Transaction Code Number:  

 

(if electronic book entry transfer)

 

Installment Amounts to be reduced and amount of
reduction:                                          

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

¨ Check here if requesting delivery as a certificate to the following name and
to the following address

 

Issue to:  

 

 

 

 

 

 

  ¨ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:  

 

DTC Number:  

 

Account Number:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
June     , 2016 from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company.

 

GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Schedule 3(fff)

Permitted Liens

Liens associated with the Security Agreement dated as of October 30, 2013 by and
between Great Basin and Utah Autism Foundation.

Liens associated with the Security Agreement dated as of March 21, 2014 by and
between Great Basin and Utah Autism Foundation.

Liens associated with the Security Agreement dated as of October 30, 2013 by and
between Great Basin and Spring Forth Investments, LLC.

Liens associated with the Master Lease Agreement by and between Onset Financial,
Inc. and Great Basin, dated as of October 16, 2013. There are two lease
schedules subject to the Master Lease Agreement:

 

  •   Lease Schedule 001 dated October 16, 2013

 

  •   Lease Schedule 002 dated March 14, 2014

Liens associated with the Equipment Financing Agreement dated as of January 18,
2013 by and between Royal Bank America Leasing and Great Basin.

Liens associated with the Equipment Financing Agreement dated as of February 21,
2013 by and between Western Equipment Finance and Great Basin.

Liens associated with the Equipment Lease Agreement dated as of February 3, 2011
by and between Roche Diagnostics Corp and Great Basin.

Liens associated with the Equipment Lease Agreement dated as of December 26,
2013 by and between Roche Diagnostics Corp and Great Basin.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF SERIES H WARRANT]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES
HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN
COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS PROVIDED
THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE ASSURANCES, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (D) IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES PROVIDED
THAT THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING SELECTED BY THE HOLDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

GREAT BASIN SCIENTIFIC, INC.

SERIES H WARRANT TO PURCHASE COMMON STOCK

Warrant No.:             

Number of Shares of Common Stock::                     1]

Date of Issuance: June [30], 2016 (“Issuance Date”)

Great Basin Scientific, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [BUYER], the registered holder hereof or its
permitted assigns (the

 

1  Insert 150% of the number of shares of Common Stock issuable to the Holder if
the Holder elected to convert on the Closing Date the SPA Securities purchased
by the Holder pursuant to the Securities Purchase Agreement at the Conversion
Price (as defined in the SPA Securities) (without regard to any limitations on
conversion contained therein).



--------------------------------------------------------------------------------

“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company, at the Exercise Price (as defined below) then in effect, at any
time or times after the date immediately following the six (6) month anniversary
of the Issuance Date (the “Initial Exercisability Date”), but not after 11:59
p.m., New York time, on the Expiration Date, (as defined below),
                     (                    )2 (the “Warrant Share Number”) fully
paid nonassessable shares of Common Stock, subject to adjustment as provided
herein (the “Warrant Shares”). Except as otherwise defined herein, capitalized
terms in this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, this
“Warrant”), shall have the meanings set forth in Section 17. This Warrant is one
of the Series H Warrants to purchase Common Stock (the “SPA Warrants”) issued
pursuant to Section 1 of that certain Securities Purchase Agreement, dated as of
June [29], 2016 (the “Subscription Date”), by and among the Company and the
investors (the “Buyers”) referred to therein (the “Securities Purchase
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the definitions ascribed to such terms in the Securities Purchase Agreement.

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by (i) delivery of a written
notice, in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant and (ii) (A) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash by wire transfer of immediately available funds or (B)
if the provisions of Section 1(d) are applicable, by notifying the Company that
this Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 1(d)). The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares. On or
before the second (2nd) Trading Day following the date on which the Company has
received the Exercise Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice to the Holder
and the Company’s transfer agent (the “Transfer Agent”). On or before the third
(3rd) Trading Day following the date on which the Company has received the
Exercise Notice, so long as the Holder delivers the Aggregate Exercise Price (or
notice of a Cashless Exercise) on or prior to the second (2nd) Trading Day
following the date on which the Company has received the Exercise Notice (the
“Share Delivery Date”) (provided that if the Aggregate Exercise Price has not
been delivered by such date, the Share Delivery Date shall be one (1) Trading
Day after the Aggregate Exercise Price (or notice of a Cashless Exercise) is
delivered), the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and the Warrant Shares are subject to an effective resale

 

2  Insert 150% of the number of shares of Common Stock issuable to the Holder if
the Holder elected to convert on the Closing Date the SPA Securities purchased
by the Holder pursuant to the Securities Purchase Agreement at the Conversion
Price (without regard to any limitations on conversion contained therein).

 

- 2 -



--------------------------------------------------------------------------------

registration statement in favor of the Holder or, if exercised via Cashless
Exercise, can be immediately sold or transferred by the Holder pursuant to Rule
144, credit such aggregate number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y)
otherwise, issue and dispatch by overnight courier to the address as specified
in the Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise, such
certificate to contain such legends as may be required by Section 2(g) of the
Securities Purchase Agreement. The Company shall be responsible for all fees and
expenses of the Transfer Agent and all fees and expenses with respect to the
issuance of Warrant Shares via DTC, if any. Upon delivery of the Exercise
Notice, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares, as the case may be. If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Trading Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
7(d)) representing the right to purchase the number of Warrant Shares issuable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
Warrant Shares are to be issued upon the exercise of this Warrant, but rather
the number of Warrant Shares to be issued shall be rounded up to the nearest
whole number. The Company shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant. The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms and subject to the conditions hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or
termination. NOTWITHSTANDING ANY PROVISION OF THIS WARRANT TO THE CONTRARY, NO
MORE THAN THE MAXIMUM ELIGIBILITY NUMBER OF WARRANT SHARES SHALL BE EXERCISABLE
HEREUNDER.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $2.08,
subject to adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the Share
Delivery Date as required pursuant to the terms of Section 1(a), a certificate
for the number of shares of Common Stock to which the Holder is entitled and
register such shares of Common Stock on the Company’s share register or credit
the Holder’s balance account with DTC for such number of shares of Common Stock
to which the Holder is entitled upon the Holder’s exercise of this Warrant (an
“Exercise Failure”), then, in addition to all other remedies available to the
Holder, the Holder, upon written notice to the Company, may void its Exercise
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Warrant that has not been exercised pursuant to such Exercise
Notice; provided that the voiding of an Exercise Notice shall

 

- 3 -



--------------------------------------------------------------------------------

not affect the Company’s obligations to make any payments which have accrued
prior to the date of such notice pursuant to this Section 1(c) or otherwise. In
addition to the foregoing, if on or prior to the Share Delivery Date as required
pursuant to the terms of Section 1(a), the Company shall fail to issue and
deliver a certificate to the Holder and register such shares of Common Stock on
the Company’s share register or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder or pursuant to the Company’s obligation pursuant to
clause (ii) below, and if on or after such Trading Day the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Trading Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) or credit such Holder’s balance account with DTC for such shares of
Common Stock shall terminate, or (ii) promptly honor its obligation to deliver
to the Holder a certificate or certificates representing such shares of Common
Stock or credit such Holder’s balance account with DTC for such shares of Common
Stock, as applicable, and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Buy-In Price (including brokerage
commissions and other out-of-pocket expenses, if any). Nothing shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the exercise of this Warrant as required
pursuant to the terms hereof.

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement covering the resale of the Warrant Shares
that are subject to the Exercise Notice (the “Unavailable Warrant Shares”) is
not available for the resale of such Unavailable Warrant Shares, the Holder may,
in its sole discretion, exercise this Warrant in whole or in part and, in lieu
of making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

 

   Net Number =  

(A x B) - (A x C)

       D   

For purposes of the foregoing formula:

 

A=   the total number of shares with respect to which this Warrant is then being
exercised. B=   the arithmetic average of the Closing Sale Prices of the Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the date of the Exercise Notice.

 

- 4 -



--------------------------------------------------------------------------------

C=

 

the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

D=

 

the Closing Sale Price of the Common Stock on the date of the Exercise Notice.

For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Securities Purchase
Agreement.

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.

(f) Beneficial Ownership Limitation on Exercises. Notwithstanding anything to
the contrary contained herein, the Company shall not effect the exercise of any
portion of this Warrant, and the Holder shall not have the right to exercise any
portion of this Warrant, pursuant to the terms and conditions of this Warrant
and any such exercise shall be null and void and treated as if never made, to
the extent that after giving effect to such exercise, the Holder together with
the other Attribution Parties collectively would beneficially own in excess of
[4.99] [9.99]% (the “Maximum Percentage”) of the number of shares of Common
Stock outstanding immediately after giving effect to such exercise. For purposes
of the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the shares of Common Stock held by the Holder and all other Attribution Parties
plus the number of shares of Common Stock issuable upon exercise of this Warrant
with respect to which the determination of such sentence is being made, but
shall exclude the shares of Common Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Holder or any of the other Attribution Parties and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants, including the SPA Securities) beneficially owned by
the Holder or any other Attribution Party subject to a limitation on conversion
or exercise analogous to the limitation contained in this Section 1(f). For
purposes of this Section 1(f), beneficial ownership shall be calculated in
accordance with Section 13(d) of the 1934 Act. For purposes of this Warrant, in
determining the number of outstanding shares of Common Stock the Holder may
acquire upon the exercise of this Warrant without exceeding the Maximum
Percentage, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission (the “SEC”), as the case may be, (y)
a more recent public announcement by the Company or (z) any other written notice
by the Company or the Transfer Agent setting forth the number of shares of
Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives an Exercise Notice from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the

 

- 5 -



--------------------------------------------------------------------------------

Company shall (i) notify the Holder in writing of the number of shares of Common
Stock then outstanding and, to the extent that such Exercise Notice would
otherwise cause the Holder’s beneficial ownership, as determined pursuant to
this Section 1(f), to exceed the Maximum Percentage, the Holder must notify the
Company of a reduced number of Warrant Shares to be purchased pursuant to such
Exercise Notice (the number of shares by which such purchase is reduced, the
“Reduction Shares”) and (ii) as soon as reasonably practicable, the Company
shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. As soon as
reasonably practicable after the issuance of the Excess Shares has been deemed
null and void, the Company shall return to the Holder the exercise price paid by
the Holder for the Excess Shares. Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
and the other Attribution Parties and not to any other holder of SPA Warrants
that is not an Attribution Party of the Holder. For purposes of clarity, the
shares of Common Stock issuable pursuant to the terms of this Warrant in excess
of the Maximum Percentage shall not be deemed to be beneficially owned by the
Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 1(f) to the extent necessary to correct this paragraph or any
portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(f) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant.

(g) Insufficient Authorized Shares. So long as any of this Warrant, the other
SPA Warrants or the SPA Securities are outstanding, the Company shall reserve
out of its authorized and unissued shares of Common Stock for the purpose of
issuance of shares of Common Stock upon exercise of this Warrant and the other
SPA Warrants and pursuant to the terms of the SPA Securities a number of shares
of Common Stock no less than: (i) during the period from the Subscription Date
until December 31, 2016, the Initial Required Reserve Amount (as defined in the
Securities Purchase Agreement); (ii) during the period from January 1, 2017
until July 1, 2017, the Subsequent Required Reserve Amount (as defined in the
Securities

 

- 6 -



--------------------------------------------------------------------------------

Purchase Agreement); and (iii) from and after July 1, 2017, the Final Required
Reserve Amount (as defined in the Securities Purchase Agreement). Without
limiting the generality of the foregoing, at any time the Company is not
required to reserve any portion of the shares currently reserved for the 2015
Notes and/or the 2015 Warrants and the Company has not fully reserved the
applicable Required Reserve Amount (as defined in the Securities Purchase
Agreement) for the purpose of issuance of shares of Common Stock pursuant to the
terms of the SPA Securities and the exercise of the SPA Warrants as required
pursuant to this Section 1(g), the Company shall be required to reallocate such
shares of Common Stock reserved for the 2015 Notes and/or the 2015 Warrants to
the Notes and the Warrants, in whole or in part, on a share-by-share basis, as
necessary to satisfy the Required Reserve Amount hereunder. If at any time while
this Warrant remains outstanding the Company does not have a sufficient number
of authorized and unreserved shares of Common Stock to satisfy the applicable
Required Reserve Amount, then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the applicable Required
Reserve Amount for this Warrant, the other SPA Warrants and the SPA Securities
then outstanding. Without limiting the generality of the foregoing, (i) at any
time the Company is not required to reserve any portion of the shares currently
reserved for the 2015 Notes and/or the 2015 Warrants (each as defined in the
Securities Purchase Agreement), the Company shall be required to reallocate such
shares of Common Stock reserved for the 2015 Notes and/or the 2015 Warrants to
the SPA Securities and the SPA Warrants to satisfy in whole or in part, on a
share-by-share basis, the Required Reserve Amount hereunder and (ii) as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than seventy-five (75) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) obtain the written
consent of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its Board of Directors to recommend to the stockholders that they
approve such proposal. Notwithstanding the foregoing, if during any such time of
an Authorized Share Failure, the Company is able to obtain the written consent
of a majority of the shares of its issued and outstanding Common Stock to
approve the increase in the number of authorized shares of Common Stock, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C. If upon any
exercise of this Warrant, the Company does not have sufficient authorized shares
to deliver in satisfaction of such exercise, then unless the Holder elects to
void such attempted exercise, the Holder may require the Company to pay to the
Holder within three (3) Trading Days of the applicable attempted exercise, cash
by wire transfer of immediately available funds, in exchange for cancellation of
the applicable number of Warrant Shares that is subject to such Exercise Notice,
which cash amount for each share of Common Stock that the Company is unable to
deliver pursuant to this Section 1(g) shall be equal to the highest trading
price of the Common Stock in effect at any time during the period beginning on
the applicable date of the applicable Exercise Notice and ending on the date the
Company makes the payment provided for in this sentence. The Required Reserve
Amount of shares of Common Stock reserved for exercises of this Warrant and the
other SPA Warrants and for conversion of the SPA Securities shall be

 

- 7 -



--------------------------------------------------------------------------------

allocated pro rata among the Holder, the holders of the other SPA Warrants and
the holders of the SPA Securities based on the principal amount of SPA
Securities held by each Purchaser on the Closing Date (the “Authorized Share
Allocation”). In the event that the Holder shall sell or otherwise transfer any
portion of this Warrant, the transferee shall be allocated a pro rata portion of
the Holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any SPA Warrants shall be
allocated to the Holder and the remaining holders of other SPA Warrants, pro
rata based on the number of shares of Common Stock issuable upon exercise of the
Warrant then held by such holders (without regard to any limitations on
exercises). Notwithstanding the foregoing, from and after the Company obtains
the Stockholder Approval, as of the date the SPA Securities are no longer
outstanding, the Company shall only be required to reserve the maximum number of
shares of Common Stock issuable upon exercise of this Warrant and the other SPA
Warrants that are then outstanding (without regard to any limitations on
exercises).

(h) Forced Redemption. At any time after the date that is the third (3rd) year
anniversary of the Issuance Date, the Company shall have the right to redeem
all, or any portion of the Warrant that is not less than twenty percent (20%) of
this Warrant then outstanding, as designated in the Forced Redemption Notice on
the Forced Redemption Date (each as defined below) (a “Forced Redemption”). This
Warrant and the other SPA Warrants subject to redemption pursuant to this
Section 1(h) shall be redeemed by the Company on the Forced Redemption Date in
cash by wire transfer of immediately available funds pursuant to wire
instructions provided by the Holder in writing to the Company at a price equal
to the Black Scholes Value of the remaining unexercised portion of this Warrant
that is subject to the Forced Redemption (the “Forced Redemption Price”). The
Company may exercise its right to require redemption under this Section 1(h) by
delivering a written notice thereof by facsimile or electronic mail and
overnight courier to the Holder and all, but not less than all, of the holders
of the other SPA Warrants (the “Forced Redemption Notice” and the date all of
the holders of the SPA Warrants received such notice is referred to as the
“Forced Redemption Notice Date”). The Forced Redemption Notice shall be
irrevocable. The Forced Redemption Notice shall (i) state the date on which the
Forced Redemption shall occur (the “Forced Redemption Date”), which date shall
be thirty (30) days following the Forced Redemption Notice Date or, if such date
falls on a Holiday (as defined in Section 17(q)), the next day that is not a
Holiday and (ii) state the aggregate number of SPA Warrants which the Company
has elected to be subject to Forced Redemption from the Holder and all of the
holders of the other SPA Warrants pursuant to this Section 1(h) (and analogous
provisions under the other SPA Warrants) on the Forced Redemption Date. The
Company may not effect more than one (1) Forced Redemption during any six (6)
month period. Notwithstanding anything to the contrary in this Section 1(h),
until the Forced Redemption Price is paid, in full, the this Warrant may be
exercised, in whole or in part, by the Holder into shares of Common Stock
pursuant to Section 1(a). Any exercise of this Warrant by the Holder after the
Forced Redemption Notice Date shall reduce the number of Warrants required to be
redeemed on the Forced Redemption Date, unless the Holder otherwise indicates in
the applicable Exercise Notice. If the Company elects to cause a Forced
Redemption pursuant to this Section 1(h), then it must simultaneously take the
same action in the same proportion with respect to the other SPA Warrants.

 

- 8 -



--------------------------------------------------------------------------------

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment Upon Issuance of Shares of Common Stock. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, or the Company publicly
announces the issuance or sale of, any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company, but excluding shares of Common Stock issued or sold, or in
accordance with this Section 2(a) is deemed to have been issued or sold, by the
Company (x) in connection with any Excluded Securities, (y) for which the Holder
received a Distribution in at least an equivalent amount pursuant to Section 3
and (z) adjusting the Exercise Price pursuant to Section 2(d)), for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Exercise Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
For purposes of determining the adjusted Exercise Price under this Section 2(a),
the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells, or the
Company publicly announces the issuance or sale of, any Options and the lowest
price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 2(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option less any consideration paid or payable by
the Company with respect to such one share of Common Stock upon the granting or
sale of such Option, upon exercise of such Option and upon conversion exercise
or exchange of any Convertible Security issuable upon exercise of such
Option. No further adjustment of the Exercise Price shall be made upon the
actual issuance of such shares of Common Stock or of such Convertible Securities
upon the exercise of such Options or upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells, or the Company publicly announces the issuance or sale of, any
Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon the conversion, exercise or exchange thereof is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding

 

- 9 -



--------------------------------------------------------------------------------

and to have been issued and sold by the Company at the time of the issuance or
sale of such Convertible Securities for such price per share. For the purposes
of this Section 2(a)(ii), the “lowest price per share for which one share of
Common Stock is issuable upon the conversion, exercise or exchange thereof”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
issuance or sale of such Convertible Security and upon conversion, exercise or
exchange of such Convertible Security. No further adjustment of the Exercise
Price shall be made upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities, and if any such
issue or sale of such Convertible Securities is made upon exercise of any
Options for which adjustment of the Exercise Price has been or is to be made
pursuant to other provisions of this Section 2(a), no further adjustment of the
Exercise Price shall be made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price in effect at the time of such increase or decrease shall be
adjusted to the Exercise Price, which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 2(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Subscription Date are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 2(a) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect.

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security is issued in connection with the issuance or sale or deemed issuance or
sale of any other securities of the Company (as determined by the Holder, the
“Primary Security”, and such Option and/or Convertible Security and/or
Adjustment Right, the “Secondary Securities” and together with the Primary
Security, each a “Unit”), together comprising one integrated transaction (or one
or more transactions if such issuances or sales or deemed issuances or sales of
securities of the Company either (A) have at least one investor or purchaser in
common, (B) are consummated in reasonable proximity to each other and/or (C) are
consummated under the same plan of financing), the aggregate consideration per
share of Common Stock with respect to such Primary Security shall be deemed to
be the lowest of (x) the purchase price of such Unit, (y) if such Primary
Security is an Option and/or Convertible Security, the lowest price per share
for which one share of Common Stock is at any time issuable upon the exercise

 

- 10 -



--------------------------------------------------------------------------------

or conversion of the Primary Security in accordance with Section 2(a)(i) or
2(a)(ii) above and (z) the lowest VWAP of the Common Stock on any Trading Day
during the three (3) Trading Day period immediately following the public
announcement of such Dilutive Issuance (for the avoidance of doubt, if such
public announcement is released prior to the opening of the Principal Market on
a Trading Day, such Trading Day shall be the first Trading Day in such three (3)
Trading Day period). If any shares of Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration other than cash received therefor will be deemed to be the net
amount received by the Company therefor. If any shares of Common Stock, Options
or Convertible Securities are issued or sold for a consideration other than
cash, the amount of such consideration received by the Company will be the fair
value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company will be the Closing Sale Price of such publicly traded securities
on the date of receipt of such publicly traded securities. If any shares of
Common Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or publicly traded securities will be determined jointly by the Company and
the Required Holders. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five (5)
Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company. Notwithstanding anything to the
contrary contained in this Section 2(a), if the New Issuance Price calculated
pursuant to this Section 2(a) would result in a price less than $0.0001, the New
Issuance Price shall be deemed to be $0.0001.

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(vi) No Readjustments. For the avoidance of doubt, in the event the Exercise
Price has been adjusted pursuant to this Section 2(a) and the Dilutive Issuance
that triggered such adjustment does not occur, is not consummated, is unwound or
is cancelled after the facts for any reason whatsoever, in no event shall the
Exercise Price be readjusted to the Exercise Price that would have been in
effect if such Dilutive Issuance had not occurred or been consummated.

 

- 11 -



--------------------------------------------------------------------------------

(b) Exercise Floor Price. Unless and until such time as the Company obtains
Stockholder Approval as required by the rules and regulations of the Principal
Market, no adjustment pursuant to Section 2 shall cause the Exercise Price to be
less than $1.70, as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction (the “Exercise Floor
Price”). For the avoidance of doubt, if a Dilutive Issuance would cause the
Exercise Price to be lower than the Exercise Floor Price but for the immediately
preceding sentence (an “Exercise Floor Price Event”), then the Exercise Price
shall be equal to the Exercise Floor Price. Upon the receipt of such stockholder
approval, any adjustment to the Exercise Price that would have been made
pursuant to this Section 2, but for this Section 2(b), shall be made on the date
of such receipt.

(c) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant, with the prior written consent of the Required Holders, reduce
the then current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company; provided, however, that
until Stockholder Approval is obtained the Board of Directors of the Company may
not pursuant to this Section 2(c) lower the Exercise Price below the Exercise
Floor Price.

(d) Adjustment Upon Subdivision or Combination of Shares of Common Stock. If the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased. Any adjustment under this Section 2(d) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

(e) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares, as mutually determined by the Company’s Board of
Directors and the Required Holders, so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 2(e) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.

(f) Maximum Eligibility Number. For the avoidance of doubt, all of the Warrant
Share Number of Common Stock, whether or not the Warrant is exercisable in full
at the time of such adjustment by virtue of the Maximum Eligibility Number
limitation or otherwise, shall be exercisable at the Exercise Price in effect at
the time of exercise as adjusted on or prior to such date pursuant to this
Section 2.

 

- 12 -



--------------------------------------------------------------------------------

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property, options, evidence of indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution as if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations or restrictions on exercise of this
Warrant, including without limitation, the Maximum Percentage) immediately
before the date on which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the participation in such Distribution (provided,
however, that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such
time or times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such Distribution (and any Distributions declared or
made on such initial Distribution or on any subsequent Distribution to be held
similarly in abeyance) to the same extent as if there had been no such
limitation).

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights (provided, however, that to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Purchase Right to such extent (and shall not
be entitled to beneficial ownership of such shares of Common Stock as a result
of such Purchase Right (and beneficial ownership) to such extent) and such
Purchase Right to such extent shall be held in abeyance for the benefit of the
Holder until such time or times as its right thereto would not result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right held similarly in abeyance) to the same extent as if
there had been no such limitation).

 

- 13 -



--------------------------------------------------------------------------------

(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant and the other Transaction
Documents in accordance with the provisions of this Section 4(b) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction,
including agreements, if so requested by the Holder, to deliver to each holder
of the SPA Warrants in exchange for such SPA Warrants a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders, and with an exercise
price which applies the exercise price hereunder to such shares of capital stock
(but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such adjustments to the number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the occurrence or consummation of such Fundamental
Transaction). Upon the occurrence or consummation of any Fundamental Transaction
in which the Company is not the Successor Entity (or in which the Common Stock
ceases to be registered under the 1934 Act), and it shall be a required
condition to the occurrence or consummation of any Fundamental Transaction that,
the Company and the Successor Entity or Successor Entities, jointly and
severally, shall succeed to, and the Company shall cause any Successor Entity or
Successor Entities to jointly and severally succeed to, and be added to the term
“Company” under this Warrant (so that from and after the date of such
Fundamental Transaction, each and every provision of this Warrant referring to
the “Company” shall refer instead to each of the Company and the Successor
Entity or Successor Entities, jointly and severally), and the Company and the
Successor Entity or Successor Entities, jointly and severally, may exercise
every right and power of the Company prior thereto and shall assume all of the
obligations of the Company prior thereto under this Warrant with the same effect
as if the Company and such Successor Entity or Successor Entities, jointly and
severally, had been named as the Company in this Warrant, and, solely at the
request of the Holder, if the Successor Entity and/or Successor Entities is a
publicly traded corporation whose common capital stock is quoted on or listed
for trading on an Eligible Market, shall deliver (in addition to and without
limiting any right under this Warrant) to the Holder in exchange for this
Warrant a security of the Successor Entity and/or Successor Entities evidenced
by a written instrument substantially similar in form and substance to this
Warrant and exercisable for a corresponding number of shares of capital stock of
the Successor Entity and/or Successor Entities (the “Successor Capital Stock”)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction (such corresponding number of
shares of Successor Capital Stock to be delivered to the Holder shall be equal
to the greater of (A) the quotient of (i) the aggregate dollar value of all
consideration (including cash consideration and any consideration other than
cash (“Non-Cash Consideration”), in such

 

- 14 -



--------------------------------------------------------------------------------

Fundamental Transaction, as such values are set forth in any definitive
agreement for the Fundamental Transaction that has been executed at the time of
the first public announcement of the Fundamental Transaction or, if no such
value is determinable from such definitive agreement, as determined in
accordance with Section 12 with the term “Non-Cash Consideration” being
substituted for the term “Exercise Price”) that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Warrant been exercised immediately prior to
such Fundamental Transaction or the record, eligibility or other determination
date for the event resulting in such Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant) (the “Aggregate Consideration”)
divided by (ii) the per share Closing Sale Price of such Successor Capital Stock
on the Trading Day immediately prior to the consummation or occurrence of the
Fundamental Transaction and (B) the product of (i) the Aggregate Consideration
and (ii) the highest exchange ratio pursuant to which any stockholder of the
Company may exchange Common Stock for Successor Capital Stock) (provided,
however, to the extent that the Holder’s right to receive any such shares of
publicly traded common stock (or their equivalent) of the Successor Entity would
result in the Holder and its other Attribution Parties exceeding the Maximum
Percentage, if applicable, then the Holder shall not be entitled to receive such
shares to such extent (and shall not be entitled to beneficial ownership of such
shares of publicly traded common stock (or their equivalent) of the Successor
Entity as a result of such consideration to such extent) and the portion of such
shares shall be held in abeyance for the Holder until such time or times, as its
right thereto would not result in the Holder and its other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
delivered such shares to the extent as if there had been no such limitation),
and such security shall be satisfactory to the Holder, and with an identical
exercise price to the Exercise Price hereunder (such adjustments to the number
of shares of capital stock and such exercise price being for the purpose of
protecting after the consummation or occurrence of such Fundamental Transaction
the economic value of this Warrant that was in effect immediately prior to the
consummation or occurrence of such Fundamental Transaction, as elected by the
Holder solely at its option). Upon occurrence or consummation of the Fundamental
Transaction, and it shall be a required condition to the occurrence or
consummation of such Fundamental Transaction that, the Company and the Successor
Entity or Successor Entities shall deliver to the Holder confirmation that there
shall be issued upon exercise of this Warrant at any time after the occurrence
or consummation of the Fundamental Transaction, as elected by the Holder solely
at its option, shares of Common Stock, Successor Capital Stock or, in lieu of
the shares of Common Stock or Successor Capital Stock (or other securities,
cash, assets or other property purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction), such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights), which for purposes of clarification may continue to be
shares of Common Stock, if any, that the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction or the record,
eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Warrant been exercised immediately prior to
such Fundamental Transaction or the record, eligibility or other determination
date for the event resulting in such Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant), as adjusted in accordance with
the provisions of this Warrant. In addition to and not in substitution for any
other rights hereunder, prior to the occurrence or consummation of any
Fundamental

 

- 15 -



--------------------------------------------------------------------------------

Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities, cash, assets or other property with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to ensure that, and any applicable Successor Entity
or Successor Entities shall ensure that, and it shall be a required condition to
the occurrence or consummation of such Corporate Event that, the Holder will
thereafter have the right to receive upon exercise of this Warrant at any time
after the occurrence or consummation of the Corporate Event, shares of Common
Stock or Successor Capital Stock or, if so elected by the Holder, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of this Warrant prior to such Corporate Event (but
not in lieu of such items still issuable under Sections 3 and 4(a), which shall
continue to be receivable on the Common Stock or on the such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock prior to the date of consummation
of such Corporate Event), such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights and any shares of Common Stock) which the Holder would have been entitled
to receive upon the occurrence or consummation of such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event, had this Warrant been exercised immediately prior to such
Corporate Event or the record, eligibility or other determination date for the
event resulting in such Corporate Event (without regard to any limitations on
exercise of this Warrant). Provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder. The
provisions of this Section 4(b) shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events.

(c) Notwithstanding the foregoing, in the event of a Change of Control (as
defined in the SPA Securities), at the request of the Holder delivered before
the ninetieth (90th) day after the occurrence or consummation of such Change of
Control, the Company (or the Successor Entity) shall purchase this Warrant from
the Holder by paying to the Holder, within five (5) Business Days after such
request (or, if later, on the effective date of such Change of Control), cash in
an amount equal to the Black Scholes Value of the remaining unexercised portion
of this Warrant on the date of such Change of Control.

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the SPA Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
SPA Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the SPA Warrants then outstanding (without
regard to any limitations on exercise).

 

- 16 -



--------------------------------------------------------------------------------

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no SPA Warrants for fractional
Warrant Shares shall be given.

 

- 17 -



--------------------------------------------------------------------------------

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company shall
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

10. GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each of the Holder
and the Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each of the Holder and the
Company hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such other Person at the address set forth in Section 9(f) of the
Securities Purchase Agreement and agrees

 

- 18 -



--------------------------------------------------------------------------------

that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder. EACH OF THE HOLDER AND THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any Person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within one (1) Business Days of receipt of the
Exercise Notice or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
two (2) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within one (1) Business
Day submit via facsimile or electronic mail (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld, delayed or conditioned or (b) the disputed arithmetic calculation of
the Warrant Shares to an independent, outside accountant, selected by the Holder
and approved by the Company, such approval not to be unreasonably withheld or
delayed. The Company shall cause at its expense the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five (5)
Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

- 19 -



--------------------------------------------------------------------------------

14. TRANSFER. This Warrant and the Warrant Shares may be offered for sale, sold,
transferred, pledged or assigned without the consent of the Company, subject to
the provisions of Section 2(f) of the Securities Purchase Agreement.

15. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

16. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries (as defined in
the Securities Purchase Agreement), the Company shall within one (1) Business
Day after any such receipt or delivery publicly disclose such material,
nonpublic information on a Current Report on Form 8-K or otherwise. In the event
that the Company believes that a notice contains material, nonpublic information
relating to the Company or its Subsidiaries, the Company so shall indicate to
such Holder contemporaneously with delivery of such notice, and in the absence
of any such indication, the Holder shall be allowed to presume that all matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or its Subsidiaries.

17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

(c) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 2) of shares of Common Stock (other
than rights of the type described in Section 4(a) hereof) that could result in a
decrease in the net consideration received by the Company in connection with, or
with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

 

- 20 -



--------------------------------------------------------------------------------

(d) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(e) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

(f) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(g) “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction, or, if the Fundamental Transaction is not
publicly announced, the date the Fundamental Transaction is consummated, for
pricing purposes and reflecting (i) a risk-free interest rate corresponding to
the U.S. Treasury rate for a period equal to the remaining term of this Warrant
as of such date of request, (ii) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg as
of the day immediately following the public announcement of the applicable
Fundamental Transaction, or, if the Fundamental Transaction is not publicly
announced, the date the Fundamental Transaction is consummated, (iii) the
underlying price per share used in such calculation shall be the greater of (x)
the highest Weighted Average Price of the Common Stock during the period
beginning on the Trading Day prior to the execution of definitive documentation
relating to the applicable Fundamental Transaction and ending on (A) the Trading
Day immediately following the public announcement of such Fundamental
Transaction, if the applicable Fundamental Transaction is publicly announced or
(B) the Trading Day immediately following the consummation of the applicable
Fundamental Transaction if the applicable Fundamental Transaction not publicly
announced and (y) the sum of the price per share being offered in cash, if any,
plus the value of any non-cash consideration, if any, being offered in the
Fundamental Transaction, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

(h) “Bloomberg” means Bloomberg Financial Markets.

 

- 21 -



--------------------------------------------------------------------------------

(i) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(j) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(k) “Closing Date” shall have the meaning attributed to such term in the
Securities Purchase Agreement.

(l) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.0001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(m) “Control Account” shall have the meaning attributed to such term in the SPA
Securities.

(n) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(o) “Eligible Market” means the Principal Market, the OTC QB, the OTCQX, the
NYSE MKT LLC, The NASDAQ Global Market, The NASDAQ Global Select Market or The
New York Stock Exchange, Inc.

(p) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, (ii) pursuant to the terms of the SPA
Securities

 

- 22 -



--------------------------------------------------------------------------------

(including, without limitation, pursuant to a Company Conversion (as defined in
the SPA Securities) or upon exercise of the SPA Warrants or the Subordination
Warrants; provided, that the terms of such SPA Securities, SPA Warrants or
Subordination Warrants are not amended, modified or changed on or after the
Subscription Date except in case of the SPA Securities as provided in Section 19
of the SPA Securities and (iii) upon conversion or exercise of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Subscription Date; provided, that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.

(q) “Expiration Date” means the date sixty (60) months after the Initial
Exercisability Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a “Holiday”), the
next day that is not a Holiday.

(r) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its Common Stock, (B) that
the Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding shares of Common Stock,
merger, consolidation, business combination, reorganization, recapitalization,
spin-off, scheme of arrangement, reorganization, recapitalization or
reclassification or otherwise in any manner whatsoever, of either (x) at least
50% of the aggregate ordinary voting power

 

- 23 -



--------------------------------------------------------------------------------

represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the Subscription Date
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

(s) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

(t) “Lead Investor” means Hudson Bay Master Fund Ltd.

(u) “Maximum Eligibility Increase Factor” means a number of shares of Common
Stock equal to the product of (i) the Warrant Share Number and (ii) the
Percentage Interest.

(v) “Maximum Eligibility Number” means initially                     
(                    )3 and such number shall be increased each time the Holder
releases cash from its Control Account to the Company, by a number of shares of
Common Stock equal to the Maximum Eligibility Increase Factor.

(w) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(x) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital or
equivalent equity security is quoted or listed on an Eligible Market (or, if so
elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Required Holders or in the absence of such
designation, such Person or entity with the largest public market capitalization
as of the date of consummation of the Fundamental Transaction.

(y) “Percentage Interest” means a fraction, (i) the numerator of which is the
cash amount being released by the Holder to the Company from the Holder’s
Control Account, and (ii) the denominator of which is the Holder’s aggregate
Purchase Price (as defined in the Securities Purchase Agreement).

 

3  Insert the percentage of the Warrant Share Number equal to the quotient
determined by dividing (i) the amount of the aggregate Purchase Price delivered
by the Holder to the Company on the Closing Date, by (ii) the Holder’s aggregate
Purchase Price.

 

- 24 -



--------------------------------------------------------------------------------

(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(aa) “Principal Market” means The NASDAQ Capital Market.

(bb) “Pro Rata Amount” means a fraction (i) the numerator of which is the
aggregate principal amount of the SPA Securities issued to the initial Holder of
this Warrant on the Closing Date and (ii) the denominator of which is
$75,000,000. In the event the initial Holder of this Warrant (or any subsequent
transferee) shall sell or otherwise transfer or assign any portion of its
Warrant or SPA Securities, the transferee thereof shall be allocated a pro rata
portion of the Holder’s Pro Rata Amount.

(cc) “Required Holders” means the holders of the SPA Warrants representing on
the Closing Date at least fifty-one percent (51%) of the aggregate number of SPA
Warrants issued on the Closing Date and shall include the Lead Investor so long
as the Lead Investor and/or any of its Affiliates collectively hold at least
five percent (5%) of the SPA Warrants, in the aggregate.

(dd) “SPA Securities” means the Notes issued pursuant to the Securities Purchase
Agreement.

(ee) “Stockholder Approval” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(ff) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(gg) “Subordination Warrants” means the common stock purchase warrants of the
Company with the same material terms and conditions of the Warrants to be issued
to Spring Forth Investments LLC and the Utah Autism Foundation in connection
with their agreement to enter into the Subordination Agreements (as defined in
the Securities Purchase Agreement) in an amount not to exceed in the aggregate
3% of the aggregate number of Warrants.

(hh) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

(ii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which

 

- 25 -



--------------------------------------------------------------------------------

the Common Stock is scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

(jj) “Transaction Documents” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(kk) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

[Signature Page Follows]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

GREAT BASIN SCIENTIFIC, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

GREAT BASIN SCIENTIFIC, INC.

The undersigned holder hereby exercises the right to purchase                 
of the shares of Common Stock (“Warrant Shares”) of Great Basin Scientific,
Inc., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                     a “Cash Exercise” with respect to                  Warrant
Shares; and/or

                     a “Cashless Exercise” with respect to                 
Warrant Shares.]

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                 Warrant Shares in accordance with the terms of the Warrant.

4. Accredited Investor. If the undersigned is not exercising this Warrant
pursuant to a Cashless Exercise, the undersigned represents it is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended and the representations made by the Buyers in the Securities
Purchase Agreement in respect of the purchase of the Warrant are true and
correct as of the date hereof in respect to the undersigned (whether or not a
Buyer) and the exercise of the Warrant.

Notwithstanding anything to the contrary contained herein, this Exercise Notice
shall constitute a representation by the Holder of the Warrant submitting this
Exercise Notice that after giving effect to the conversion provided for in this
Exercise Notice, such Holder (together with its Affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
Affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Common Stock of the Company as
determined based on the Reported Outstanding Share Number and otherwise pursuant
to the provisions of Section 1(f) of the Warrant.



--------------------------------------------------------------------------------

Please issue the Common Stock into which the Warrant is being exercised to
Holder, or for its benefit, as follows:

 

¨       Check here if requesting delivery as a certificate to the following name
and to the following address

 

Issue to:  

 

 

 

 

 

¨       Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

DTC Participant:  

 

DTC Number:  

 

Account Number:  

 

Date:                  ,         

 

Name of Registered Holder

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated June
[    ], 2016 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

 

GREAT BASIN SCIENTIFIC, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of June [    ], 2016 (this “Agreement”),
made by Great Basin Scientific, Inc., a Delaware corporation (the “Company”) and
each other Subsidiary of the Company hereafter becoming party hereto (together
with the Company, each a “Grantor” and, collectively, the “Grantors”), in favor
of Hudson Bay Master Fund Ltd., in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) for the Holders (as defined below) of Notes
(as defined below) issued pursuant to the Securities Purchase Agreement, dated
as June [    ], 2016 (as amended, restated or otherwise modified from time to
time, the “Securities Purchase Agreement”).

W I T N E S S E T H:

WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers (each a “Buyer” and collectively, the “Buyers”) attached to the
Securities Purchase Agreement (as such schedule may be amended, restated or
otherwise modified from time to time) are parties to the Securities Purchase
Agreement, pursuant to which the Company shall be required to sell, and the
Buyers shall purchase or have the right to purchase, the “Notes” (as defined in
the Securities Purchase Agreement);

WHEREAS, it is a condition precedent to the Buyers consummating the transactions
contemplated by the Securities Purchase Agreement that the Grantors execute and
deliver to the Collateral Agent this Agreement providing for the grant to the
Collateral Agent for the benefit of the Holders (as defined below) of a security
interest in all personal property of the Grantors to secure all of the Company’s
obligations under the Securities Purchase Agreement and the “Notes” (as defined
therein) issued pursuant thereto (as such Notes may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
thereof, collectively, the “Notes”) and the other Transaction Documents (as
defined in the Securities Purchase Agreement);

WHEREAS, the Grantors (i) are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by one often being provided through financing obtained by the
other Grantors and the ability to obtain such financing being dependent on the
successful operations of the Grantors and (ii) will receive a mutual benefit
from the proceeds received by the Company in respect of the issuance of the
Notes; and

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and are in the best interest of
the Company and such Grantor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Holders (as defined below) to perform under the
Securities Purchase Agreement, each Grantor agrees with the Collateral Agent,
for the benefit of the Holders (as defined below), as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions.

(a) Reference is hereby made to the Securities Purchase Agreement and the Notes
for a statement of the terms thereof. All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code (the “Code”) as in
effect from time to time in the State of New York, and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided that terms used herein which are defined in the Code as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Collateral Agent may otherwise determine.

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Security”,
“Record”, “Security Account”, “Software”, and “Supporting Obligations”.

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Collateral” shall have the meaning set forth in Section 2 hereof.

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

“Event of Default” means (i) any defined event of default under any one or more
of the Transaction Documents, in each instance, after giving effect to any
notice, grace, or cure periods provided for in the applicable Transaction
Document, (ii) the failure by the Company to pay any amounts when due under the
Notes or any other Transaction Document, or (iii) the breach of any
representation, warranty or covenant by any Grantor under this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Existing Issuer” has the meaning specified therefor in the definition of the
term “Pledged Shares”.

“Guaranty” means, individually and collectively, one or more guaranty agreements
made by a Grantor in favor of the Holders and the Collateral Agent, in form and
substance satisfactory to the Collateral Agent, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.

“Holder” means each holder of any of the Securities (as defined in the
Securities Purchase Agreement), together with their respective successors and
assigns.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means the Copyrights, Trademarks and Patents.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

“Obligations” shall have the meaning set forth in Section 3 hereof.

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, of
any Grantor, now existing or hereafter acquired (including, without limitation,
all domestic and foreign letters patent, design patents, utility patents,
industrial designs, inventions, trade secrets, ideas, concepts, methods,
techniques, processes, proprietary information, technology, know-how and
formulae described in Schedule II hereto), all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office, or in any
similar office or agency of the United States or any other country or any
political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.

 

-3-



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning set forth in the Notes.

“Pledged Debt” means the indebtedness described in Schedule VII hereto and all
indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other Instruments evidencing any or all of such indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
capital stock, other equity interests, stock options and commodity contracts,
notes, debentures, bonds, promissory notes or other evidences of indebtedness
and all other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

“Pledged Interests” means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.

“Pledged Issuer” has the meaning specified therefor in the definition of the
term “Pledged Shares”.

“Pledged Shares” means (a) the shares of capital stock or other equity interests
described in Schedule VIII hereto, whether or not evidenced or represented by
any stock certificate, certificated security or other Instrument, issued by the
Persons described in such Schedule VIII (the “Existing Issuers”), (b) the shares
of capital stock or other equity interests at any time and from time to time
acquired by a Grantor of any and all Persons now or hereafter existing (such
Persons, together with the Existing Issuers, being hereinafter referred to
collectively as the “Pledged Issuers” and each individually as a “Pledged
Issuer”), whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, and (c) the certificates representing
such shares of capital stock, all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
Instruments, Investment Property, financial assets, securities, capital stock,
other equity interests, stock options and commodity contracts, notes,
debentures, bonds, promissory notes or other evidences of indebtedness and all
other property (including, without limitation, any stock dividend and any
distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such capital stock.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all

 

-4-



--------------------------------------------------------------------------------

applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof), and all reissues, extensions or renewals thereof, together with all
goodwill of the business symbolized by such marks and all customer lists,
formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations, each Grantor hereby pledges and assigns to the Collateral Agent for
the benefit of the Holders, and grants to the Collateral Agent for the benefit
of the Holders a continuing security interest in, all personal property of such
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the “Collateral”), including, without limitation, the
following:

(a) all Accounts;

(b) all Chattel Paper (whether tangible or electronic);

(c) the Commercial Tort Claims specified on Schedule VI hereto;

(d) all Deposit Accounts (including, without limitation, all cash, and all other
property from time to time deposited therein and the monies and property in the
possession or under the control of the Collateral Agent or a Holder or any
affiliate, representative, agent or correspondent of the Collateral Agent or a
Holder;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles (including, without limitation, all Payment
Intangibles);

(i) all Goods;

(j) all Instruments (including, without limitation, Promissory Notes and each
certificated Security);

(k) all Inventory;

(l) all Investment Property;

(m) all Copyrights, Patents and Trademarks, and all Licenses;

(n) all Letter-of-Credit Rights;

 

-5-



--------------------------------------------------------------------------------

(o) all Supporting Obligations;

(p) all Pledged Interests;

(q) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and

(r) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;

in each case, howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

Notwithstanding the foregoing, the Collateral shall not include the Master
Restricted Accounts (as such term is defined in the Notes), which Master
Restricted Accounts shall be subject to separate grants of security interest by
the Company directly in favor of each Holder, as set forth in each Note.

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Obligations”):

(a) the prompt payment by each Grantor, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, the Guaranty and the other Transaction Documents,
including, without limitation, (A) all principal of and interest on the Notes
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), (B) all amounts from time to time owing by such Grantor
under the Guaranty, and (C) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.

 

-6-



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Schedule I hereto sets forth (i) the exact legal name of such Grantor, and
(ii) the organizational identification number of such Grantor or states that no
such organizational identification number exists.

(b) There is no pending or written notice threatening any action, suit,
proceeding or claim affecting such Grantor before any governmental authority or
any arbitrator, or any order, judgment or award by any governmental authority or
arbitrator, that may adversely affect the grant by such Grantor, or the
perfection, of the security interest purported to be created hereby in the
Collateral, or the exercise by the Collateral Agent of any of its rights or
remedies hereunder.

(c) All Federal, state and local tax returns and other reports required by
applicable law to be filed by such Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon such Grantor or any property of such Grantor (including, without
limitation, all federal income and social security taxes on employees’ wages)
and which have become due and payable on or prior to the date hereof have been
paid, except to the extent contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with United States generally accepted accounting
principles consistently applied (“GAAP”).

(d) All Equipment, Fixtures, Goods and Inventory of such Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of such Grantor (other
than Equipment and Inventory at customer locations) hereafter existing will be,
located and/or based at the addresses specified therefor in Schedule III hereto,
except that such Grantor will give the Collateral Agent not less than 30 days’
prior written notice of any change of the location of any such Collateral (other
than Equipment and Inventory at customer locations), other than to locations set
forth on Schedule III and with respect to which the Collateral Agent has filed
financing statements and otherwise fully perfected its Liens thereon. Such
Grantor’s chief place of business and chief executive office, the place where
such Grantor keeps its Records concerning Accounts and all originals of all
Chattel Paper are located at the addresses specified therefor in Schedule III
hereto. None of the Accounts is evidenced by Promissory Notes or other
Instruments. Set forth in Schedule IV hereto is a complete and accurate list, as
of the date of this Agreement, of (i) each Promissory Note, Security and other
Instrument owned by each Grantor and (ii) each Deposit Account, Securities
Account and Commodities Account of each Grantor, together with the name and
address of each institution at which each such Account is maintained, the
account number for each such Account and a description of the purpose of each
such Account. Set forth in Schedule II hereto is a complete and correct list of
each trade name used by each Grantor and the name of, and each trade name used
by, each person from which such Grantor has acquired any substantial part of the
Collateral.

(e) Such Grantor has delivered or made available to the Collateral Agent
complete and correct copies of each License described in Schedule II hereto,
including all schedules and exhibits thereto, which represents all of the
Licenses existing on the date of this

 

-7-



--------------------------------------------------------------------------------

Agreement. Each such License sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby or the rights of such Grantor or any of its
affiliates in respect thereof. Each material License now existing is, and any
material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or in law). No default under any material License by any
Grantor or, to the best knowledge of each Grantor, any other party has occurred,
nor does any Grantor or, to the best knowledge of each Grantor, any other party
have any defense, offset, deduction or counterclaim thereunder in favor of any
such party.

(f) Such Grantor owns and controls, or otherwise possesses adequate rights to
use, all Trademarks, Patents and Copyrights, which are the only trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity necessary to conduct its
business in substantially the same manner as conducted as of the date hereof.
Schedule II hereto sets forth a true and complete list of all registered
copyrights, issued patents, Trademarks (including, without limitation, any
Internet domain names and the registrar of each such Internet domain name), and
Licenses annually owned or used by such Grantor as of the date hereof. To the
best knowledge of each Grantor, all such Intellectual Property of such Grantor
is subsisting and in full force and effect, has not been adjudged invalid or
unenforceable, is valid and enforceable and has not been abandoned in whole or
in part. Except as set forth in Schedule II, no such Intellectual Property is
the subject of any licensing or franchising agreement. Such Grantor has no
knowledge of any conflict with the rights of others to any Intellectual Property
and, to the best knowledge of such Grantor, such Grantor is not now infringing
or in conflict with any such rights of others in any material respect, and to
the best knowledge of such Grantor, no other Person is now infringing or in
conflict in any material respect with any such properties, assets and rights
owned or used by such Grantor. Such Grantor has not received any notice that it
is violating or has violated the trademarks, patents, copyrights, inventions,
trade secrets, proprietary information and technology, know-how, formulae,
rights of publicity or other intellectual property rights of any third party.

(g) Such Grantor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Collateral free and clear of
any Liens, except for Permitted Liens on any Collateral. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except (A) such as may
have been filed in favor of the Collateral Agent relating to this Agreement, and
(B) such as may have been filed to perfect any Permitted Liens.

(h) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting such Grantor or any of its properties and will not result
in or require the creation of any Lien, upon or with respect to any of its
properties.

(i) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, or any other Person,
is required for

 

-8-



--------------------------------------------------------------------------------

(i) the grant by such Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or (ii) the exercise by the
Collateral Agent of any of its rights and remedies hereunder, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements, all of which financing statements,
have been duly filed and are in full force and effect, (B) with respect to the
perfection of the security interest created hereby in the Intellectual Property,
for the recording of the appropriate Assignment for Security, substantially in
the form of Exhibit A hereto, as applicable, in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and
(C) with respect to the perfection of the security interest created hereby in
foreign Intellectual Property and Licenses, for registrations and filings in
jurisdictions located outside of the United States and covering rights in such
jurisdictions relating to the Intellectual Property and Licenses.

(j) This Agreement creates in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations. The Collateral Agent’s having possession of all Instruments and
cash constituting Collateral from time to time, the recording of the appropriate
Assignment for Security executed pursuant hereto in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and the
filing of the financing statements and the other filings and recordings, as
applicable, described in Schedule V hereto and, with respect to the Intellectual
Property hereafter existing and not covered by an appropriate Assignment for
Security, the recording in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, of appropriate instruments of
assignment, result in the perfection of such security interests. Such security
interests are, or in the case of Collateral in which such Grantor obtains rights
after the date hereof, will be, perfected, first priority (or, until the 2015
Notes are paid in full, second priority) security interests, subject only to
Permitted Liens and the recording of such instruments of assignment. Such
recordings and filings and all other action necessary or desirable to perfect
and protect such security interest have been duly taken, except for the
Collateral Agent’s having possession of Instruments and cash constituting
Collateral after the date hereof and the other filings and recordations
described in Section 4(l) hereof.

(k) As of the date hereof, such Grantor does not hold any Commercial Tort Claims
nor is such Grantor aware of any such pending claims, except for such claims
described in Schedule VI.

(l) As of the date hereof, there are no Grantors other than the Company. Each
Grantor that may become a party to this Agreement in the future pursuant to
Section 5(m) hereof (other than the Company) will be at the time it enters into
this Agreement a direct or indirect wholly-owned Subsidiary of the Company.

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Collateral Agent may reasonably request in
order to: (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Collateral Agent to

 

-9-



--------------------------------------------------------------------------------

exercise and enforce its rights and remedies hereunder in respect of the
Collateral; or (iii) otherwise effect the purposes of this Agreement, including,
without limitation: (A) marking conspicuously all Chattel Paper and each License
and, at the request of the Collateral Agent, each of its Records pertaining to
the Collateral with a legend, in form and substance satisfactory to the
Collateral Agent, indicating that such Chattel Paper, License or Collateral is
subject to the security interest created hereby, (B) delivering and pledging to
the Collateral Agent hereunder each Promissory Note, Security, Chattel Paper or
other Instrument, now or hereafter owned by such Grantor, duly endorsed and
accompanied by executed instruments of transfer or assignment, all in form and
substance satisfactory to the Collateral Agent, (C) executing and filing (to the
extent, if any, that such Grantor’s signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or desirable or that the Collateral
Agent may request in order to perfect and preserve the security interest
purported to be created hereby, (D) furnishing to the Collateral Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral in each case
as the Collateral Agent may reasonably request, all in reasonable detail, (E) if
any Collateral shall be in the possession of a third party, notifying such
Person of the Collateral Agent’s security interest created hereby and obtaining
a written acknowledgment from such Person that such Person holds possession of
the Collateral for the benefit of the Collateral Agent, which such written
acknowledgement shall be in form and substance satisfactory to the Collateral
Agent, (F) if at any time after the date hereof, such Grantor acquires or holds
any Commercial Tort Claim, promptly notifying the Collateral Agent in a writing
signed by such Grantor setting forth a brief description of such Commercial Tort
Claim and granting to the Collateral Agent a security interest therein and in
the proceeds thereof, which writing shall incorporate the provisions hereof and
shall be in form and substance satisfactory to the Collateral Agent, (G) if
requested by the Collateral Agent, upon the acquisition after the date hereof by
such Grantor of any motor vehicle or other Equipment subject to a certificate of
title or ownership (other than a Motor Vehicle or Equipment that is subject to a
purchase money security interest), causing the Collateral Agent to be listed as
the lienholder on such certificate of title or ownership and delivering evidence
of the same to the Collateral Agent in accordance with the Securities Purchase
Agreement; and (H) taking all actions required by any earlier versions of the
Uniform Commercial Code or by other law, as applicable, in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory (other than Equipment and Inventory at customer locations) at the
locations specified therefor in Section 4(d) hereof or, upon not less than
thirty (30) days’ prior written notice to the Collateral Agent accompanied by a
new Schedule V hereto indicating each new location of the Equipment and
Inventory, at such other locations in the United States.

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any material Equipment of
such Grantor within a commercially reasonable time after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith which are necessary or desirable, consistent with past
practice, or which the Collateral Agent may reasonably request to such end. Such
Grantor will promptly furnish to the Collateral Agent a statement describing in
reasonable detail any such loss or damage to any such Equipment.

 

-10-



--------------------------------------------------------------------------------

(d) Taxes, Etc. Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

(e) Insurance.

(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, commercial general liability and property insurance) with
respect to the Equipment and Inventory in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried by such Grantor as of the date hereof and in any event,
in amount, adequacy and scope reasonably satisfactory to the Collateral
Agent. Unless otherwise agreed to by the Collateral Agent, each such policy for
liability insurance shall provide for all losses to be paid on behalf of the
Collateral Agent and such Grantor as their respective interests may appear, and
each policy for property damage insurance shall provide for all losses to be
adjusted with, and paid directly to, the Collateral Agent. Unless otherwise
agreed to by the Collateral Agent, each such policy shall in addition (A) name
the Collateral Agent as an additional insured party thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (B) contain an agreement by the insurer that any loss
thereunder shall be payable to the Collateral Agent on its own account
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (C) provide that there shall be no recourse against the Collateral
Agent for payment of premiums or other amounts with respect thereto, and (D)
provide that at least 30 days’ prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Collateral Agent by the
insurer. Such Grantor will, if so requested by the Collateral Agent, deliver to
the Collateral Agent original or duplicate policies of such insurance and, as
often as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance. Such Grantor will also, at the
request of the Collateral Agent, execute and deliver instruments of assignment
of such insurance policies and cause the respective insurers to acknowledge
notice of such assignment.

(ii) Reimbursement under any liability insurance maintained by a Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance. In the case of any loss involving
damage to Equipment or Inventory at any time after the occurrence or during the
continuance of an Event of Default, any proceeds of insurance maintained by a
Grantor pursuant to this Section 5(e) shall be paid to the Collateral Agent
(except as to which paragraph (iii) of this Section 5(e) is not applicable),
such Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by such Grantor pursuant to this Section 5(e) shall be paid by the
Collateral Agent to such Grantor as reimbursement for the costs of such repairs
or replacements.

(iii) Upon the occurrence and during the continuance of an Event of Default, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Collateral Agent and applied as specified in Section 7(b) hereof.

 

-11-



--------------------------------------------------------------------------------

(f) Provisions Concerning the Accounts and the Licenses.

(i) Each Grantor will (A) give the Collateral Agent at least 30 days’ prior
written notice of any change in such Grantor’s name, identity or organizational
structure, (B) maintain its jurisdiction of incorporation as set forth in
Section 4(b) hereto, (C) promptly notify the Collateral Agent upon obtaining an
organizational identification number, if on the date hereof such Grantor did not
have such identification number, and (D) keep adequate records concerning the
Accounts and Chattel Paper and permit representatives of the Collateral Agent
during normal business hours on reasonable notice to such Grantor, to inspect
and make abstracts from such Records and Chattel Paper.

(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, such Grantor may (and, at the
Collateral Agent’s direction, will) take such action as such Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to such Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of such Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done. After receipt by a
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce a Grantor’s
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be held as cash collateral and applied as
specified in Section 7(b) hereof, and (B) such Grantor will not adjust, settle
or compromise the amount or payment of any Account or release wholly or partly
any account debtor or obligor thereof or allow any credit or discount
thereon. In addition, upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent may (in its sole and absolute discretion)
direct any or all of the banks and financial institutions with which such
Grantor either maintains a Deposit Account or a lockbox or deposits the proceeds
of any Accounts to send immediately to the Collateral Agent by wire transfer (to
such account as the Collateral Agent shall specify, or in such other manner as
the Collateral Agent shall direct) all or a portion of such securities, cash,
investments and other items held by such institution. Any such

 

-12-



--------------------------------------------------------------------------------

securities, cash, investments and other items so received by the Collateral
Agent shall (in the sole and absolute discretion of the Collateral Agent) be
held as additional Collateral for the Obligations or distributed in accordance
with Section 7 hereof.

(iii) Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than a Grantor, the Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Collateral Agent written notice of the
nature and duration thereof, specifying what action, if any, it has taken and
proposes to take with respect thereto and thereafter will take reasonable steps
to protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.

(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any material License referred to in Schedule II hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will take all action reasonably
necessary to maintain such Licenses in full force and effect. No Grantor will,
without the prior written consent of the Collateral Agent, cancel, terminate,
amend or otherwise modify in any respect, or waive any provision of, any
material License referred to in Schedule II hereto.

(g) Transfers and Other Liens.

(i) No Grantor will sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except (A) Inventory in the ordinary course of business and (B) worn-out or
obsolete assets not necessary to the business.

(ii) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

(h) Intellectual Property.

(i) If applicable, each Grantor shall, upon the Collateral Agent’s written
request, duly execute and deliver the applicable Assignment for Security in the
form attached hereto as Exhibit A. Each Grantor (either itself or through
licensees) will, and will use its best efforts to cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain the Trademarks in full force and free from any
claim of abandonment for non-use, and such Grantor will not (nor permit any
licensee thereof to) do any act or knowingly omit to do any act whereby any
Intellectual Property may become invalidated; provided, however, that so long as
no Event of Default has occurred and is continuing, such Grantor shall not have
an

 

-13-



--------------------------------------------------------------------------------

obligation to use or to maintain any Intellectual Property (A) that relates
solely to any product or work, that has been, or is in the process of being,
discontinued, abandoned or terminated, (B) that is being replaced with
Intellectual Property substantially similar to the Intellectual Property that
may be abandoned or otherwise become invalid, so long as the failure to use or
maintain such Intellectual Property does not materially adversely affect the
validity of such replacement Intellectual Property and so long as such
replacement Intellectual Property is subject to the Lien created by this
Agreement or (C) that is substantially the same as another Intellectual Property
that is in full force, so long the failure to use or maintain such Intellectual
Property does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such other Intellectual Property is subject
to the Lien and security interest created by this Agreement. Each Grantor will
cause to be taken all necessary steps in any proceeding before the United States
Patent and Trademark Office and the United States Copyright Office or any
similar office or agency in any other country or political subdivision thereof
to maintain each registration of the Intellectual Property (other than the
Intellectual Property described in the proviso to the immediately preceding
sentence), including, without limitation, filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and payment of maintenance fees, filing fees, taxes or other
governmental fees in the ordinary course of business. If any Intellectual
Property (other than Intellectual Property described in the proviso to the first
sentence of subsection (i) of this clause (h)) is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, such
Grantor shall (x) upon learning of such infringement, misappropriation, dilution
or other violation, promptly notify the Collateral Agent and (y) to the extent
such Grantor shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property. Each Grantor shall furnish to the Collateral Agent from
time to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Collateral Agent
may reasonably request, all in reasonable detail and promptly upon request of
the Collateral Agent, following receipt by the Collateral Agent of any such
statements, schedules or reports, such Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Collateral
under this Agreement and shall execute and authenticate such documents and do
such acts as shall be necessary or, in the judgment of the Collateral Agent,
desirable to subject such Intellectual Property and Licenses to the Lien and
security interest created by this Agreement. Notwithstanding anything herein to
the contrary, upon the occurrence and during the continuance of an Event of
Default, such Grantor may not abandon or otherwise permit any Intellectual
Property to become invalid without the prior written consent of the Collateral
Agent, and if any Intellectual Property is infringed, misappropriated, diluted
or otherwise violated in any material respect by a third party, such Grantor
will take such action as the Collateral Agent shall deem appropriate under the
circumstances to protect such Intellectual Property.

(ii) In no event shall a Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United

 

-14-



--------------------------------------------------------------------------------

States or any country or any political subdivision thereof unless it gives the
Collateral Agent prior written notice thereof. Upon request of the Collateral
Agent, each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest hereunder in such Intellectual Property and the General Intangibles of
such Grantor relating thereto or represented thereby, and such Grantor hereby
appoints the Collateral Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the complete conversion of all of
the Company’s obligations under the Notes to equity securities of the Company
and/or indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations).

(iii) Upon the Collateral Agent’s request, each Grantor shall use its best
efforts to cause each domain registrar where any of such Grantor’s Internet
domain names are registered, whether as of the date of this Agreement or at any
time hereafter, to execute and deliver to the Collateral Agent a domain name
control agreement, in form and substance reasonably satisfactory to the
Collateral Agent, duly executed by such Grantor and such domain registrar, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such domain registrar shall irrevocably
agree, inter alia, that (i) it will comply at any time with the instructions
originated by the Collateral Agent to such domain registrar directing
substitution of the Collateral Agent or its designee as the registered owner of
such Internet domain names, without further consent of such Grantor, which
instructions the Collateral Agent will not give to such domain registrar in the
absence of a continuing Event of Default.

(i) Deposit, Commodities and Securities Accounts. Upon the Collateral Agent’s
request and unless otherwise agreed by the Collateral Agent, each Grantor shall
cause each bank and other financial institution with an account referred to in
Schedule IV hereto to execute and deliver to the Collateral Agent a control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by such Grantor and such bank or financial institution, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such institution shall irrevocably agree,
inter alia, that (i) it will comply at any time with the instructions originated
by the Collateral Agent to such bank or financial institution directing the
disposition of cash, Commodity Contracts, securities, Investment Property and
other items from time to time credited to such account, without further consent
of such Grantor, which instructions the Collateral Agent will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) all cash, Commodity Contracts, securities, Investment Property and
other items of such Grantor deposited with such institution shall be subject to
a perfected, first priority (or, until the 2015 Notes are paid in full, second
priority) security interest in favor of the Collateral Agent, (iii) any right of
set off, banker’s Lien or other similar Lien, security interest or encumbrance
shall be fully waived as against the Collateral Agent, and (iv) upon receipt of
written notice from the Collateral Agent during the continuance of an Event of
Default, such bank or financial institution shall immediately send to the
Collateral Agent by wire transfer (to such account as the Collateral Agent shall
specify, or in such other manner as the Collateral Agent shall direct) all such
cash,

 

-15-



--------------------------------------------------------------------------------

the value of any Commodity Contracts, securities, Investment Property and other
items held by it. Without the prior written consent of the Collateral Agent,
such Grantor shall not make or maintain any Deposit Account, Commodity Account
or Securities Account except for the accounts set forth in Schedule IV
hereto. The provisions of this paragraph 5(i) shall not apply to (i) Deposit
Accounts for which the Collateral Agent is the depositary and (ii) Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of a Grantor’s salaried
employees.

(j) Motor Vehicles.

(i) Upon the Collateral Agent’s written request, each Grantor shall deliver to
the Collateral Agent originals of the certificates of title or ownership for all
motor vehicles owned by it with the Collateral Agent listed as lienholder, for
the benefit of the Holders.

(ii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable
motor vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the motor vehicles and
exercising the rights and remedies of the Collateral Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until the complete conversion of all of the Company’s obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations).

(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of such Grantor, the Collateral Agent shall execute and deliver to
such Grantor such instruments as such Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any motor vehicle; provided, however, that any such instruments shall be
delivered, and the release effective, only upon receipt by the Collateral Agent
of a certificate from such Grantor stating that such motor vehicle is to be sold
or has suffered a casualty loss (with title thereto passing to the casualty
insurance company therefor in settlement of the claim for such loss) and the
amount that such Grantor will receive as sale proceeds or insurance proceeds. If
an Event of Default has occurred and is continuing, any proceeds of such sale or
casualty loss shall be paid to the Collateral Agent hereunder immediately upon
receipt, to be applied to the Obligations then outstanding.

 

-16-



--------------------------------------------------------------------------------

(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Collateral Agent may request in order for the
Collateral Agent to obtain control in accordance with Sections 9-105 – 9-107 of
the Code with respect to the following Collateral: (i) Electronic Chattel Paper,
(ii) Investment Property, (iii) Pledged Interests and (iv) Letter-of-Credit
Rights.

(l) Inspection and Reporting. Each Grantor shall permit the Collateral Agent, or
any agent or representatives thereof or such professionals or other Persons as
the Collateral Agent may designate, not more than once a year in the absence of
an Event of Default, (i) to examine and make copies of and abstracts from such
Grantor’s records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, Instruments, Accounts, Inventory
and other assets of such Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations, examinations at the locations of
such Grantor. Each Grantor shall also permit the Collateral Agent, or any agent
or representatives thereof or such professionals or other Persons as the
Collateral Agent may designate to discuss such Grantor’s affairs, finances and
accounts with any of its officers subject to the execution by the Collateral
Agent or its designee(s) of a mutually agreeable confidentiality agreement.

(m) Future Subsidiaries. If any Grantor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation of acquisition of such Subsidiary,
such Grantor shall cause such Subsidiary to become a party to this Agreement as
an additional “Grantor” hereunder and to become a party to the Guaranty as an
additional “Guarantor” thereunder, and to duly execute and/or deliver such
opinions of counsel and other documents, each in form and substance acceptable
to the Collateral Agent, as the Collateral Agent shall reasonably request with
respect thereto.

SECTION 6. Additional Provisions Concerning the Collateral.

(a) Each Grantor hereby (i) authorizes the Collateral Agent to file one or more
Uniform Commercial Code financing or continuation statements, and amendments
thereto, relating to the Collateral (including, without limitation, financing
statements describing the Collateral as “all assets” or “all personal property”
or words of similar effect) and (ii) ratifies such authorization to the extent
that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of such Grantor under Section
5 hereof), including, without limitation, (i) to obtain and adjust insurance
required to be paid to the Collateral Agent pursuant to Section 5(e) hereof,
(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments,

 

-17-



--------------------------------------------------------------------------------

documents and chattel paper in connection with clause (i) or (ii) above, (iv) to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of the Collateral Agent and the
Holders with respect to any Collateral, and (v) to execute assignments, licenses
and other documents to enforce the rights of the Collateral Agent and the
Holders with respect to any Collateral. This power is coupled with an interest
and is irrevocable until the complete conversion of all of the Company’s
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations).

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies upon and during an Event of
Default, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof. Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Securities Purchase Agreement
that limit the right of such Grantor to dispose of its property and Section 5(h)
hereof, so long as no Event of Default shall have occurred and be continuing,
such Grantor may exploit, use, enjoy, protect, license, sublicense, assign,
sell, dispose of or take other actions with respect to the Intellectual Property
in the ordinary course of its business. In furtherance of the foregoing, unless
an Event of Default shall have occurred and be continuing, the Collateral Agent
shall from time to time, upon the request of a Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in such Grantor’s judgment)
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual
Property). Further, upon the complete conversion of all of the Company’s
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations), the Collateral Agent (subject to Section 10(e)
hereof) shall release and reassign to such Grantor all of the Collateral Agent’s
right, title and interest in and to the Intellectual Property, and the Licenses,
all without recourse, representation or warranty whatsoever. The exercise of
rights and remedies hereunder by the Collateral Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by such
Grantor in accordance with the second sentence of this clause (c). Each Grantor
hereby releases the Collateral Agent from any claims, causes of action and
demands at any time arising out of or with respect to any actions taken or
omitted to be taken by the Collateral Agent under the powers of attorney granted
herein other than actions taken or omitted to be taken through the Collateral
Agent’s gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.

 

-18-



--------------------------------------------------------------------------------

(d) If a Grantor fails to perform any agreement contained herein, following
prior written notice thereof by the Collateral Agent to such Grantor and the
failure by such Grantor to correct such breach within the time set forth on such
notice, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Grantor pursuant to Section 8 hereof and shall be secured by
the Collateral.

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release such Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or with respect to any of the other Collateral, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of such Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

SECTION 7. Remedies Upon Event of Default. If any Event of Default shall have
occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Collateral Agent’s name or into the name of its nominee or
nominees (to the extent the Collateral Agent has not theretofore done so) and
thereafter receive, for the benefit of the Collateral Agent, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of its respective Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place or places to be designated by the
Collateral Agent that is reasonably convenient to both parties, and the
Collateral Agent may enter into and occupy any premises owned or leased by such
Grantor where the Collateral or any part thereof is located or assembled for a
reasonable period in order to effectuate the Collateral Agent’s rights and
remedies hereunder or under law, without obligation to such Grantor in respect
of such occupation, and (iii) without notice except as specified below and
without any obligation to prepare or process the Collateral for sale, (A) sell
the Collateral or any part thereof in one or more parcels at public or private
sale,

 

-19-



--------------------------------------------------------------------------------

at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable and/or (B) lease, license
or dispose of the Collateral or any part thereof upon such terms as the
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale or any other disposition of its respective Collateral
shall be required by law, at least ten (10) days’ notice to such Grantor of the
time and place of any public sale or the time after which any private sale or
other disposition of its respective Collateral is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale or other disposition of any Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against the Collateral Agent
and the Holders arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that such Grantor may have to require that all or
any part of such Collateral be marshalled upon any sale (public or private)
thereof. Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Collateral Agent shall be made without warranty,
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral. In addition to the foregoing,
(1) upon written notice to any Grantor from the Collateral Agent, such Grantor
shall cease any use of the Intellectual Property or any trademark, patent or
copyright similar thereto for any purpose described in such notice; (2) the
Collateral Agent may, at any time and from time to time, upon 10 days’ prior
notice to such Grantor, license, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any of the Intellectual
Property, throughout the universe for such term or terms, on such conditions,
and in such manner, as the Collateral Agent shall in its sole discretion
determine to the extent consistent with any restrictions or conditions imposed
upon such Grantor with respect to such Intellectual Property by license or other
contractual arrangement; and (2) the Collateral Agent may, at any time, pursuant
to the authority granted in Section 6 hereof (such authority being effective
upon the occurrence and during the continuance of an Event of Default), execute
and deliver on behalf of such Grantor, one or more instruments of assignment of
the Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

(b) Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral may, in the
discretion of the Collateral Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent pursuant to Section 8 hereof) in
whole or in part by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Securities Purchase Agreement. Any surplus of such cash or
Cash Proceeds held by the Collateral Agent and remaining after the complete
conversion of all of the Company’s obligations under the Notes to equity
securities of the Company and/or indefeasible payment in full in cash of all
obligations under the Notes

 

-20-



--------------------------------------------------------------------------------

(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) shall be paid over to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Collateral Agent and the
Holders are legally entitled, each Grantor shall be liable for the deficiency,
together with interest thereon at the highest rate specified in any of the
applicable Transaction Documents for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees, costs, expenses and other client charges of
any attorneys employed by the Collateral Agent to collect such deficiency.

(d) Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial, or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that each Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, such Grantor hereby irrevocably waives the
benefits of all such laws.

SECTION 8. Indemnity and Expenses.

(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Collateral Agent and each of the Holders, jointly and severally,
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
reasonable legal fees, costs, expenses, and disbursements of such Person’s
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses or liabilities resulting solely and directly from such Person’s
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

(b) Each Grantor agrees, jointly and severally, to, upon demand, pay to the
Collateral Agent the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation,

 

-21-



--------------------------------------------------------------------------------

negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of the Collateral Agent hereunder, or (iv) the failure by any Grantor
to perform or observe any of the provisions hereof.

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to a Grantor
at its address specified below and if to the Collateral Agent to it, at its
address specified below; or as to any such Person, at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 9. All such notices and
other communications shall be effective (a) if sent by certified mail, return
receipt requested, when received or five days after deposited in the mails,
whichever occurs first, (b) if telecopied or sent by electronic mail, when
transmitted (during normal business hours), or (c) if delivered, upon delivery.

SECTION 10. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by a Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The rights and remedies of the Collateral Agent or any Holder
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent or any Holder under any of the other Transaction
Documents against any party thereto are not conditional or contingent on any
attempt by such Person to exercise any of its rights under any of the other
Transaction Documents against such party or against any other Person, including
but not limited to, any Grantor.

(c) To the extent permitted by applicable law, each Grantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and this Agreement and any requirement that the
Collateral Agent exhaust any right or take any action against any other Person
or any Collateral. Each Grantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 10(c) is knowingly made in contemplation of
such benefits. The Grantors hereby waive any right to revoke this Agreement, and
acknowledge that this Agreement is continuing in nature and applies to all
Obligations, whether existing now or in the future.

 

-22-



--------------------------------------------------------------------------------

(d) No Grantor may exercise any rights that it may now or hereafter acquire
against any other Grantor that arise from the existence, payment, performance or
enforcement of any Grantor’s obligations under this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Collateral Agent against any Grantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Grantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until the complete conversion of all of the Company’s
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations). If any amount shall be paid to a Grantor in
violation of the immediately preceding sentence at any time prior to the
complete conversion of all of the Company’s obligations under the Notes to
equity securities of the Company and/or indefeasible payment in full in cash of
all obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations), such amount shall
be held in trust for the benefit of the Collateral Agent and shall forthwith be
paid to the Collateral Agent to be credited and applied to the Obligations and
all other amounts payable under the Transaction Documents, whether matured or
unmatured, in accordance with the terms of the Transaction Documents, or to be
held as Collateral for any Obligations or other amounts payable under the
Transaction Documents thereafter arising.

(e) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(f) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the complete conversion of
all of the Company’s obligations under the Notes to equity securities of the
Company and/or indefeasible payment in full in cash of all obligations under the
Notes (together with any matured indemnification obligations as of the date of
such conversion and/or payment, but excluding any inchoate or unmatured
contingent indemnification obligations), and (ii) be binding on each Grantor and
all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Collateral Agent and the Holders hereunder, to the benefit of
the Collateral Agent and the Holders and their respective permitted successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to any Grantor, the Collateral
Agent and the Holders may assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents, to
any other Person and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Collateral Agent and the Holders
herein or otherwise. Upon any such assignment or transfer, all references in
this Agreement to the Collateral Agent or any such Holder shall mean the
assignee of the Collateral Agent or such Holder. None of the rights or
obligations of any Grantor hereunder may be assigned or otherwise transferred
without the prior written consent of the Collateral Agent, and any such
assignment or transfer without the consent of the Collateral Agent shall be null
and void.

 

-23-



--------------------------------------------------------------------------------

(g) Upon the complete conversion of all of the Company’s obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations),
(i) this Agreement and the security interests created hereby shall terminate and
all rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Collateral Agent will, upon such
Grantor’s request and at such Grantor’s expense, (A) return to such Grantor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

(h) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(i) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

(j) EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

 

-24-



--------------------------------------------------------------------------------

(k) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of such Grantor in any
other jurisdiction.

(l) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(m) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(n) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

GREAT BASIN SCIENTIFIC, INC., a Delaware corporation By:  

 

  Name:   Title: Address for Notices: 2441 South 3850 West Salt Lake City, Utah
84120

Facsimile:  

 

 

PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

ACCEPTED BY: HUDSON BAY MASTER FUND LTD., as Collateral Agent By:  

 

  Name:   Title:   Address:

PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION

 

Legal Name:

  

State of

Organization:

  

Type of

Organization:

  

Organizational

Identification

Number:

Great Basin Scientific, Inc.

   Delaware    Corporation    4562069

 

Sched. I-1



--------------------------------------------------------------------------------

SCHEDULE II

INTELLECTUAL PROPERTY AND LICENSES; TRADE NAMES

 

A. COPYRIGHTS

 

  1. Registered Copyrights

None

 

  2. Copyright Applications

None

 

  3. Copyright Licenses

None

 

B. PATENTS

 

  1. Patents

 

Patent

  

Title

U.S. 8,637,250    Systems and methods for point of care amplification and
detection of nucleic acids (HDA, methods) US 14/108,630    Systems and methods
for point of care amplification and detection of nucleic acids (continuation,
HDA, kit claims) CA2715890    Systems and methods for point of care
amplification and detection of nucleic acids (general method) EP2245184   
Systems and methods for point of care amplification and detection of nucleic
acids (HDA) EP15182599.9 (divisional from ‘84)    Systems and methods for point
of care amplification and detection of nucleic acids (general method)
EP08853920.0    Methods and compositions for amplifying a detectable signal U.S.
8,574,833    Methods and compositions for amplifying a detectable signal
(nucleic acid targets, methods/kits/system) US 9,200,312    Methods and
compositions for amplifying a detectable signal (continuation, generalize
target, kit/system) US 9,359,637    Methods and compositions for amplifying a
detectable signal (continuation, generalize target, methods of use/prep) US
14/949,240    Methods and compositions for amplifying a detectable signal
(continuation, generalize target, methods of use/prep) CA2705984    Methods and
compositions for amplifying a detectable signal US 13/911,878    Analyzer and
Disposable Cartridge for Molecular In Vitro Diagnostics

 

Sched. II-1



--------------------------------------------------------------------------------

CA2881200    Characterization of a blocked-primer mediated isothermal
amplification system JP2014-557780    Characterization of a blocked-primer
mediated isothermal amplification system EP13748794.8    Methods of Isothermal
Amplification Using Blocked Primers (system/kit claims) HK 15105687.0    Methods
of Isothermal Amplification Using Blocked Primers (system/kit claims) U.S.
8,936,921    Methods of Isothermal Amplification Using Blocked Primers
(system/kit claims) US 14/565,696    Methods of Isothermal Amplification Using
Blocked Primers (methods claims) US 14/883,018    SPECIFIC DETECTION OF
ORGANISMS DERIVED FROM A SAMPLE (methods claims) US 14/7452,345    SPECIFIC
DETECTION OF ORGANISMS DERIVED FROM A SAMPLE (kit claims)

 

  2. Patent Applications

None

 

  3. Patent Licenses

 

Patent

  

Title

  

Holder

U.S. 7,282,328    Helicase dependent amplification of nucleic acid    BioHelix
U.S. 7,662,594    Helicase dependent amplification of nucleic acid
(continuation)    BioHelix U.S. 7829284    Helicase dependent amplification of
nucleic acid (continuation)    BioHelix EP1539979    Helicase dependent
amplification of nucleic acid    BioHelix PCT/US2006/000406    Identification of
RNA targets using helicase    BioHelix 12/507,142    Rnase-H-based assays
utilizing modified RNA monomers (bp method)    IDT 13/839,334    Rnase-H-based
assays utilizing modified RNA monomers (RNA targets)    IDT EP2279263   
Rnase-H-based assays utilizing modified RNA monomers    IDT 13/429,077   
Rnase-H-based assays utilizing modified RNA monomers (Hot start language)    IDT

 

C. TRADEMARKS

 

  1. Registered Trademarks

None

 

Sched. II-2



--------------------------------------------------------------------------------

  2. Trademark Applications

None

 

  3. Trademark Licenses

None

 

D. OTHER PROPRIETARY RIGHTS

None

 

E. TRADE NAMES

None

 

F. NAME OF, AND EACH TRADE NAME USED BY, EACH PERSON FROM WHICH A GRANTOR HAS
ACQUIRED ANY SUBSTANTIAL PART OF THE COLLATERAL WITHIN THE PRECEDING FIVE YEARS

None

 

Sched. II-3



--------------------------------------------------------------------------------

SCHEDULE III

LOCATIONS

 

Grantor:

 

Location:

 

Description:

Great Basin Scientific, Inc.

 

2441 South 3850 West

Salt Lake City, Utah 84120

  Principal Executive Office

Great Basin Scientific, Inc.

 

420 East South Temple, Suites

#420 and #520

Salt Lake City, Utah 84111

  Additional Office Space

 

Sched. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS

AND COMMODITIES ACCOUNTS

Promissory Notes:

None

 

B. Securities and Other Instruments:

None

C. Deposit Accounts, Securities Accounts and Commodities Accounts:

 

Grantor:

  

Name and Address

of Institution

Maintaining

Account:

  

Account Number:

  

Type of Account:

Great Basin Scientific, Inc.   

Zions First National Bank

Salt Lake City, UT

   091419333    Checking Great Basin Scientific, Inc.   

Zions First National Bank

Salt Lake City, UT

   405009606    Payroll Great Basin Scientific, Inc.   

Zions First National Bank

Salt Lake City, UT

   091419028    Savings Great Basin Scientific, Inc.   

Wells Fargo Bank, NA

San Francisco, CA

   4442148904    Concentration Great Basin Scientific, Inc.   

Wells Fargo Bank, NA

San Francisco, CA

   4624938726    Collections Great Basin Scientific, Inc.   

Wells Fargo Bank, NA

San Francisco, CA

   4624938735    Disbursement Great Basin Scientific, Inc.    UBS Financial
Services    BY 11396 MM    Securities

 

Sched. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

UCC-1 FINANCING STATEMENTS

 

Name of Grantor:

  

Secretary of State:

Great Basin Scientific, Inc.

   Delaware

 

Sched. V-1



--------------------------------------------------------------------------------

SCHEDULE VI

COMMERCIAL TORT CLAIMS

None.

 

Sched. VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

PLEDGED DEBT

None.

 

Sched. VII-1



--------------------------------------------------------------------------------

SCHEDULE VIII

PLEDGED SHARES

None.

 

Sched. VIII-1



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT FOR SECURITY

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

WHEREAS,                                          (the “Assignor”) [has adopted,
used and is using, and holds all right, title and interest in and to, the
trademarks and service marks listed on the annexed Schedule 1A, which trademarks
and service marks are registered or applied for in the United States Patent and
Trademark Office (the “Trademarks”)] [holds all right, title and interest in the
letter patents, design patents and utility patents listed on the annexed
Schedule 1A, which patents are issued or applied for in the United States Patent
and Trademark Office (the “Patents”)] [holds all right, title and interest in
the copyrights listed on the annexed Schedule 1A, which copyrights are
registered in the United States Copyright Office (the “Copyrights”)];

WHEREAS, the Assignor has entered into a Pledge and Security Agreement, dated as
of [            ], 2016 (as amended, restated or otherwise modified from time to
time the “Security Agreement”), in favor of Hudson Bay Master Fund Ltd., as
collateral agent for certain buyers (the “Assignee”);

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Holders (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the “Collateral”), to
secure the payment, performance and observance of the “Obligations” (as defined
in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Holders a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Holders
observance of the Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

Exh. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment for Security to be
duly executed by its officer thereunto duly authorized as of             ,
20    

 

[GRANTOR]

By:

 

 

 

Name:

 

Title:

 

Exh. A-2



--------------------------------------------------------------------------------

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

 

[Trademarks and Trademark Applications] [Patent and Patent Applications]
[Copyright and Copyright Applications] Owned by  

 

 

Exh. A-3



--------------------------------------------------------------------------------

LOGO [g220896stamp194.jpg]

   LOGO [g220896aplogo.jpg]

UBS FINANCIAL SERVICES INC.

ACCOUNT CONTROL AGREEMENT

 

 

ACCOUNT INFORMATION:   

FULL ACCOUNT TITLE:      

 

ACCOUNT NUMBER:        -                           UBSFS FINANCIAL ADVISOR REP
CODE:            

 

 

ACCOUNT OPTIONS:      

ACCOUNT TRADING PERMITTED?

(See Section 3 below)

   YES    ¨    NO    ¨

ACCOUNT WITHDRAWALS PERMITTED?

(See Section 4 below)

   YES    ¨    NO    ¨ DUPLICATE ACCOUNT INFORMATION SERVICE SELECTION (select
one)    Interested Party Access/OLS ¨   

Statements/

Confirms ¨

(The “Account Options” section must be completed before any of the parties
execute this Agreement)

 

 

This Agreement is between UBS Financial Services Inc. (“UBSFS”), the party or
parties signing this Agreement as Client where indicated below (together and
individually, “Client”), and the party signing this Agreement as Creditor where
indicated below (“Creditor”).

WHEREAS, UBSFS has established the above-referenced account (“Account”) as a
“securities account,” within the meaning of Section 8-501 of the Uniform
Commercial Code as in effect in the State of New York (“UCC”);

WHEREAS, pursuant to a separate security agreement between Client and Creditor,
Client has granted Creditor a security interest in the Account and in the
security entitlements carried in the Account; and

WHEREAS, Creditor, Client and UBSFS are entering into this Agreement to provide
for the control of the Account and of the security entitlements from time to
time carried in the Account, and to perfect Creditor’s security interest in the
Account and in such security entitlements;

NOW THEREFORE, the parties hereby agree as follows:

Section 1. The Account.

(a) UBSFS hereby represents and warrants to Creditor and Client that (i) the
Account has been established in the name and with the account number recited
above, and (ii) except for the claims and interests of Creditor and Client in
the Account, and except for any claim in favor of UBSFS permitted under Section
2, UBSFS does not know of any claim to or interest in the Account. The parties
agree and acknowledge that on or after the execution of this Agreement by UBSFS,
the title of the Account may be modified to reflect that Client has granted
Creditor a security interest in the Account.



--------------------------------------------------------------------------------

(b) If the Account is a new UBSFS account, Client hereby instructs UBSFS to
transfer the assets listed on Exhibit A from the UBSFS account identified on
Exhibit A into the Account. All property now or hereafter credited by UBSFS to
the Account will be treated as financial assets under Article 8 of the UCC.
However, Client and Creditor acknowledge that to the extent so indicated on the
periodic account statements sent to Client, certain assets are held directly by
Client and are shown on the account statements relating to the Account only for
informational purposes. Such assets are not credited to or carried in the
Account, can be transferred without UBSFS’ consent, and are not covered by this
Agreement. UBSFS is not responsible for assuring that informational items are
not shown on the periodic statements for the Account or are not acquired with
assets that are credited to the Account.

Section 2. Priority of Lien. UBSFS hereby acknowledges the security interest
granted to Creditor by Client. UBSFS hereby confirms that the Account is a cash
account and that it will not advance any margin or other credit to Client with
respect to the assets carried in the Account. UBSFS hereby subordinates all
liens, encumbrances, claims and rights of setoff it may have against the Account
or any financial asset carried in the Account or any free credit balance in the
Account, except for liens, encumbrances, claims and rights of setoff for the
payment of UBSFS customary fees and commissions pursuant to its agreement with
Customer, for the payment for financial assets purchased for the Account and/or
for the delivery of financial assets liquidated for the Account. UBSFS will not
agree with any third party that UBSFS will comply with entitlement orders
concerning the Account originated by such third party without the prior written
consent of Creditor and Client.

Section 3. Control; Trading in the Account; Investment Advisers.

(a) Subject to the terms of Section 3(b) below, UBSFS will comply with
entitlement orders originated by Creditor concerning the Account without further
consent by Client. Unless “ACCOUNT TRADING PERMITTED?” at the top of this
Agreement is marked “NO,” and except as otherwise provided in Section 4, UBSFS
also will comply with entitlement orders concerning the Account originated by
Client or Client’s authorized representatives, including any investment adviser,
which may be an affiliate of UBSFS, that Client has authorized to exercise
investment discretion with respect to the Account (“Investment Adviser”), until
such time as Creditor delivers a written notice to UBSFS that Creditor is
thereby exercising exclusive control over the Account (a “Notice of Exclusive
Control.”). Subject to the terms of Section 3(b) below, after UBSFS receives a
Notice of Exclusive Control and has had reasonable opportunity to comply with
it, UBSFS will cease complying with entitlement orders or other directions
concerning the Account that are originated by Client or its representatives
until such time as UBSFS receives a written notice from Creditor rescinding the
Notice of Exclusive Control.

(b) Creditor agrees that UBSFS may, in its sole and absolute discretion, require
that Creditor provide a certified corporate resolution or other authorizing
document, in form and substance acceptable to UBSFS, identifying the
individual(s) authorized by Creditor to provide UBSFS with entitlement orders, a
Notice of Exclusive Control or any other notice or instruction concerning the
Account (collectively, “Instructions”), and may in its sole and absolute
discretion refuse to honor an Instruction pending receipt of such an authorizing
document from Creditor in a form acceptable to UBSFS. Notwithstanding the
foregoing, UBSFS shall have no obligation to confirm the identity or authority
of any individual who purports to provide UBSFS with an Instruction on behalf of
Creditor, and the parties agree and acknowledge that UBSFS may accept and follow
any Instruction from any individual whom UBSFS in good faith believes to be
authorized by Creditor to provide such Instruction and UBSFS shall not be liable
to any party for having honored or allowed any such Instruction.

 

2



--------------------------------------------------------------------------------

(c) If there is an Investment Adviser identified on the signature page below,
the parties agree that such Investment Adviser will be provided with a copy of
this Agreement and Creditor agrees that it will provide such Investment Adviser
with a copy of any Notice of Exclusive Control, or revocation of same, at the
same time that it provides Client and UBSFS with such Notice of Exclusive
Control (or revocation thereof). Creditor agrees that if an Investment Adviser
is identified on the signature page of this Agreement, no Notice of Exclusive
Control shall be effective as between UBSFS and Creditor unless and until
Creditor has provided a copy of any Notice of Exclusive Control to such
Investment Adviser. Notwithstanding the foregoing, however, Client agrees that
UBSFS shall have no obligation to comply with entitlement orders or other
directions originated by Client or its representatives (including such
Investment Adviser) following UBSFS’ receipt of a Notice of Exclusive Control,
irrespective of whether a copy of such Notice of Exclusive Control has been
provided to Investment Adviser in accordance with this paragraph.

Section 4. Withdrawals from the Account. Unless “ACCOUNT WITHDRAWALS PERMITTED?”
at the top of this Agreement is marked “YES,” then notwithstanding the
provisions of Section 3, UBSFS will neither accept nor comply with any
entitlement order from Client or its authorized representatives withdrawing or
making a free delivery of any financial assets from the Account nor deliver any
such financial assets to Client nor pay any free credit balance or other amount
owing from UBSFS to Client with respect to the Account without the specific
prior written consent of Creditor. Such a prohibition against such withdrawals
will not limit the obligation of UBSFS to comply with other entitlement orders
concerning the Account that are originated by Client or Client’s authorized
representatives in accordance with Section 3. If “ACCOUNT WITHDRAWALS
PERMITTED?” at the top of this Agreement is marked “YES,” unless a Notice of
Exclusive Control is in effect, UBSFS shall have no responsibility whatsoever to
limit, restrict or monitor any withdrawals of transfers of assets from the
Account by Client or to otherwise notify Creditor of the depletion of Account
assets, even if UBSFS knows or believes that as the result of such withdrawals
and/or transfers, the Account value is or will be less than is required by the
separate lending arrangement between Creditor and Client.

Section 5. Statements and Confirmations. As elected above by Creditor, UBSFS
will either send copies of all periodic account statements and confirmations
concerning the Account to Creditor at the address set forth below, or enable
Interested Party access to the Account via Online Services (OLS), where all
periodic account statements and confirmations concerning the Account will be
made available to Creditor. If Creditor elects to view the Account information
through OLS, a UBSFS OLS account and a valid e-mail address must be provided to
enroll and Creditor is responsible for notifying UBSFS promptly when its email
address changes. If Interested Party access is elected, Creditor is solely
responsible for monitoring the Account activity via OLS. UBSFS does not provide
notification to Interested Parties when statements and confirmations are
available on OLS.

Section 6. Limited Responsibility of UBSFS. Except to the extent that it permits
trading or a withdrawal or payment in violation of Sections 3 or 4 or advances
margin or other credit to Client in violation of Section 2, UBSFS shall have no
responsibility or liability to Creditor for making trades of financial assets
held in the Account at the direction of Client or Client’s authorized
representatives, including any Investment Adviser, or for complying with
entitlement orders concerning the Account from Client, or Client’s authorized
representatives, including any Investment Adviser. UBSFS shall have no
responsibility or liability to Client for complying with a Notice of Exclusive
Control or complying with entitlement orders concerning the Account originated
by Creditor. UBSFS shall have no responsibility or liability to Creditor with
respect to increases or decreases in the value of the Account or increases or
decreases in the market value of any asset held therein. UBSFS shall have no

 

3



--------------------------------------------------------------------------------

duty to investigate or make any determination as to whether Creditor is entitled
or has been authorized to give any Notice of Exclusive Control, as to whether
Creditor has provided a copy thereof to any Investment Adviser, or as to whether
a default exists under any agreement between Client and Creditor, and UBSFS
shall comply with a Notice of Exclusive Control even if it believes that no such
default exists. This Agreement does not create any obligation or duty of UBSFS
other than those expressly set forth herein.

Section 7. Indemnification of UBSFS. Client hereby agrees to indemnify and hold
harmless UBSFS, its affiliates and their respective directors, officers, agents
and employees, on a current basis as incurred, against any and all claims,
causes of action, liabilities, lawsuits, demands and damages, including without
limitation, any and all court costs and reasonable attorneys’ fees, in any way
related to or arising out of or in connection with this Agreement or any action
taken or not taken pursuant hereto, except to the extent caused by UBSFS’ breach
of its obligations hereunder. Creditor hereby agrees to indemnify and hold
harmless UBSFS, its affiliates and their respective directors, officers, agents
and employees, on a current basis as incurred, against any and all claims,
causes of action, liabilities, lawsuits, demands and damages, including, without
limitation any and all court costs and reasonable attorneys’ fees, in any way
related to or arising out of or in connection with any Instruction originated by
Creditor or any action taken or not taken in connection thereto, except to the
extent caused by UBSFS’ breach of its obligations hereunder or its gross
negligence or willful misconduct.

Section 8. Client Account Agreement. Client and Creditor hereto acknowledge and
agree that this Agreement supplements the UBSFS account agreement(s) applicable
to the Account and, if applicable, any related account management agreements
between Client and either UBSFS or its affiliates, and except as otherwise
expressly provided herein, does not supersede or abridge any rights or
obligations of any of the parties to such agreements. In the event of a conflict
between the express terms of this Agreement and any other agreement between
UBSFS and the Client, the terms of this Agreement will prevail. Regardless of
any provision in any such agreement relating to the law governing the Account,
the parties hereto agree that the establishment and maintenance of the Account,
and all interests, duties and obligations with respect thereto, shall be
governed by the law of the State of New York. Client and Creditor agree and
acknowledge that any Instruction given by Creditor in connection with the
Account is deemed to be an Instruction of Client, and is, therefore, subject to
any and all terms and conditions of the UBSFS account agreement(s) applicable to
the Account and, if applicable, any related account management agreements
between Client and either UBSFS or its affiliates, except to the extent
otherwise provided herein.

Section 9. Termination. Unless earlier terminated by UBSFS pursuant to this
section, the obligations of UBSFS under Sections 2, 3, 4 and 5 shall continue in
effect until Creditor has notified UBSFS in writing that this Agreement is to be
terminated or that Creditor’s security interest in the Account has
terminated. Upon receipt of such notice, the obligations of UBSFS under Sections
2, 3, 4 and 5 with respect to the operation and maintenance of the Account after
the receipt of such notice shall terminate, Creditor shall have no further right
to originate entitlement orders concerning the Account and any previous Notice
of Exclusive Control delivered by Creditor shall be deemed to be of no further
force and effect. UBSFS reserves the right, unilaterally, to terminate this
Agreement, such termination to be effective (30) days after written notice
thereof is given to Client and Creditor.

Section 10. Entire Agreement; Amendments; Authority to Execute. This Agreement,
any schedules or exhibits hereto and the instructions and notices required or
permitted to be executed and delivered hereunder set forth the entire agreement
of the parties with respect to the subject matter hereof. No amendment,
modification or (except as otherwise specified in Section 9) termination of this

 

4



--------------------------------------------------------------------------------

Agreement, nor any assignment of any rights hereunder (except to the extent
contemplated under Section 12), shall be binding on any party hereto unless it
is in writing and is signed by each of UBSFS, Creditor and Client, and any
attempt to so amend, modify, terminate or assign except pursuant to such a
writing shall be null and void. No waiver of any rights hereunder shall be
binding on any party hereto unless such waiver is in writing and signed by the
party against whom enforcement is sought. Each individual executing this
Agreement below on behalf of Creditor represents and warrants that he/she is
duly authorized to do so on behalf of the Creditor. The parties agree and
acknowledge that UBSFS Financial Advisors are not authorized to execute this
Agreement on behalf of UBSFS and that to the extent that the UBSFS Financial
Advisor of record for the Account, or any other UBSFS Financial Advisor,
purports to execute the Agreement on behalf of UBSFS, the Agreement will not be
effective or otherwise binding upon UBSFS.

Section 11. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms or provisions to persons or circumstances, other than
those to which it is held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

Section 12. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective corporate
successors or heirs and personal representatives. UBSFS need not request proof
that a purported successor of Creditor is in fact a successor of Creditor,
however, if requested by UBSFS, Creditor or its successor will provide
reasonable proof thereof, in form and substance acceptable to UBSFS and UBSFS
may in its sole and absolute discretion refuse to honor an Instruction from a
purported successor of Creditor pending receipt of such proof by UBSFS.

Section 13. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or upon receipt of notice sent by certified or registered United States
mail, return receipt requested, postage prepaid, addressed to that party: in the
case of Creditor, at the address set forth below; in the case of Client, at the
address reflected in UBSFS’ records with respect to the Account or, if such
notice is given by Creditor, at the address specified to Creditor by Client; in
the case of any Investment Adviser, at the address set forth for such Investment
Adviser below; and in the case of UBSFS, at 1000 Harbor Boulevard, 8th Floor,
Weehawken, New Jersey 07086, Attn: Williams Lea – Subpoenas or
SH-Legal-Account_Restrictions@ubs.com. Any party may change its address for
notices in the manner set forth above.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

Section 15. Choice of Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the law
of the State of New York.

(b) ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY JUDGMENT ENTERED BY ANY COURT WITH
RESPECT TO THIS AGREEMENT OR SUCH TRANSACTIONS SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW

 

5



--------------------------------------------------------------------------------

YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE PARTIES HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY AND COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH ACTION
OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTION OR PROCEEDING. EACH OF
THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

(c) EACH OF THE PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME)
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement, or caused it to be
signed on their behalf by their duly authorized representatives, as of the date
indicated below.

 

CLIENT   Signed:  

 

Name:  

 

Date:  

 

Signed  

 

Name:  

 

Date:  

 

Signed  

 

Name:  

 

Date:  

 

CREDITOR Name of Creditor:  

 

CREDITOR’S ADDRESS FOR NOTICES:

 

 

 

Signed:  

 

Name:  

 

Title:  

 

Date:  

 

 

 

UBS FINANCIAL SERVICES INC. (UBSFS Financial Advisors are not authorized to
execute this Agreement on behalf of UBSFS; if the Agreement is signed by a UBSFS
Financial Advisor, it is not effective or otherwise binding upon UBSFS.) Signed:
 

 

Name:

 

 

Title:

 

 

Date

 

 

INVESTMENT ADVISER (for notices only) Name of Investment Adviser:  

 

INVESTMENT ADVISER’S ADDRESS FOR NOTICES:     

 

 

 

 

 

7



--------------------------------------------------------------------------------

LOGO [g220896stamp201.jpg]

   LOGO [g220896aplogo.jpg]

Exhibit A to

Account Control Agreement

Pledged Assets

Client hereby directs UBS Financial Services Inc. to transfer the assets
described below to the Account described in the Account Control Agreement to
which this Exhibit A is attached from Client’s existing UBS Financial Services
Inc. Account No.                     :

 

QUANTITY    DESCRIPTION

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 



--------------------------------------------------------------------------------

EXHIBIT E

TRANSFER AGENT INSTRUCTIONS

GREAT BASIN SCIENTIFIC, INC.

June     , 2016

American Stock Transfer and Trust Company

16633 N. Dallas Parkway, Suite 600

Addison, TX 75001

Telephone: (972) 588-1852

Facsimile: (972) 588-1890

Attention: Kathy O’Kane

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
June     , 2016 (the “Agreement”), by and among Great Basin Scientific, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Buyers attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders (i) senior secured convertible notes (the
“Notes”), which are convertible into shares of the common stock of the Company,
par value $0.0001 per share (the “Common Stock”) and (ii) warrants (the
“Warrants”), which are exercisable to purchase shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

(i) to issue shares of Common Stock upon conversion of the Notes (the
“Conversion Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Conversion Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon; and

(ii) to issue shares of Common Stock upon exercise of the Warrants (the “Warrant
Shares”) to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Exercise Notice, in the form attached
hereto as Exhibit II, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Conversion Shares and the Warrant
Shares naming a Holder submitting a notice of transfer, a Conversion Notice or
an Exercise Notice as a selling stockholder thereunder (the “Registration
Statement”) has been declared effective by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”) and, if requested, a copy of the Registration Statement, or (ii) sales of
the Conversion Shares and/or the Warrant Shares may be made in conformity with
Rule 144 under the 1933 Act (“Rule 144”) and



--------------------------------------------------------------------------------

(b) then within three (3) business days of your receipt of a notice of transfer,
Conversion Notice or Exercise Notice, you shall deliver such Conversion Shares
and/or Warrant Shares to such Holder by electronic delivery pursuant to the DWAC
instructions set forth on the applicable Conversion Notice and/or Exercise
Notice; provided, however, that if such Conversion Shares and Warrant Shares are
not registered for resale under the 1933 Act or able to be sold under Rule 144,
then the certificates for such Conversion Shares and/or Warrant Shares shall
bear the following legend:

THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS. THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN
REGISTERED IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE
WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT
IN ACCORDANCE WITH RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS PROVIDED THAT THE HOLDER
HAS FURNISHED TO THE COMPANY REASONABLE ASSURANCES, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES PROVIDED THAT THE HOLDER
HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE HOLDER, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.



--------------------------------------------------------------------------------

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at                     .

 

Very truly yours, GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:     Title:  

 

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO this      day of June,
2016 AMERICAN STOCK TRANSFER AND TRUST COMPANY By:  

 

  Name:  

 

  Title:  

 

 

Enclosures

 

cc: Hudson Bay Master Fund Ltd.

Eleazer Klein, Esq.



--------------------------------------------------------------------------------

EXHIBIT I

GREAT BASIN SCIENTIFIC, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Great Basin Scientific, Inc., a Delaware corporation (the
“Company”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Note. In accordance with and pursuant to
the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock par
value $0.0001 per share (the “Common Stock”) of the Company, as of the date
specified below.

 

Date of Conversion:  

 

Aggregate Conversion Amount to be converted:  

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:  

 

 

Please confirm the following information:  

Conversion Price:  

 

Please check the following box if the Conversion Price is being determined by:
Event of Default Conversion Price: ¨  

Number of shares of Common Stock to be issued:  

 

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its Affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s Affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage of the total outstanding shares of Common Stock of the
Company as determined based on the Reported Outstanding Share Number and
otherwise pursuant to the provisions of Section 3(d)(i) of the Note.

 

¨ Check here if all or any portion of the aggregate Principal being converted
includes any Restricted Principal. Amount of Restricted
Principal:                    



--------------------------------------------------------------------------------

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:  

 

 

 

 

 

Facsimile Number and Electronic Mail:  

 

Authorization:  

 

   By:  

 

Title:  

 

Dated:  

 

Account Number:  

 

  (if electronic book entry transfer)

Transaction Code Number:  

 

  (if electronic book entry transfer)

Installment Amounts to be reduced and amount of reduction:                     
 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

¨       Check here if requesting delivery as a certificate to the following name
and to the following address

Issue to:  

 

 

 

 

 

¨       Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

DTC Participant:  

 

DTC Number:  

 

Account Number:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
June     , 2016 from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company.

 

GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT II

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

GREAT BASIN SCIENTIFIC, INC.

The undersigned holder hereby exercises the right to purchase
                     of the shares of Common Stock (“Warrant Shares”) of Great
Basin Scientific, Inc., a Delaware corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

  a “Cash Exercise” with respect to                      Warrant Shares; and/or
  a “Cashless Exercise” with respect to                      Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                 Warrant Shares in accordance with the terms of the Warrant.

4. Accredited Investor. If the undersigned is not exercising this Warrant
pursuant to a Cashless Exercise, the undersigned represents it is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended and the representations made by the Buyers in the Securities
Purchase Agreement in respect of the purchase of the Warrant are true and
correct as of the date hereof in respect to the undersigned (whether or not a
Buyer) and the exercise of the Warrant.

Notwithstanding anything to the contrary contained herein, this Exercise Notice
shall constitute a representation by the Holder of the Warrant submitting this
Exercise Notice that after giving effect to the conversion provided for in this
Exercise Notice, such Holder (together with its Affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
Affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Common Stock of the Company as
determined based on the Reported Outstanding Share Number and otherwise pursuant
to the provisions of Section 1(f) of the Warrant.



--------------------------------------------------------------------------------

Please issue the Common Stock into which the Warrant is being exercised to
Holder, or for its benefit, as follows:

 

¨ Check here if requesting delivery as a certificate to the following name and
to the following address

 

Issue to:   

 

  

 

  

 

 

  ¨ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:   

 

DTC Number:   

 

Account Number:   

 

Date:                  ,         

 

 

Name of Registered Holder

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated June
[    ], 2016 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

 

GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

1. The Company is a corporation that is duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, with corporate power
to own, lease and operate its properties and conduct its business as described
in its Annual Report on Form 10-K for the fiscal year ended December 31, 2015.

2. The Company has the corporate power to execute, deliver and perform the
Transaction Documents executed by it, and has taken all requisite corporate
action to authorize the execution, delivery and performance of the Transaction
Documents executed by it.

3. The Transaction Documents have been duly executed and delivered by the
Company and constitute the valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms.

4. The execution and delivery of the Transaction Documents by the Company and
the performance by the Company of its obligations under the Transaction
Documents, including, without limitation, the issuance of the Notes, the
Warrants, the Conversion Shares and the Warrant Shares and the borrowing and
repayment of debt and providing of security for such borrowing pursuant to the
Transaction Documents will not violate or cause a breach of or, only in the case
of clause (iv) below, constitute a default (or an event which, with the giving
of notice or lapse of time or both, constitutes or would constitute a default)
under, or give rise to any right of termination, cancellation or acceleration
under (i) any statute of the United States of America, the State of New York,
the Delaware General Corporation Law, or any law, rule or regulation of any
governmental authority or regulatory body of the United States of America or the
State of New York (including without limitation, Regulations T, U or X of the
Board of Governors of the Federal Reserve System), (ii) any provision of the
Constitutive Documents, (iii) any order, judgment or decree known to us and
applicable to the Company of any court, governmental body or authority or
arbitrator of the State of New York or the United States of America, or (iv) the
agreements and instruments of the Company set forth on Schedule 2 attached
hereto (the “Reviewed Documents”) (other than violations of any financial test,
financial covenant or any other provision requiring calculations or the
application of formulas to determine compliance contained in the Reviewed
Documents as to which we render no opinion), except for any such violation that
has been consented to or waived in accordance with the terms of the applicable
agreement or instrument.

5. The Notes and the Warrants when issued, delivered and paid for as described
in the Securities Purchase Agreement, will be validly issued, fully paid and
nonassessable. None of the Company’s capital stock is subject to preemptive
rights or similar rights of the stockholders of the Company pursuant to the
Constitutive Documents, Reviewed Documents or under the Delaware General
Corporation Law, other than the right of first refusal set forth on Schedule
3(u)(vi) of the Securities Purchase Agreement. Other than as set forth on
Schedule 3(u)(vii) of the Securities Purchase Agreement, there are no securities
or instruments in the Constitutive Documents or Reviewed Documents containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Notes or the Warrants, or assuming conversion of the Notes or exercise of
the Warrants on the date hereof, the Conversion Shares or the Warrant Shares.

6. The Conversion Shares initially issuable upon conversion of the Notes have
been duly authorized and reserved for issuance and, upon issuance and delivery
as described in the Notes, will be validly issued, fully paid and nonassessable
and assuming conversion of the Notes on the date hereof, will be free of any
liens, charges, preemptive or similar rights or rights of first refusal or other
similar rights to subscribe for shares of Common Stock of the Company arising by
operation of the Constitutive Documents, the Reviewed Documents or the Delaware
General Corporation Law.



--------------------------------------------------------------------------------

EXHIBIT F

 

7. The Warrant Shares initially issuable upon exercise of the Warrants have been
duly authorized and reserved for issuance and, upon issuance, delivery and
payment therefor, as applicable, upon due exercise of the Warrants as described
in the Warrants, will be validly issued, fully paid and nonassessable and
assuming exercise of the Warrants on the date hereof, will be free of any liens,
charges, preemptive or similar rights or rights of first refusal or other
similar rights to subscribe for shares of Common Stock of the Company arising by
operation of the Constitutive Documents, the Reviewed Documents or the Delaware
General Corporation Law.

8. The authorized capital stock of the Company is as set forth under the caption
“Equity Capitalization” in Section 3(u) of the Securities Purchase Agreement.

9. Assuming, but without limiting the other assumptions and qualifications
contained herein, the accuracy and completeness in all respects of the
representations and warranties of the Company and the Buyers set forth in the
Securities Purchase Agreement and compliance with the covenants and agreements
of the Company and the Buyers therein, (i) the issuance, sale and delivery of
the Notes and Warrants pursuant to the terms of the Securities Purchase
Agreement and (ii) the issuance of Conversion Shares and Warrant Shares upon
conversion of the Notes or due exercise of the Warrants by the Buyers, as
applicable, in accordance with the terms of the Securities Purchase Agreement,
the Notes and the Warrants, do not require registration under the Securities Act
of 1933, as amended (the “Securities Act”).

10. No consent, approval, authorization of, or registration or filing with, any
State of New York or federal governmental authority or body or under the
Delaware General Corporation Law is required to be obtained or made by the
Company to make valid the execution, delivery and performance by the Company of
its agreements under the Transaction Documents, except such as have been
obtained or made, which includes the filing of the Financing Statement filed in
connection with the Security Agreement, and such as may be required under the
Securities Act, the securities laws of any state or the rules of the NASDAQ
Stock Market.

11. We know of no pending lawsuits or governmental proceedings against the
Company, which is required to be described in the Form 10-K that is not
described as required.

12. The Company is not, and after giving effect to the offering and sale of the
Notes and the Warrants and the application of the proceeds thereof as described
in the Transaction Documents will not be required to register as an “investment
company” as defined in the Investment Company Act of 1940, as amended.

13. The Security Agreement creates a valid security interest in the Collateral
in favor of the Collateral Agent to secure the Obligations (as defined in the
Security Agreement) to the extent of the rights of the Company in the
Collateral. Under Article 9 of the Uniform Commercial Code as enacted in the
State of Delaware (the “UCC-DE”) and Article 9 of the Uniform Commercial Code as
enacted in the State of New York (the “UCC-NY”), the State of Delaware is the
proper jurisdiction in which to file a financing statement against the Company
to perfect the Collateral Agent’s security interests in the Collateral.

14. The Financing Statement is sufficient in form for filing with the Delaware
Secretary of State, and upon such filing, will perfect the Collateral Agent’s
security interests in the Collateral to the extent a security interest in the
Collateral may be perfected under the UCC-DE by filing financing statements with
the Delaware Secretary of State.



--------------------------------------------------------------------------------

EXHIBIT F

 

15. Each Note creates a valid security interest in the Master Control Account
Collateral (as defined in such Note) in favor of the Buyer to whom such Note is
issued to secure the repayment of the amounts outstanding under such Note to the
extent of the rights of the Company in such Master Control Account Collateral.
The Control Agreement to which such Buyer is a party establishes “control”
(within the meaning of Section 9-104 of the UCC-ACCOUNT JURISDICTION with
respect to the Deposit Accounts and Sections 9-106 and 8-106 of the UCC-ACCOUNT
JURISDICTION with respect to the Securities Accounts) sufficient to perfect such
Buyer’s security interest in the Accounts covered by such Control Agreement.

16. The issuance of the Notes and the accrual and payment of interest on and
fees in respect thereof will not violate any applicable usury laws or other
applicable laws of the State of New York regulating the interest rate, fees and
other charges that may be collected with respect to the Transaction Documents.

17. Under the laws of the State of New York, the choice of New York law to
govern the Notes and the other Transaction Documents is a valid choice of law.
Our opinion in this Paragraph 17 is limited solely to the choice of New York law
as it relates to the Transaction Documents and we do not opine as to any court’s
recognition or determination of choice of law of any state related to the
perfection, non-perfection or priority of any security interest, pledge, lien or
other similar interest in any personal property or the creation, perfection or
priority of any lien, mortgage or other similar interest in any real property.

18. The Company and its Board of Directors have taken all necessary action, if
any, to render inapplicable any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Constitutive Documents or the Delaware
General Corporation Law (including, without limitation, Section 203 thereof)
applicable to the Buyers and their affiliates as a result of the Buyers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents and the Buyers’ and their affiliates’ ownership of such
securities to be issued under the Transaction Documents.



--------------------------------------------------------------------------------

EXHIBIT G

GREAT BASIN SCIENTIFIC, INC.

SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of June     , 2016, by and among the
Company and the investors listed on the Schedule of Buyers attached thereto (the
“Securities Purchase Agreement”), and further certifies in his official
capacity, in the name and on behalf of the Company, the items set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
unanimous written consent of the Board of Directors of the Company, dated June
    , 2016. The resolutions contained in Exhibit A have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Certificate of Incorporation, the same being in full force and
effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto, and no action has been
taken to further amend, modify or repeal such Bylaws, the same being in full
force and effect in the attached form as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

 

Position

 

Signature

   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of June, 2016.

 

 

Name:   Title:   Secretary

I, [Name], [Title], hereby certify that [Name] is the duly elected, qualified
and acting Secretary of the Company and that the signature set forth above is
his true signature.

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT H

GREAT BASIN SCIENTIFIC, INC.

OFFICER’S CERTIFICATE

The undersigned Chief Executive Officer of Great Basin Scientific, Inc., a
Delaware corporation (the “Company”), hereby represents, warrants and certifies
to the Buyers (as defined below), pursuant to Section 7(viii) of the Agreement
(as defined below), as follows:

 

  1. The representations and warranties of the Company set forth in Section 3 of
the Securities Purchase Agreement, dated as of June [    ], 2016 (the
“Agreement”), among the Company and the investors identified on the Schedule of
Buyers attached to the Agreement (the “Buyers”), are true and correct in all
respects as of the date hereof (except for representations and warranties that
speak as of a specific date, which are true and correct in all respects as of
such specified date).

 

  2. The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents (as
defined in the Agreement) to be performed, satisfied and complied with by the
Company as of the date hereof.

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of June, 2016.

 

 

Name:   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT DATED JUNE 28, 2016

GREAT BASIN SCIENTIFIC, INC.

DISCLOSURE SCHEDULE

Schedule 3(e) - Consents

On October 14, 2015, the Company received two letters from The Nasdaq Stock
Market (“Nasdaq”) stating that (i) the bid price of the Company’s common stock
for the last 30 consecutive trading days had closed below the minimum $1.00 per
share required for continued listing under Listing Rule 5550(a)(2) and (ii) the
Company has failed to comply with Listing Rule 5550(b)(2), which requires the
Company to maintain a “market value of listed securities” of $35 million.

On April 14, 2016, the Company received a letter from Nasdaq stating that the
Company had regained compliance with the minimum bid price of $1.00 per share
required for continued listing under Listing Rule 5550(a)(2).

On June 23, 2016, the Company received a letter from the Nasdaq Hearings Panel
granting the Company’s request for continued listing on the Nasdaq despite
continued non-compliance with Listing Rule 5550(b)(2), which requires a market
value of listed securities of $35 million, subject to the satisfaction of
certain conditions in the plan of compliance submitted to the Hearings Panel,
including entering into this transaction, and regaining compliance with Rule
5550(b)(2) by no later than October 10, 2016.

Schedule 3(n) - Regulatory Permits

See Schedule 3(e).

Schedule 3(t) - Transactions with Affiliates

During 2013, the Company issued promissory notes to SSA Ventures, LLC and SBS
Charitable Remainder Trust U/A/D November 27, 1995, entities controlled by
Mr. Stephen C. Aldous, a Director, reflecting obligations of $571,000 and
$2,000,000 respectively. The principal balance of these notes, along with
accrued interest of $21,901 and $67,068 respectively, converted to shares of
Series C Preferred Stock at $4.92 per share in 2013.

During 2013, the Company issued a promissory note to Bourne Spafford Charitable
Trust U/A/D May 15, 1995, an entity controlled by Mr. David Spafford, a Director
reflecting an obligation of $200,000. This note had an 8% interest rate. The
principal and $7,540 of accrued interest converted into shares of Series C
Preferred Stock at $4.92 per share in 2013.

Mr. Ryan Ashton, the Chief Executive Officer of the Company, and Mr. Spafford,
each personally guaranteed the obligations of the Company under two
sale-leaseback agreements. On November 25, 2013, the Company issued Mr. Ashton
warrants to purchase 24 shares of common stock and Mr. Spafford warrants to
purchase 24 shares of common stock, each in compensation for their personal
guarantees of the obligations of the Company under the sale-leaseback agreement.
The warrants have an exercise price of $4,200.00 per share and expire seven
years from the date of grant.



--------------------------------------------------------------------------------

The Company’s obligations pursuant to its sale-leaseback agreements are secured
by letters of credit (Letters of Credit) in an aggregate amount of $3,000,000.
The Letters of Credit were issued by a bank at the behest of a non-profit
foundation (the “Foundation”) and Spring Forth Investments. The Company is
obligated to reimburse the Foundation and Spring Forth Investments for any draws
made under the Letters of Credit pursuant to two reimbursement agreements
between the Company and the Foundation and Spring Forth Investments dated
October 30, 2013. Mr. Spafford, one of our directors, and his wife, Susan
Spafford, have been designated by the Foundation as “Founding Trustees” under
its bylaws and have authority to control certain activities of the Foundation.
Our obligations under the reimbursement agreements are secured by a security
interest in all of our assets pursuant to a Security Agreement dated October 30,
2013. As of December 31, 2014, no draws on the line of credit had taken place.

In February 2014, we issued a convertible promissory note with an 8% interest
rate and warrants to purchase 12 shares of common stock to Mr. Ashton. The
consideration paid by Mr. Ashton for the note and warrants was $200,000. The
maturity date for the promissory note was February 26, 2015, or upon or a
qualified equity financing of at least $5 million. This financing was for
general working capital purposes. The principal balance of this note, along with
accrued interest of $6,751 converted to 41,350 Series D Preferred Stock Units at
$5.00 per unit in July 2014.

In March 2014, we issued a convertible promissory note with an 8% interest rate
and warrants to purchase 6 shares of common stock to DRS, LLC, an entity
controlled by Mr. Spafford. The consideration paid by DRS, LLC for the note and
warrants was $100,000. The maturity date for the promissory note was March 10,
2015, or upon a qualified equity financing of at least $5 million. This
financing was for general working capital purposes. The principal balance of
this note, along with accrued interest of $3,112 converted to 20,622 Series D
Preferred Stock Units at $5.00 per unit in July 2014.

In July 2014, the Company entered into a note agreement for $500,000 with Spring
Forth Investments, LLC a company owned by Mr. Spafford. The maturity date for
the note is July 18, 2015. The note pays interest at an annual rate of 20% and
is paid monthly. The Company may extend the due date of the note to July 18,
2016 by giving notice no later than April 18, 2015 and paying an extension fee
of $10,000. The Company prepaid the last three months of interest for a total of
$25,000 at the time of issuance of the note. As additional consideration for the
note, the Company issued 20,000 Series D Preferred Stock Units at a value of
$100,000 or $5.00 per unit. In April 2014, the Company entered into two
Financial Advisory Agency Agreements with Rona Capital, LLC, an entity owned by
Jeffrey A. Rona. Mr. Rona became our Chief Financial Officer in October 2014.
The first agreement was for financial advisory services related to the Company’s
ongoing financing activities prior to the filing of an S-1 registration with the
SEC. The Company agreed to pay Rona Capital $15,000 per month plus reasonable
out-or-pocket expenses. In addition, the Company issued warrants to Rona Capital
to purchase 36,000 Series D Preferred Stock Units. The Company also indemnified
Rona Capital for claims arising from the agreement, subject to certain
exceptions. This agreement terminated upon the final closing of the Series D
Preferred Stock financing.



--------------------------------------------------------------------------------

The Company also entered into a second Financial Advisory Agency Agreement with
Rona Capital effective in June 2014, wherein Rona Capital provided the Company
with financial advisory services related to the Company’s ongoing financing
activities. The Company paid Rona Capital $15,000 per month and additional cash
amounts on the achievement of specified milestones, including $50,000 upon the
filing of an S-1 with the SEC and $100,000 upon the closing of an initial public
offering.

In February 2015, the Company entered into another loan agreement for $250,000
with Spring Forth Investments, LLC. The loan had an interest rate of twelve
percent (12%) per year and matured the earlier of (i) 90 days from the date of
the loan agreement, or (ii) five days after the closing of a registered public
offering of securities of the Company. In April 2015, the Company paid off the
note along with the accrued interest in the amount of $4,192 and a termination
fee of $12,500.

On December 30, 2015, in relation to the agreement of Spring Forth Investments,
LLC and Utah Autism Foundation agreeing to enter into subordination agreements
in relation to our financing of convertible notes and related Series D warrants,
the Company issued Spring Forth Investments, LLC and Utah Autism Foundation
warrants to purchase 105,516 shares of common stock on the same general terms
and conditions of the Series D Warrants.

In connection with the subordination agreements in relation to this financing of
convertible notes, on the Closing Date, the Company will issue warrants to
purchase common stock equal to 3% of the number of Series H Warrants issued on
the same general terms and conditions of the Series H Warrants.

Schedule 3(u)(i)

The purchasers of the 2015 Convertible Notes have a right of first refusal for
the later of two years after December 30, 2015 or until such time as no 2015
Convertible Notes are outstanding which provides to such purchaser a right of
first refusal in their pro rata portion of up to 35% of subsequent financings of
the Company.

Schedule 3(u)(ii)

 

Equity Security

  

Security Amount

    

Common Stock Equivalent

 

Employee Stock Options

     806,696         14,579   

Common Warrants

     463,356         230   

Class A Warrants

     1,532,598         755   

Class B Warrants

     1,310,956         640   

Series B Warrants

     1,074,082         530   

Series D Warrants

     3,503,116         100,090 (1) 

2015 Subordination Warrants

     105,516         3,015 (2) 

Series G Warrants

     3,160,000         3,160,000   

 

(1)

On December 31, 2016, the number of shares issuable upon exercise of the Series
D Warrants will be increased to equal the difference, if positive, obtained by
subtracting (x) the shares of Common Stock issuable under the Warrants on the
date of issuance



--------------------------------------------------------------------------------

  from (y) 16.6% of the sum of the number of shares of Common Stock actually
outstanding on December 31, 2016, plus the number of shares of Common Stock
deemed to be outstanding pursuant to all outstanding options or convertible
securities of the Company.

On December 31, 2016, the number of shares issuable upon exercise of the
Subordination warrants will be increased to equal the difference, if positive,
obtained by subtracting (x) the shares of Common Stock issuable under the
Warrants on the date of issuance from (y) 0.5% of the sum of the number of
shares of Common Stock actually outstanding on December 31, 2016, plus the
number of shares of Common Stock deemed to be outstanding pursuant to all
outstanding options or convertible securities of the Company.

Also see Schedules 3(u)(i) and 3(u)(iii) regarding 2015 Convertible Note

Schedule 3(u)(iii)

 

Debt Security

   Debt Amount      Common Stock Equivalent  

2015 Convertible Note

     22,100,000         11,631,579   

Also see Schedule 3(v)(i).

Schedule 3(u)(iv)

UCC Financing Statement #20134013315 filed October 11, 2013 and Amendment
#20134180726 filed October 24, 2013, evidencing a security interest associated
with the Master Lease Agreement by and between Onset Financial, Inc. and Great
Basin, dated as of October 16, 2013, Lease Schedule 001 dated October 16, 2013.

UCC Financing Statement #20134180759 filed October 24, 2013, evidencing a
security interest associated with the Master Lease Agreement by and between
Onset Financial, Inc. and Great Basin, dated as of October 16, 2013, Lease
Schedule 002 dated October 16, 2013.

UCC Financing Statement #20141021864 filed March 17, 2014, evidencing a security
interest associated with the Master Lease Agreement by and between Onset
Financial, Inc. and Great Basin, dated as of October 16, 2013, Lease Schedule
002 dated March 14, 2014.

UCC Financing Statement #20156357130 filed December 31, 2015, evidencing a
security interest associated with the 2015 Convertible Notes by and between
Hudson Bay Master Fund Ltd. and Great Basin, dated as of December 28, 2015.

Schedule 3(u)(v)

Third Amended and Restated Investor’s Rights Agreement dated April 21, 2014.



--------------------------------------------------------------------------------

The Registration Right Agreement dated December 30, 2015 by and between the
Company and the holders of the 2015 Convertible Notes and Series D Warrants

Schedule 3(u)(vi)

2015 Convertible Notes have redemption provisions triggered on the occurrence of
certain events

Schedule 3(u)(vii)

Our Class A Warrants, Class B Warrants and 36,000 common warrants granted as
part of the Series D Preferred offering, have an exercise price adjustment
provision that in the event the Company sells any additional shares of stock or
securities exercisable or convertible into shares, subject to certain
exceptions, at a price per share less than the original or current in effect
exercise price per share of the respective warrant, the exercise price per share
shall be adjusted to a price equal to the price paid per share for such
additional stock or exercise or conversion price for such additional
stock. Under the terms of the Class A and Class B Warrants, a convertible
instrument (including a right to purchase equity of the Company) issued, subject
to an original issue or similar discount or which principal amount is directly
or indirectly increased after issuance will be deemed to have been issued for
the actual cash amount received by the Company in consideration of such
convertible instruments.

Our Series B Warrants have an exercise price adjustment provision that in the
event the Company sells shares of any additional stock, subject to certain
exceptions, at a price per share less than the current market price and the
exercise price that would be in effect at the time of such issuance (it being
understood and agreed that if the holder of the common stock or common stock
equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of common stock
at an effective price per share that is less than the exercise price, such
issuance shall be deemed to have occurred for less than the exercise price on
such date of the dilutive issuance at such effective price), then in each case,
the exercise price (abbreviated as EP0 below) shall be reduced (and only
reduced) based on the following formula:

EP’ = EP0 * (OS+ X) / (OS + Y) where:

EP’ = the reduced Exercise Price in effect immediately on and after such
Dilutive Issuance;

EP0 = the Exercise Price in effect immediately prior to such issuance or sale;

OS = the number of shares of common stock outstanding immediately before such
Dilutive Issuance;

X = the number of shares of Common Stock equal to the quotient of (A) the
aggregate price payable in the Dilutive Issuance (i) in respect of such shares
of Common Stock issued or sold (in the case of an issuance or sale of Common
Stock) or (ii) in respect of the shares of



--------------------------------------------------------------------------------

Common Stock issuable upon exercise, conversion or exchange of the Common Stock
Equivalents issued or sold (in the case of an issuance or sale of Common Stock
Equivalents) in the Dilutive Issuance divided by (B) the Fair Market Price
immediately before such Dilutive Issuance; and

Y = (i) the total number of shares of Common Stock issued (in the case of an
issuance or sale of Common Stock) or (ii) the total number of shares of Common
Stock issuable upon exercise, conversion or exchange of Common Stock Equivalents
issued or sold (in the case of an issuance or sale of Common Stock Equivalents)
in the Dilutive Issuance.

Our Series D Warrants and Subordination Warrants have an exercise price
adjustment feature that in the event the Company sells any additional shares of
stock or securities exercisable or convertible into shares at a price per share
less than the current in effect exercise price per share of the Series D
Warrants and Subordination Warrants, the exercise price will be adjusted to the
deemed price per share received for such subsequent issuance. In the case of
units of securities such as the Notes and Warrants, the aggregate consideration
per share of common stock with respect to such units shall be deemed to be the
lowest of (x) the purchase price of such unit, (y) if such security is an Option
and/or Convertible Security, the lowest price per share for which one share of
common stock is at any time issuable upon the exercise or conversion of the
security and (z) the lowest volume weighted average price of the common stock on
any trading day during the three (3) trading day period immediately following
the public announcement of such issuance.

Our Series G Warrants contain an exercise adjustment feature such that if the
Company at any time while the Series G Warrant is outstanding, shall sell or
grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any common stock or common stock equivalents,
at an effective price per share less than the exercise price then in effect (it
being understood and agreed that if the holder of the common stock or common
stock equivalents so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which are
issued in connection with such issuance, be entitled to receive shares of common
stock at an effective price per share that is less than the exercise price, such
issuance shall be deemed to have occurred for less than the exercise price on
such date of the issuance at such effective price) then simultaneously with the
consummation of each issuance the exercise price shall be reduced and only
reduced to equal the per share exercise price of the issuance.

The 2015 Notes have a conversion price adjustment provision that in the event
the Company sells additional shares of any stock or securities exercisable or
convertible into shares, subject to certain exceptions, at a price per share
less than the original or current in effect conversion price per share of the
2015 Notes, the conversion price shall be adjusted to a price equal to the price
paid per share for such additional stock or exercise or conversion price for
such additional stock. In the case of units of securities such as the Notes and
Warrants, the aggregate consideration per share of common stock with respect to
such units shall be deemed to be the lowest of (x) the purchase price of such
unit, (y) if such security is an Option and/or Convertible Security, the lowest
price per share for which one share of common stock is at any time issuable upon
the



--------------------------------------------------------------------------------

exercise or conversion of the security and (z) the lowest volume weighted
average price of the common stock on any trading day during the three (3)
trading day period immediately following the public announcement of such
issuance.

Schedule 3(v)(i) - Indebtedness and Other Contracts

$3,000,000 contingent reimbursement obligation relating to letters of credit
issued under the Reimbursement Agreement dated as of October 30, 2013 by and
between the Company and Utah Autism Foundation, the Reimbursement Agreement
dated as of March 21, 2014 by and between the Company and Utah Autism
Foundation, and the Reimbursement Agreement dated as of October 30, 2013 by and
between the Company and Spring Forth Investments, LLC.

$500,000 promissory note with Spring Forth Investments, LLC. On July 18, 2014,
the Company entered into a note agreement for $500,000 with Spring Forth
Investments, LLC a company owned by Mr. David Spafford, a director. The original
maturity date for the note was July 18, 2015, which was extended by the Company
to July 18, 2016 by giving notice and paying an extension fee of $10,000. The
note pays interest at an annual rate of 20% and is paid monthly. The Company
prepaid the last three months of interest for a total of $25,000 at the time of
issuance of the note.

$1,037,811 capital lease obligation with Onset Financial under lease schedule
001 and $500,458 capital lease obligation with Onset Financial under lease
schedule 002.

The Company has entered into two lease agreements for the sale-leaseback of
molecular diagnostic analyzers. The first agreement was entered into in November
2013 and provided for the sale of 125 molecular diagnostic analyzers for a sales
price of $2,500,000, which are being leased back for a base period of thirty-six
monthly payments of $74,875. The second agreement was entered into in April 2014
for the sale of 75 molecular diagnostic analyzers for a sales price of
$1,500,000, which are being leased back for a base period of twenty-four monthly
payments of $64,665. At the end of each lease term, the leases shall
automatically renew for twelve additional months at the current monthly rate
unless the Company gives written notice 150 days prior to the end of the lease.
If timely notice is given the Company shall have the opportunity to: 1)
repurchase the analyzers for a negotiated purchase price, not to exceed forty
percent of their original cost; or 2) terminate the lease, return the property
and enter into a new lease with new property that replaces the property of the
old lease. Both the Company and the lessor shall have the right to reject any
terms of option 1 or 2 and if rejected, the 12 month extension shall apply. As
such, the Company is amortizing the capital lease over a forty-eight month
period for the first agreement and a thirty-six month period for the second
agreement.

$6,728 capital lease obligation with Roche Diagnostic Corp – Light Cycler #5.
The Company entered into a lease agreement on December 26, 2013 for one light
cycler machine. The monthly lease payments are $1,470 over a period of 36
months. The lease expires on December 26, 2016 and has a purchase buy-out option
of $1. The lease is secured by the equipment leased.

On December 30, 2015, the Company issued senior secured convertible notes to
certain investors for an aggregate principal amount of $22.1 million. The
convertible notes provide that we will



--------------------------------------------------------------------------------

repay the principal amount of convertible notes in 12 equal installments (each
an “Installment Date”) beginning 4 months after the original date of issuance.
On each installment date, assuming the equity conditions are met, including but
not limited to those set forth below, the installment payment shall
automatically be converted into shares of common stock, provided however that we
may elect prior to any Installment Date to redeem all or a portion of the
installment amount in cash. As of June 28, 2016, the Company received an initial
release from restricted accounts of $4.6 million at the close of the convertible
note financing and additional release of $2 million from restricted accounts in
May 2016. Until the Company meets the certain equity conditions outlined in the
convertible notes to receive the remaining cash purchase price of $11.8 million,
the remaining amounts will continue to be held in restricted accounts. The
Company considers the cash in the restricted accounts to be assets of the
Company permitting the Company to issue convertible notes in the aggregate
principal amount of $22.1 million. In the event the Company unable to meet the
equity conditions outlined in the convertible notes, the cash contained in the
restricted accounts will be promptly returned to the holders by each holder
providing a notice for the release of the funds back to such holder and the
aggregate principal amount of the convertible notes will be reduced accordingly.

Conversion Features of the 2015 Convertible Notes

The price at which the Company will convert the installment amounts is equal to
the lowest of (i) the then prevailing conversion price, (ii) initially 80% of
the arithmetic average and (ii) after nine months from closing, 85% of the
arithmetic average, in each case of the lower of (i) the three lowest daily
weighted average prices of the common stock during the twenty (20) consecutive
trading day period ending on the trading day immediately preceding the
Installment Date and (ii) the weighted average price of the common stock on the
trading day immediately preceding the Installment Date, subject in all cases to
a floor price of $0.20.

Any holder of a Note may by notice to us accelerate up to three future
installment payments to any applicable Installment Date, in which case we will
deliver shares of common stock for the conversion of such accelerated payments.
The holder of a Note may also by notice to us defer any installment payment to a
later Installment Date. On March 30, 2016, we received notices of deferral
pursuant to section 8(d) of the convertible notes from each of the holders of
such convertible notes notifying us of each such holder’s election to defer the
entire installment amount due such holder on April 29, 2016 (for which a
pre-installment payment was due on March 31, 2016) until the next installment
date of May 31, 2016 (for which pre-installment was due on April 29, 2016). On
April 28, 2016, we received notices of deferral pursuant to section 8(d) of the
convertible notes from each of the holders of such convertible notes notifying
us of each such holder’s election to defer the entire installment amount due
such holder on both April 29, 2016 (for which a pre-installment payment was due
on March 31, 2016) and May 31, 2016 (for which pre-installment was due on
April 29, 2016) until the next installment date of June 30, 2016 (for which
pre-installment will be due on June 1, 2016).

At any time after issuance, the convertible notes will be convertible at the
election of the holder into shares of our common stock at a conversion price of
$1.90, subject to adjustment. Conversion of the note is subject to a blocker
provision which prevents any holder from converting into shares of common stock
if their beneficial ownership of the common stock would exceed either 4.99% or
9.99% of our issued and outstanding common stock, as elected by the



--------------------------------------------------------------------------------

holder at Closing. The conversion price is subject to certain adjustments upon
the occurrence of certain dilutive events, including the issuance of certain
options or convertible securities, and upon the occurrence of certain corporate
events, including stock splits and dividends. At any time after the issue of the
convertible notes, so long as there has been no failure of the equity conditions
during the applicable measurement periods, the Company will have the right to
redeem all, but not less than all, of the conversion amount then remaining under
the convertible notes at a price equal to the greater of (x) 125% of the
conversion amount being redeemed and (y) the product of (A) the conversion
amount being redeemed and (B) the quotient determined by dividing (I) the
greatest closing price of the shares of common stock during the period beginning
on the date immediately preceding our notice of redemption and ending on the
Company redemption date, by (II) the lowest conversion price in effect during
such period.

Release of Funds to us from Proceeds of the Convertible Note Financing

The SPA provided that the proceeds of the convertible notes and Series D
warrants to be issued and sold to each buyer at the closing of the convertible
note financing shall be paid as follows by each buyer: (1) 25% of its applicable
aggregate cash purchase price to us by wire transfer of immediately available
funds at the December 2015 closing, (2) 75% of its applicable aggregate cash
purchase price to an account established for the Company by wire transfer of
immediately available funds, such 75% of the purchase price to be held and
released by the bank at which such master restricted account is established in
accordance with and pursuant to the terms and conditions of an account control
agreement between us, such buyer and the bank, and (3) 100% of its exchange
purchase price to us in accordance with our written instructions by delivery and
surrender for exchange of the required number of Series C Warrants.

The remaining 75% of the aggregate cash purchase price will be released to us as
follows: (1) 25% will be released 30 trading days following the later of (x) the
control account release eligibility date and (ii) the first installment date
under the note, (2) 25% will be released 90 trading days following the control
account release eligibility date and (3) 25% will be released 120 trading days
following the control account release eligibility date. The control account
release eligibility date, as used in this paragraph, means the later of (x) the
date we obtain the required stockholder approval of the issuance of the shares
of common stock upon conversion of the convertible notes pursuant to the rules
of the NASDAQ Capital Market and (y) the earlier of (I) the date a resale
registration statement registering all of the shares of common stock issuable
upon conversion of the convertible notes and (II) the initial date the shares of
common stock issuable upon conversion of the convertible notes may be freely
sold by a non-affiliate of us pursuant to Rule 144 of the Securities Act.

On May 3 and May 18, the holders of the senior secured convertible notes
voluntarily removed restrictions on the Company’s use of an aggregate of $1.0
million of the aggregate cash purchase price, on each such date.

Note holders’ rights upon occurrence of Event of Default

Under the convertible notes, the holders will have certain rights upon an “Event
of Default” (as defined in the convertible notes). Such rights include (i) the
remaining principal amount of the convertible notes bearing interest at a rate
of 10% per annum, (ii) during the Event of Default the conversion price being
adjusted to the lowest of (a) the conversion price then in effect, (b) 75% of
the lowest weighted average price of the common stock during the 30 consecutive
trading day period ending on the trading day immediately preceding the date of
the event of default



--------------------------------------------------------------------------------

conversion and (c) 75% of the weighted average price of the common stock on the
date of the applicable event of default conversion, (iii) the holder having the
right to demand redemption of all or a portion of the convertible notes and (iv)
the triggering rights under the security interest granted to the holders,
resulting in the foreclosure of their security interests and liquidation of some
or all of our assets.

At any time after the earlier of the holder’s receipt of a notice of an Event of
Default and the holder becoming aware of an Event of Default and ending on the
15th trading day after the later of (x) the date such Event of Default is cured
and (y) the holder’s receipt of an Event of Default notice, the holder may
require the Company to redeem all or any portion of the Note by delivering
written notice to the Company. Each portion of this Note subject to redemption
shall be redeemed by the Company in cash by wire transfer of immediately
available funds at a price equal to the greater of (x) 125% of the conversion
amount being redeemed and (y) the product of (A) the conversion amount being
redeemed and (B) the quotient determined by dividing (I) the greatest closing
price of the shares of common stock during the period beginning on the date
immediately preceding such Event of Default and ending on the date the holder
delivers the redemption notice, by (II) the lowest conversion price in effect
during such period. “Event of Default” includes, but is not limited to (and
subject to the ability to cure in certain instances): (i) failure by the Company
to meet its obligations under the registration rights agreement (the
“Registration Rights Agreement”), including but not limited to failure to
maintain an effective registration statement where such lapse or unavailability
continues for a period of 20 consecutive days or for more than an aggregate of
90 days in any 365-day period (other than days during an allowable grace period
(as defined in the Registration Rights Agreement)); (ii) (A) the suspension from
trading for more than an aggregate of ten (10) trading days in any 365-day
period or (B) or failure of the common stock to be listed on an eligible market;
(iii) failure to cure conversion failures of the convertible notes or exercise
failures of the Series D warrants; (iv) certain failures to have enough
authorized and unreserved shares of common stock to satisfy conversions of the
convertible notes or exercises of the Series D warrants; (v) our failure to pay
to the holder any amounts when and as due under the convertible notes or any
other transaction document; (vi) any default under, redemption of or
acceleration prior to maturity of more than $100,000, individually or in the
aggregate, of indebtedness of the Company; (vii) voluntary bankruptcy of the
Company; (viii) involuntary bankruptcy, receivership or other similar
proceedings before a court; (ix) subject to certain limitations, a final
judgment or judgments for the payment of money aggregating in excess of
$250,000, individually or in the aggregate, not covered by insurance; (x)
breaches of the representations, warranties and covenants in the transaction
documents only if such breach continues for a period of at least an aggregate of
five (5) Trading Days; (xi) breach of the Security Agreement; (xi) any breach or
failure in any respect to comply with either Sections 8, 17 or 18 of the Note;
(xii) the Company fails to perform or comply with any covenant or agreement
contained in the Security Agreement; (xiii) the Company shall fail to perform or
comply with any covenant or agreement contained in any Master Control Account
Agreement (the “Master Control Account Agreement”); (xiv) any material provision
of any security document or Master Control Account Agreement (as determined by
the applicable holder) shall at any time for any reason cease to be valid and
binding on or enforceable against the Company; (xv) any Security Document,
Master Control Account Agreement or any other security document, after delivery
thereof pursuant hereto, shall for any reason fail or cease to create a valid
and perfected; (xvi) any bank at which any deposit account, blocked account,
lockbox account or other account of the Company is maintained shall



--------------------------------------------------------------------------------

fail to comply with any material term of any deposit account, blocked account,
lockbox account or other similar agreement to which such bank is a party; (xvii)
any material damage to, or loss, theft or destruction of, any collateral or a
material amount of property of the Company, if any such event or circumstance
could reasonably be expected to have a material adverse effect (xviii) a false
or inaccurate certification (including a false or inaccurate deemed
certification) by us that the equity conditions are satisfied or that there has
been no equity conditions failure or as to whether any Event of Default has
occurred; (xix) our failure for any reason after the date that is six (6) months
immediately following the date of issuance to satisfy the current public
information requirement under Rule 144(c) of the Securities Act; (xx) if as of
the applicable date of determination (A) the holder of a Note is not an
affiliate of the Company and (B) the shares of common stock issuable pursuant to
the terms of the convertible notes and/or exercise of the Series D warrants are
eligible to be resold by the holder either pursuant to an effective registration
statement in favor of the holder or Rule 144 of the Securities Act, the failure
of such shares of common stock issuable pursuant to the terms of the convertible
notes and/or such Series D Warrant, as applicable, to be issued and delivered to
the holder without any restrictive legends; or (xxi) any Event of Default occurs
with respect to any other convertible notes.

The Company made certain negative covenants in the convertible notes, pursuant
to which we agreed not to: (a) incur or guarantee, assume or suffer to exist any
indebtedness, other than permitted indebtedness; (b) allow or suffer to exist
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets of the Company other than permitted liens; (c)
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents all or any portion of any indebtedness other
than the convertible notes if an Event of Default shall have occurred; (d)
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents all or any portion of any indebtedness
(other than the convertible notes), prior to the scheduled maturity date of such
indebtedness; (e) redeem or repurchase its equity interest or declare or pay any
cash dividend or distribution; (f) make, any change in the nature of its
business; (g) encumber or allow any liens on, any of its intellectual property
other than permitted liens; or (h) enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except in the ordinary course of business.

The Company made certain affirmative covenants in the convertible notes,
pursuant to which we agreed to: (a) maintain and preserve its existence, rights
and privileges, and become or remain duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except where failure to do so would not result in a material adverse effect; (b)
maintain and preserve all of its properties which are reasonably necessary in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply at all times with the material provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder; (c) maintain
insurance with responsible and reputable insurance companies or associations
with respect to its properties) and business, in such amounts and covering such
risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in



--------------------------------------------------------------------------------

accordance with sound business practice by companies in similar businesses
similarly situated; and (d) maintain and preserve all of its intellectual
property rights which are reasonably necessary in the proper conduct of its
business.

Note Equity Conditions

The convertible notes provide that prior to the release of the remaining cash
purchase price of the convertible notes, we are required to meet certain equity
conditions including, but not limited to: (i) effective registration statements
registering the shares of common stock issuable upon conversion of the
convertible notes or such shares being eligible for sale pursuant to Rule 144
without any volume limitation by the holder; (ii) the common stock issuable upon
conversion of the convertible notes is designated for quotation on the Nasdaq
Capital Market or any other eligible market and shall not have been suspended
from trading on such exchange or market; (iii) we have previously delivered all
shares of common stock pursuant to the terms of the convertible notes and upon
exercise of the Series D warrants to the holders on a timely basis; (iv) we have
not failed to timely make any payments within five (5) business days of when
such payment is due pursuant to any of the transaction documents; (v) there
shall not have occurred either (A) the public announcement of a pending,
proposed or intended fundamental transaction which has not been abandoned,
terminated or consummated, (B) an event of default or (C) an event that with the
passage of time or giving of notice would constitute an event of default; (vi)
the holder of the convertible notes shall not be in possession of any material,
nonpublic information received from the Company, its respective agent or
affiliates; (vii) the shares of common stock issuable upon conversion are duly
authorized and listed and eligible for trading without restriction on an
eligible market; (viii) the daily dollar trading volume of the common stock as
reported by Bloomberg for each trading day during the applicable measuring
period shall be at least $22,750,000; and (ix) on each trading day during the
applicable measuring period, the weighted average price of the common stock
equals or exceeds $17.50.

Security Agreement

The Company entered into a pledge and security agreement (the “Security
Agreement”) with the lead investor, in its capacity as collateral agent for all
holders of the convertible notes. The Security Agreement creates a first
priority security interest in all of our personal property of every kind and
description, tangible or intangible, whether currently owned and existing or
created or acquired in the future, including in this collateral any and all cash
released from the control accounts described above. We agreed to certain
conditions on our maintenance and use of the collateral, including but not
limited to the location of equipment and inventory, the condition of equipment,
the payment of taxes and prevention of liens or encumbrances, the maintenance of
insurance, the protection of intellectual property rights, and limitations on
transfers and sales.

Upon the occurrence of an “Event of Default” under this Security Agreement, the
collateral agent will have certain rights including taking control of the
collateral and, in certain circumstances, selling the collateral to cover
obligations owed to the holders of the convertible notes pursuant to its terms.



--------------------------------------------------------------------------------

Schedule 3(v)(ii)

BioHelix. We hold non-exclusive licenses to key technologies from BioHelix
related to isothermal amplification of nucleic acid targets, utilizing
helicase-dependent amplification, or HDA. The term of this license agreement
extends until the expiration of all the patents associated with the licensed
patent rights, or until such time as we elect to terminate with 30 days’ notice.
This license is limited to the fields of human diagnostic testing utilizing our
solid chip surface detection and contains diligence and U.S. preference
provisions. To date, these technologies have resulted in three issued U.S.
patents, one issued European patent and one pending international patent family.
In addition, these technologies may include related technologies that BioHelix
may develop in the future. The BioHelix technologies are the basis of our
nucleic acid amplification approach. In May of 2013, Quidel Corporation, a
competitor of ours, purchased BioHelix. We pay a royalty fee for the licensing
of this technology based on a percentage of our “Net Sales” of assays using
these technologies (as defined in the license agreement).

IDT. In August 2010, we entered into a license agreement with Integrated DNA
Technologies, or IDT, related to the use of blocked primers in combination with
HDA. The term of this license agreement extends until the expiration of all the
patents associated with the licensed patent rights, or until such time as we
elect to terminate with 90 days’ notice. The license is exclusive to the fields
of amplification utilizing HDA and detection of diagnostic targets in human
in-vitro diagnostic testing, but is non-exclusive to all oncology and human
papilloma virus targets or markers. These technologies have resulted in four
pending U.S. patent applications and one issued European patent. We pay a
royalty fee for the license of this technology based on a percentage of our “Net
Sales” of products using these technologies (as defined in the license
agreement).

Schedule 3(v)(v)

See Schedule 3(v)(i).

Schedule 3(w) – Absence of Litigation

Wrongful termination complaint filed in the United States District Court in and
for the District of Utah, Central Division by a former employee, Christina
Steele, against Great Basin Scientific, Inc. on June 15, 2016.



--------------------------------------------------------------------------------

Schedule 3(aa)(i) - Intellectual Property Rights

Great Basin Owned Patents

 

Patent

  

Title

U.S. 8,637,250

   Systems and methods for point of care amplification and detection of nucleic
acids (HDA, methods)

US 14/108,630

   Systems and methods for point of care amplification and detection of nucleic
acids (continuation, HDA, kit claims)

CA2715890

   Systems and methods for point of care amplification and detection of nucleic
acids (general method) EP2245184    Systems and methods for point of care
amplification and detection of nucleic acids (HDA)

EP15182599.9

(divisional from ‘84)

   Systems and methods for point of care amplification and detection of nucleic
acids (general method)

EP08853920.0

   Methods and compositions for amplifying a detectable signal

U.S. 8,574,833

   Methods and compositions for amplifying a detectable signal (nucleic acid
targets, methods/kits/system)

US 9,200,312

   Methods and compositions for amplifying a detectable signal (continuation,
generalize target, kit/system)

US 9,359,637

   Methods and compositions for amplifying a detectable signal (continuation,
generalize target, methods of use/prep)

US 14/949,240

   Methods and compositions for amplifying a detectable signal (continuation,
generalize target, methods of use/prep)

CA2705984

   Methods and compositions for amplifying a detectable signal

US 13/911,878

   Analyzer and Disposable Cartridge for Molecular In Vitro Diagnostics

CA2881200

   Characterization of a blocked-primer mediated isothermal amplification system

JP2014-557780

   Characterization of a blocked-primer mediated isothermal amplification system

EP13748794.8

   Methods of Isothermal Amplification Using Blocked Primers (system/kit claims)

HK 15105687.0

   Methods of Isothermal Amplification Using Blocked Primers (system/kit claims)

U.S. 8,936,921

   Methods of Isothermal Amplification Using Blocked Primers (system/kit claims)

US 14/565,696

   Methods of Isothermal Amplification Using Blocked Primers (methods claims)

US 14/883,018

   SPECIFIC DETECTION OF ORGANISMS DERIVED FROM A SAMPLE (methods claims)

US 14/7452,345

   SPECIFIC DETECTION OF ORGANISMS DERIVED FROM A SAMPLE (kit claims)

Great Basin Licensed Patents

 

Patent

  

Title

  

Holder

U.S. 7,282,328    Helicase dependent amplification of nucleic acid    BioHelix
U.S. 7,662,594    Helicase dependent amplification of nucleic acid
(continuation)    BioHelix U.S. 7829284    Helicase dependent amplification of
nucleic acid (continuation)    BioHelix EP1539979    Helicase dependent
amplification of nucleic acid    BioHelix PCT/US2006/000406    Identification of
RNA targets using helicase    BioHelix 12/507,142    Rnase-H-based assays
utilizing modified RNA monomers (bp method)    IDT

13/839,334

  

Rnase-H-based assays utilizing modified RNA monomers (RNA targets)

  

IDT

EP2279263    Rnase-H-based assays utilizing modified RNA monomers    IDT
13/429,077    Rnase-H-based assays utilizing modified RNA monomers (Hot start
language)    IDT



--------------------------------------------------------------------------------

License Agreements

BioHelix. We hold non-exclusive licenses to key technologies from BioHelix
related to isothermal amplification of nucleic acid targets, utilizing
helicase-dependent amplification, or HDA. The term of this license agreement
extends until the expiration of all the patents associated with the licensed
patent rights, or until such time as we elect to terminate with 30 days’ notice.
This license is limited to the fields of human diagnostic testing utilizing our
solid chip surface detection and contains diligence and U.S. preference
provisions. To date, these technologies have resulted in three issued U.S.
patents, one issued European patent and one pending international patent family.
In addition, these technologies may include related technologies that BioHelix
may develop in the future. The BioHelix technologies are the basis of our
nucleic acid amplification approach. In May of 2013, Quidel Corporation, a
competitor of ours, purchased BioHelix. We pay a royalty fee for the licensing
of this technology based on a percentage of our “Net Sales” of assays using
these technologies (as defined in the license agreement).

IDT. In August 2010, we entered into a license agreement with Integrated DNA
Technologies, or IDT, related to the use of blocked primers in combination with
HDA. The term of this license agreement extends until the expiration of all the
patents associated with the licensed patent rights, or until such time as we
elect to terminate with 90 days’ notice. The license is exclusive to the fields
of amplification utilizing HDA and detection of diagnostic targets in human
in-vitro diagnostic testing, but is non-exclusive to all oncology and human
papilloma virus targets or markers. These technologies have resulted in four
pending U.S. patent applications and one issued European patent. We pay a
royalty fee for the license of this technology based on a percentage of our “Net
Sales” of products using these technologies (as defined in the license
agreement).

Schedule 3(ee) – Internal Accounting and Disclosure Controls

As stated in our Form 10-K for the year ended December 31, 2015, we identified a
material weakness in our system of internal control over financial reporting
relating to processes and controls over properly identifying and accounting for
transactions of a complex or non-routine nature. Management also identified
certain design deficiencies relating to segregation of duties, review and
approval, and verification procedures, primarily resulting from the limited
number of our accounting staff available to perform such procedures.
Additionally, management identified certain design deficiencies to access over
information systems.



--------------------------------------------------------------------------------

Management plans to implement a number of initiatives to address the ineffective
design of the system of internal control over financial reporting, including but
not limited to the following:

 

  •   Employ additional staff in our finance and accounting department to
perform the required tasks to maintain an optimal segregation of duties, review
and approval and verification procedures and provide optimal levels of
oversight.

 

  •   Continue to work closely with our independent SOX consultants to help
improve the overall design of our system of internal control over financial
reporting and promptly remediate any identified weaknesses

 

  •   Continue to evaluate control procedures on an ongoing basis, and, where
possible modify those control procedures to improve oversight.

 

  •   Continue to engage independent consultants to assist accounting staff with
processing transactions and preparing financial statements, especially related
to complex transactions.

We believe that these additional resources will enable us to broaden the scope
and quality of our controls relating to the oversight and review of financial
statements and our application of relevant accounting policies. Furthermore, we
plan to implement and improve systems to automate certain financial reporting
processes and to improve information accuracy.

Management will continue the process of implementing our new system and
reviewing existing controls, procedures and responsibilities to more closely
identify financial reporting risks and the required controls to address them.
Key control and compensating control procedures will be developed to ensure that
weaknesses are properly addressed and related financial reporting risks are
mitigated. Periodic control validation and testing will also be implemented to
ensure that controls continue to operate consistently and as designed.
Management plans to complete this remediation process as quickly as possible.
Although we expect it will take at least a year, we cannot estimate how long it
will take to remediate the material weakness related to accounting for complex
accounting transactions and the overall ineffective design of our system of
internal controls over financial reporting. In addition, the remediation steps
we have taken, are taking and expect to take may not effectively remediate the
material weakness, in which case our internal control over financial reporting
would continue to be ineffective. We cannot guarantee that we will be able to
complete our remedial actions successfully. Even if we are able to complete
these actions successfully, these measures may not adequately address our
material weakness and may take more than a year to complete. In addition, it is
possible that we will discover additional material weaknesses in our internal
control over financial reporting or that our existing material weakness will
result in additional errors in or restatements of our financial statements.
There are no known material errors or misstatements that would result in a
restatement of previously filed financial statements.

We continue to take steps to remediate the underlying causes of the material
weakness. As of March 31, 2016, we were in process of implementing and improving
our controls and processes. We are in the process of hiring additional
accounting and IT personnel to help improve our segregation of duties. In
January 2016, we engaged a third-party consultant to assist us in making further
improvements to our existing internal controls over financial reporting and



--------------------------------------------------------------------------------

we are in the process of formalizing, documenting and implementing written
policies and procedures for the review of our various financial reporting
processes. We also continue to engage third-party consultants to provide support
and to assist us with our evaluation of complex technical accounting matters. We
believe these additional resources will enable us to broaden the scope and
quality of our controls relating to the oversight and review of financial
statements and our application of relevant accounting policies. Furthermore,
we continue to implement and improve systems to automate certain financial
reporting processes and to improve information accuracy. However, these
remediation efforts are still in process and have not yet been completed.
Because of this material weakness, there is heightened risk that a material
misstatement of our annual or quarterly financial statements will not be
prevented or detected.

Based on the evaluation of our disclosure controls and procedures as of March
31, 2016, the we concluded that, as a result of material weaknesses in our
internal control over financial reporting as disclosed in our annual report on
Form 10-K for the year ended December 31, 2015, our disclosure controls and
procedures were not effective as of March 31, 2016.

There were no changes in our internal control over financial reporting during
the three months ended March 31, 2016 that have materially affected, or are
reasonably likely to materially affect, our internal control over financial
reporting, other than those described above.

Schedule 4(d) - Use of Proceeds

Net proceeds will be used for general operating purposes, but not for (i) an
amount greater than $500,000 for the repayment of any outstanding Indebtedness
of the Company or any of its Subsidiaries or (ii) the redemption or repurchase
of any of its or its Subsidiaries’ equity securities.

Schedule 7(v) – Conditions to Each Buyer’s Obligation to Purchase

 

1) Delaware

 

2) California

 

3) Colorado

 

4) Florida

 

5) Kansas

 

6) Louisiana

 

7) Michigan

 

8) Ohio

 

9) Oregon

 

10) Utah